



EXHIBIT 10.1
Execution Version


 

NINTH AMENDMENT
TO
CREDIT AGREEMENT
DATED AS OF AUGUST 28, 2019
AMONG
CALIFORNIA RESOURCES CORPORATION,
AS THE BORROWER,
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,
AND
THE LENDERS
PARTY HERETO
 










--------------------------------------------------------------------------------






NINTH AMENDMENT TO CREDIT AGREEMENT
This Ninth Amendment to Credit Agreement (this “Amendment”) dated as of August
28, 2019, is among California Resources Corporation, a Delaware corporation (the
“Borrower”), each of the undersigned Guarantors, each Lender party hereto, and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”).
RECITALS
A.    The Borrower, the Administrative Agent and the Lenders from time to time
party thereto have entered into that certain Credit Agreement dated as of
September 24, 2014 (as amended by the First Amendment to Credit Agreement dated
as of February 25, 2015, the Second Amendment to Credit Agreement dated as of
November 2, 2015, the Third Amendment to Credit Agreement dated as of February
23, 2016, the Fourth Amendment to Credit Agreement dated as of April 22, 2016,
the Fifth Amendment and Waiver to Credit Agreement dated as of August 12, 2016,
the Sixth Amendment to Credit Agreement dated as of February 14, 2017, the
Seventh Amendment to Credit Agreement dated as of November 9, 2017, the Eighth
Amendment to Credit Agreement dated as of August 20, 2018 and as further
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”).
B.    The Borrower has requested and the Administrative Agent and the Lenders
party hereto have agreed to amend certain provisions of the Credit Agreement on
the terms and conditions set forth herein.
C.    NOW, THEREFORE, to induce the Administrative Agent and the Lenders to
enter into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Definitions. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment, including the recitals hereto, has the
meaning assigned to such term in the Credit Agreement as amended hereby. Unless
otherwise indicated, all section references in this Amendment refer to sections
of the Credit Agreement.
Section 2.    Amendments to Credit Agreement. The Credit Agreement (excluding
the schedules and exhibits thereto) is hereby amended to read as reflected on
Exhibit A attached hereto.
Section 3.    Effectiveness. This Amendment shall become effective on the first
date on which each of the conditions set forth in this Section 3 is satisfied
(the “Effective Date”):
3.1    The Administrative Agent shall have received duly executed counterparts
(in such number as may be requested by the Administrative Agent) of this
Amendment from the Borrower, each Guarantor and Lenders constituting the
Majority Lenders.
3.2    The Borrower shall have paid (a) an amendment fee payable to the
Administrative Agent for the account of each Lender that has executed and
delivered its signature page to this Amendment on or prior to 5:00 p.m. Houston
time on the Effective Date (each such Lender, a


1

--------------------------------------------------------------------------------





“Consenting Lender”) in an amount equal to 10 basis points on such Consenting
Lender’s Revolving Commitment in effect on the Effective Date and (b) to the
extent invoiced, all fees and other amounts due and payable on or prior to the
Effective Date, including all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement.
3.3    No Default or Event of Default shall have occurred and be continuing as
of the date hereof, after giving effect to the terms of this Amendment.
Section 4.    Termination. If one or more of the conditions set forth in Section
3 hereof has not been satisfied on or before October 26, 2019 (the “Termination
Date”), this Amendment shall automatically terminate on the Termination Date and
shall be of no force or effect.
Section 5.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 6.    Miscellaneous.
6.1    (a) On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each other
Credit Document to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended or otherwise modified by this Amendment; (b) the
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Lenders under any
of the Credit Documents, nor constitute a waiver of any provision of any of the
Credit Documents; (c) this Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart; (d) delivery of an executed counterpart of a signature
page to this Amendment by telecopier or electronic mail shall be effective as
delivery of a manually executed counterpart of this Amendment; and (e) unless
otherwise specified, each Lender’s executed signature page to this Amendment
constitutes such Lender’s signature in all its capacities under the Credit
Agreement.
6.2    Neither the execution by the Administrative Agent or the Lenders of this
Amendment, nor any other act or omission by the Administrative Agent or the
Lenders or their officers in connection herewith, shall be deemed a waiver by
the Administrative Agent or the Lenders of any defaults which may exist or which
may occur in the future under the Credit Agreement and/or the other Credit
Documents (collectively “Violations”). Similarly, nothing contained in this
Amendment shall directly or indirectly in any way whatsoever either: (a)
impair, prejudice or otherwise adversely affect the Administrative Agent’s or
the Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Credit Documents with respect to any Violations; (b) except
for the amendments set forth herein, amend or alter any provision of the Credit
Agreement, the other Credit Documents, or any other contract or instrument; or
(c) constitute any course of dealing or other basis for altering any obligation
of the Borrower or any right, privilege or remedy of the Administrative Agent or
the Lenders


2

--------------------------------------------------------------------------------





under the Credit Agreement, the other Credit Documents, or any other contract or
instrument. Nothing in this letter shall be construed to be a consent by the
Administrative Agent or the Lenders to any Violations.
6.3    The Borrower and each Guarantor hereby (a) acknowledges the terms of this
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Credit Document to which
it is a party and agrees that each Credit Document to which it is a party
remains in full force and effect, except as expressly amended or modified
hereby; and (c) represents and warrants to the Lenders that as of the Effective
Date, after giving effect to the terms of this Amendment: (i) all of the
representations and warranties contained in each Credit Document to which it is
a party are true and correct in all material respects (unless already qualified
by materiality in which case such applicable representation and warranty shall
be true and correct), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (unless already qualified by materiality in which case such
applicable representation and warranty shall be true and correct) as of such
specified earlier date, and (ii) no Default or Event of Default has occurred and
is continuing.
6.4    This Amendment is a Credit Document as defined and described in the
Credit Agreement and all of the terms and provisions of the Credit Agreement
relating to Credit Documents shall apply hereto.
6.5    THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS, INCLUDING THIS
AMENDMENT, embody the entire agreement and understanding between the parties and
supersede all other agreements and understandings between such parties relating
to the subject matter hereof and thereof AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signature Pages Follow]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their officers thereunto duly authorized as of the date first above written.
BORROWER:
 
CALIFORNIA RESOURCES CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer





Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





GUARANTORS:
 
CALIFORNIA HEAVY OIL, INC.
CALIFORNIA RESOURCES LONG BEACH, INC.
CALIFORNIA RESOURCES PETROLEUM CORPORATION
CALIFORNIA RESOURCES PRODUCTION CORPORATION
CALIFORNIA RESOURCES TIDELANDS, INC.
SOUTHERN SAN JOAQUIN PRODUCTION, INC.
THUMS LONG BEACH COMPANY
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer





Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
CALIFORNIA RESOURCES ELK HILLS, LLC
CRC CONSTRUCTION SERVICES, LLC
CRC SERVICES, LLC
SOCAL HOLDING, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and
Chief Financial Officer of California Resources Corporation, its Sole Member





Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
CALIFORNIA RESOURCES WILMINGTON, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and
Chief Financial Officer of California Resources Corporation, its Sole Member





Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
CRC MARKETING, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ D. Adam Smith
 
 
Name:
D. Adam Smith
 
 
Title:
Assistant Secretary





Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
TIDELANDS OIL PRODUCTION COMPANY
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joanna Park
 
 
Name:
Joanna Park
 
 
Title:
Vice President and Treasurer of California Resources Tidelands, Inc.,
its Managing Partner







 
 
CALIFORNIA RESOURCES COLES LEVEE, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joanna Park
 
 
Name:
Joanna Park
 
 
Title:
Vice President and Treasurer





Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
CALIFORNIA RESOURCES COLES LEVEE, L.P.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joanna Park
 
 
Name:
Joanna Park
 
 
Title:
Vice President and Treasurer of California Resources Coles Levee, LLC, its
General Partner





Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey C. Miller
 
 
Name:
Jeffrey C. Miller
 
 
Title:
Executive Director





Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Raza Jafferi
 
 
Name:
Raza Jafferi
 
 
Title:
Director



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
Citibank, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Phil Ballard
 
 
Name:
Phil Ballard
 
 
Title:
Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
GOLDMAN SACHS BANK USA
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jamie Minieri
 
 
Name:
Jamie Minieri
 
 
Title:
Authorized Signatory



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
HSBC BANK USA, N.A., as Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Balaji Rajgopal
 
 
Name:
Balaji Rajgopal
 
 
Title:
Director



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
MUFG BANK, LTD. (f/k/a/ THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.), as a
Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kevin Sparks
 
 
Name:
Kevin Sparks
 
 
Title:
Director



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
U.S. BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nicholas V. Ocepek
 
 
Name:
Nicholas V. Ocepek
 
 
Title:
Senior Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Adam Hochanadel
 
 
Name:
Adam Hochanadel
 
 
Title:
Assistant Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
MORGAN STANLEY BANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kevin Newman
 
 
Name:
Kevin Newman
 
 
Title:
Authorized Signatory



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
MORGAN STANLEY SENIOR FUNDING,
INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kevin Newman
 
 
Name:
Kevin Newman
 
 
Title:
Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
BBVA USA, f/k/a Compass Bank
 
 
 
 
 
 
 
 
 
 
By:
/s/ Payton K. Swope
 
 
Name:
Payton K. Swope
 
 
Title:
Executive Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
Royal Bank of Canada
 
 
 
 
 
 
 
 
 
 
By:
/s/ Suzanne Kaicher
 
 




Name:
Suzanne Kaicher
Attorney-in-Fact
Royal Bank of Canada
 
 




Title:
 



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
DNB CAPITAL LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Einar Gulstad
 
 
Name:
Einar Gulstad
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
By:
/s/ James Grubb
 
 
Name:
James Grubb
 
 
Title:
First Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
MIZUHO BANK, LTD
 
 
 
 
 
 
 
 
 
 
By:
/s/ Edward Sacks
 
 
Name:
Edward Sacks
 
 
Title:
Authorized Signatory



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher B. Gribble
 
 
Name:
Christopher B. Gribble
 
 
Title:
Senior Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
SOCIETE GENERALE
 
 
 
 
 
 
 
 
 
 
By:
/s/ Diego Medina
 
 
Name:
Diego Medina
 
 
Title:
Director



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
INTESA SANPAOLO S.P.A. - NEW YORK BRANCH
 
 
 
 
 
 
 
 
 
 
By:
/s/ Manuela Insana
 
 


Name:


Manuela Insana
 
 


Title:


Relationship Manager
 
 
 
 
 
 
 
 
 
 
By:
/s/ Alessandro Toigo
 
 


Name:


Alessandro Toigo
 
 


Title:


Regional Business Manager



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
KeyBank N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Quinn Kelly
 
 
Name:
Quinn Kelly
 
 
Title:
Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
SUMITOMO MITSUI BANKING
CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Hiroyki Maeda
 
 
Name:
Hiroyki MAEDA
 
 
Title:
Managing Director



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
THE BANK OF NEW YORK MELLON
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Applebaum
 
 
Name:
David Applebaum
 
 
Title:
Managing Director



Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------





 
 
BP ENERGY COMPANY
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark Galicia
 
 
Name:
Mark Galicia
 
 
Title:
Attorney-in-Fact







Signature Page
CALIFORNIA RESOURCES CORPORATION - Ninth Amendment



--------------------------------------------------------------------------------






EXHIBIT A
AMENDED CREDIT AGREEMENT
See attached.







--------------------------------------------------------------------------------








CREDIT AGREEMENT
DATED AS OF SEPTEMBER 24, 2014


AMONG


CALIFORNIA RESOURCES CORPORATION,
AS THE BORROWER,


THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,


JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT, SWINGLINE LENDER
AND A LETTER OF CREDIT ISSUER,


BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT, SWINGLINE LENDER
AND A LETTER OF CREDIT ISSUER,


AND


CITIBANK, N.A.
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENTS
________________________


J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
WELLS FAROG SECURITIES, LLC,
GOLDMAN, SACHS & CO.,
HSBC BANK USA, NA,
MORGAN STANLEY SENIOR FUNDING, INC.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AND
U.S. BANK NATIONAL ASSOCIATION
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS










--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE I DEFINITIONS    1
1.1    Defined Terms    1
1.2    Other Interpretive Provisions    52
1.3    Accounting Terms    53
1.4    Rounding    53
1.5    References to Agreements, Laws, Etc    53
1.6    Times of Day    53
1.7    Timing of Payment or Performance    53
1.8    Currency Equivalents Generally    53
1.9    Classification of Loans and Borrowings    54
1.10    Divisions    54
ARTICLE II Amount and Terms of Credit    54
2.1    Commitments    54
2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings    56
2.3    Notice of Borrowing    56
2.4    Disbursement of Funds    57
2.5    Repayment of Loans; Evidence of Debt    58
2.6    Conversions and Continuations    59
2.7    Pro Rata Borrowings    60
2.8    Interest    60
2.9    Interest Periods    61
2.10    Increased Costs, Illegality, Etc    61
2.11    Compensation    63
2.12    Change of Lending Office    63
2.13    Notice of Certain Costs    63
2.14    Borrowing Base    63
2.15    Defaulting Lenders    68
2.16    Increase of Revolving Commitments    71
2.17    Alternate Rate of Interest    72
ARTICLE III Letters of Credit    73
3.1    Letters of Credit    73
3.2    Letter of Credit Requests    74
3.3    Letter of Credit Participations    75
3.4    Agreement to Repay Letter of Credit Drawings    77
3.5    Increased Costs    78
3.6    New or Successor Letter of Credit Issuer    78
3.7    Role of Letter of Credit Issuer    79
3.8    Cash Collateral    80
3.9    Applicability of ISP and UCP    80
3.10    Conflict with Issuer Documents    80
3.11    Letters of Credit Issued for Subsidiaries    81
ARTICLE IV Fees; Commitments    81
4.1    Fees    81
4.2    Voluntary Reduction of Commitments    82
4.3    Mandatory Termination or Reduction of Commitments    82


i

--------------------------------------------------------------------------------





Table of Contents
(continued)
Page
ARTICLE V Payments    83
5.1    Voluntary Prepayments    83
5.2    Mandatory Prepayments    84
5.3    Method and Place of Payment    88
5.4    Net Payments    89
5.5    Computations of Interest and Fees    92
5.6    Limit on Rate of Interest    92
ARTICLE VI Conditions Precedent to Effectiveness    93
6.1    Executed Credit Agreement    93
6.2    Secretary’s Certificate of the Borrower    93
6.3    Good Standing Certificate of the Borrower    93
ARTICLE VII Conditions Precedent to Initial Borrowing    93
7.1    Certain Credit Documents    93
7.2    Legal Opinions    94
7.3    Closing Certificates    94
7.4    Authorization of Proceedings of Each Credit Party; Organizational
Documents    94
7.5    Fees    94
7.6    Patriot Act    94
7.7    Historical Financial Statements    94
7.8    Insurance    94
7.9    Solvency Certificate    94
7.10    Uniform Commercial Code Searches    94
7.11    Material Indebtedness    95
ARTICLE VIII Conditions Precedent to All Credit Events    95
8.1    No Default; Representations and Warranties    95
8.2    Notice of Borrowing    95
ARTICLE IX Representations, Warranties and Agreements    96
9.1    Corporate Status    96
9.2    Corporate Power and Authority; Enforceability    96
9.3    No Violation    96
9.4    Litigation    96
9.5    Margin Regulations    97
9.6    Governmental Approvals    97
9.7    Investment Company Act    97
9.8    True and Complete Disclosure    97
9.9    Financial Condition; Financial Statements    97
9.10    Tax Matters    98
9.11    Compliance with ERISA    98
9.12    Subsidiaries    99
9.13    Environmental Laws    99
9.14    Properties    99
9.15    Solvency    100
9.16    Insurance    100
9.17    Hedge Agreements    100
9.18    Patriot Act    100
9.19    Liens Under the Security Documents    100


ii

--------------------------------------------------------------------------------





Table of Contents
(continued)
Page
9.20    No Default    100
9.21    Direct Benefit    101
9.22    Anti-Corruption Laws and Sanctions    101
9.23    Pari Passu or Priority Status    101
9.24    EEA Financial Institutions    101
9.25    Flood Insurance Regulations    101
9.26    Beneficial Ownership    101
ARTICLE X Affirmative Covenants    102
10.1    Information Covenants    102
10.2    Books, Records and Inspections    104
10.3    Maintenance of Insurance    105
10.4    Payment of Taxes    106
10.5    Consolidated Corporate Franchises    106
10.6    Compliance with Statutes, Regulations, Etc    106
10.7    ERISA    106
10.8    Maintenance of Properties    107
10.9    [Reserved]    107
10.10    Additional Guarantors, Grantors and Collateral    107
10.11    Use of Proceeds    110
10.12    Further Assurances    110
10.13    Reserve Reports    110
10.14    Commodity Exchange Act Keepwell Provisions    112
10.15    Monthly Delivered 13 Week Cash Flow Forecast and Reporting
Package    112
ARTICLE XI Negative Covenants    112
11.1    Limitation on Indebtedness    112
11.2    Limitation on Liens    118
11.3    Limitation on Fundamental Changes    121
11.4    Limitation on Sale of Assets    123
11.5    Limitation on Investments    126
11.6    Limitation on Restricted Payments    128
11.7    Limitations on Debt Payments and Amendments    130
11.8    Negative Pledge Agreements    133
11.9    Limitation on Subsidiary Distributions    135
11.10    Hedge Agreements    136
11.11    Financial Performance Covenants    137
11.12    Transactions with Affiliates    138
11.13    Change in Business    139
11.14    Use of Proceeds    139
11.15    [Reserved]    139
11.16    Due Diligence    139
ARTICLE XII Events of Default    140
12.1    Payments    140
12.2    Representations, Etc    140
12.3    Covenants    140
12.4    Default Under Other Agreements    140
12.5    Bankruptcy, Etc    141
12.6    ERISA    141


iii

--------------------------------------------------------------------------------





Table of Contents
(continued)
Page
12.7    Guarantee    141
12.8    Security Documents    141
12.9    Judgments    142
12.10    Change of Control    142
ARTICLE XIII The Administrative Agent    143
13.1    Appointment    143
13.2    Delegation of Duties    144
13.3    Exculpatory Provisions    144
13.4    Reliance    144
13.5    Notice of Default    145
13.6    Non-Reliance on Administrative Agent and Other Lenders    145
13.7    No Other Duties, Etc    145
13.8    Indemnification    145
13.9    Agent in Its Individual Capacity    146
13.10    Successor Agent    146
13.11    Withholding Tax    147
13.12    Security Documents and Guarantee    148
13.13    Right to Realize on Collateral and Enforce Guarantee    148
13.14    Administrative Agent May File Proofs of Claim    148
13.15    Credit Bidding    149
13.16    Certain ERISA Matters    150
ARTICLE XIV Miscellaneous    151
14.1    Amendments, Waivers and Releases    151
14.2    Notices    152
14.3    No Waiver; Cumulative Remedies    153
14.4    Survival of Representations and Warranties    153
14.5    Payment of Expenses; Indemnification    153
14.6    Successors and Assigns; Participations and Assignments    154
14.7    Replacements of Lenders under Certain Circumstances    159
14.8    Adjustments; Set-off    159
14.9    Counterparts    160
14.10    Severability    160
14.11    Integration    161
14.12    GOVERNING LAW    161
14.13    Submission to Jurisdiction; Waivers    161
14.14    Acknowledgments    161
14.15    WAIVERS OF JURY TRIAL    162
14.16    Confidentiality    162
14.17    Release of Collateral and Guarantee Obligations    163
14.18    Borrowing Base Election    164
14.19    USA PATRIOT Act    165
14.20    Payments Set Aside    165
14.21    Reinstatement    165
14.22    Disposition of Proceeds    165
14.23    Collateral Matters; Hedge Agreements    166
14.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    166
14.25    Post-Third Amendment Fall-Away    166
14.26    Acknowledgement Regarding Any Supported QFCs    167


iv

--------------------------------------------------------------------------------






Schedules and Exhibits
Schedule 1.1(a)
Revolving Commitments
Schedule 1.1(b)
Term Loan Commitments
Schedule 1.1(c)
Swingline Commitments
Schedule 1.1(d)
Excluded Stock
Schedule 1.1(e)
Certain Excluded Property
Schedule 1.1(f)
Subsidiary Guarantors
Schedule 9.4
Litigation
Schedule 9.12
Subsidiaries
Schedule 9.25
Facilities & Offices
Schedule 11.1
Funding Date Indebtedness
Schedule 11.2
Funding Date Liens
Schedule 11.4
Scheduled Dispositions
Schedule 11.5
Funding Date Investments
Schedule 11.8
Funding Date Negative Pledge Agreements
Schedule 11.9
Funding Date Contractual Encumbrances
Schedule 11.12
Funding Date Affiliate Transactions
Schedule 14.2
Notice Addresses
 
 
Exhibit A
Form of Notice of Borrowing
Exhibit B
Form of Letter of Credit Request
Exhibit C
Form of Guarantee
Exhibit D
Form of Security Agreement
Exhibit E
Form of Pledge Agreement
Exhibit F
Form of Mortgage/Deed of Trust (California)
Exhibit G
Form of Credit Party Closing Certificate
Exhibit H
Form of Assignment and Acceptance
Exhibit I
Form of Promissory Note
Exhibit J
Form of 13 Week Cash Flow Forecast and Reporting Package
Exhibit K
Form of First Out Collateral Agency Agreement





i

--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of September 24, 2014, is among CALIFORNIA RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other lending institutions from time to time parties as lenders
hereto (each a “Lender” and, collectively, the “Lenders”), JPMORGAN CHASE BANK,
N.A., as Administrative Agent and a Swingline Lender and each Letter of Credit
Issuer from time to time party hereto.
WHEREAS, the Borrower has requested that the Lenders extend credit to it from
time to time subject to the terms of this Agreement; and
WHEREAS, the Lenders, the Swingline Lenders and the Letter of Credit Issuers are
willing to make available to the Borrower such credit upon the terms and subject
to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
1.1    Defined Terms.
(a)    Terms defined in the preamble have the meaning ascribed to them in the
preamble.
(b)    As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):
“2020 Notes” shall mean the Borrower’s $1,000,000,000 5.00% Senior Notes due
2020.
“2021 Notes” shall mean the Borrower’s $1,750,000,000 5.50% Senior Notes due
2021.
“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus ½ of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the LIBOR Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the avoidance
of doubt, for purposes of calculating the LIBOR Rate pursuant to clause (c)
above, the LIBOR Rate for any day shall be based on the LIBOR Screen Rate (or if
the LIBOR Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day for a
period equal to one-month. The “prime rate” is a rate set by the Administrative
Agent based upon various factors, including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the ABR due to a change in such rate
announced by the Administrative Agent, in the Federal Funds Effective Rate or in
the one-month LIBOR Rate shall take effect at the opening of business on the day
specified in the public announcement of such change. If the ABR is being used as
an alternate rate of interest pursuant to Section 2.17 hereof, then the ABR
shall be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the ABR shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“ABR Loan” shall mean each Loan bearing interest based on the ABR.




--------------------------------------------------------------------------------





“Acceptable Security Interest” shall mean a first priority, perfected Mortgage;
provided that Liens which are permitted by the terms of Section 11.2 may exist
and have whatever priority such Liens have at such time under applicable law;
provided, further that with respect to (a) any production sharing contract or
similar instrument for the Borrower’s “THUMS” and “Tidelands” assets and the
Property covered thereby and (b) any other production sharing contract or
similar instrument constituting Proved Reserves on which a Lien cannot be
granted without the consent of a third party or on which a Lien is contractually
or statutorily prohibited, then in each case, the grant of a first priority,
perfected Lien (provided that Liens which are permitted by the terms of Section
11.2 may exist and have whatever priority such Liens have at such time under
applicable law) in the Stock of the Subsidiary party to such contract shall be
deemed an “Acceptable Security Interest”.
“Adjusted Total Revolving Commitment” shall mean, at any time, the Total
Revolving Commitment less the aggregate amount of Revolving Commitments of all
Defaulting Lenders.
“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent appointed in accordance with
the provisions of Section 13.10.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 14.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.
“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.
“Agreement” shall mean this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication,
(a)    the amount of any cash proceeds of an equity issuance received by the
Borrower during the period from and including the Business Day immediately
following the Fourth Amendment Effective Date, through and including the
Applicable Equity Amount Reference Time, but excluding all cash proceeds from
the issuance of Disqualified Stock; minus
(b)    the sum, without duplication, of:
(i)    the aggregate amount of any Investments made by the Borrower or any
Subsidiary pursuant to Section 11.5(b)(viii) after the Fourth Amendment
Effective Date, and prior to the Applicable Equity Amount Reference Time;


3

--------------------------------------------------------------------------------





(ii)    the aggregate amount of any Restricted Payments made by the Borrower
pursuant to Section 11.6(a) after the Fourth Amendment Effective Date, and prior
to the Applicable Equity Amount Reference Time; and
(iii)    the aggregate amount of prepayments, repurchases, redemptions and
defeasances made by the Borrower or any Subsidiary pursuant to Section
11.7(b)(iii) after the Fourth Amendment Effective Date and prior to the
Applicable Equity Amount Reference Time.
Concurrently with the consummation of any transaction effected pursuant to
Section 11.5(b)(viii) or Section 11.7(b) using all or any portion of the
Applicable Equity Amount, the Borrower shall provide to the Administrative Agent
a certificate of an Authorized Officer of the Borrower setting forth in
reasonable detail the Applicable Equity Amount as of the end of the most recent
fiscal year for which financial statements have been provided pursuant to
Section 10.1.
“Applicable Margin” shall mean:
(a)    during an Investment Grade Period and as otherwise provided in clause (b)
of this definition below, for any day, with respect to any ABR Loan or LIBOR
Loan, as the case may be, the rate per annum set forth in the grid below based
upon the Leverage Ratio in effect on such day:
Table 1
Leverage Ratio Grid
Leverage Ratio
≥ 3.00x
< 3.00x
and
≥ 2.00x
< 2.00x
and
 ≥ 1.00x
< 1.00x
LIBOR Loans
2.25%
2.00%
1.75%
1.50%
ABR Loans
1.25%
1.00%
0.75%
0.50%
Commitment Fee Rate
0.50%
0.50%
0.375%
0.30%

During an Investment Grade Period, each change in the Commitment Fee Rate or
Applicable Margin shall apply during the period commencing on the last day of
each fiscal quarter of the Borrower after the date of such change and ending on
the last day of the succeeding fiscal quarter of the Borrower after the date of
such change.
During an Investment Grade Period, if any financial statements required to be
delivered under Section 10.1 are not delivered within the time periods specified
in Section 10.1, then the Applicable Margin and Commitment Fee Rate previously
in effect shall continue to apply until such financial statements are delivered;
provided that upon delivery of such financial statements, if timely delivery of
such financial statements would have led to the application of a higher
Applicable Margin or a higher Commitment Fee Rate for any Applicable Period than
the Applicable Margin or Commitment Fee Rate, as applicable, actually applied
during such time, then the Borrower shall immediately pay to the Administrative
Agent the net accrued additional interest and expense (determined after taking
into account any corresponding reduction in the Applicable Margin or Commitment
Fee Rate in any other period), if any, owing as a result of such increased
Applicable Margin or Commitment Fee Rate; and


4

--------------------------------------------------------------------------------





(b)    during a Borrowing Base Trigger Period, for any day, with respect to any
ABR Loan or LIBOR Loan, as the case may be, the rate per annum set forth in the
grid below based upon the Borrowing Base Utilization Percentage in effect on
such day:
Table 2
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
≥ 90%
< 90% but ≥ 75%
< 75% but ≥ 25%
< 25%
LIBOR Loans


4.00%
3.75%
3.50%
3.25%
ABR Loans


3.00%
2.75%
2.50%
2.25%
Commitment Fee Rate


0.50%
0.50%
0.50%
0.50%

provided that if for any day during a Borrowing Base Trigger Period, with
respect to any ABR Loan or LIBOR Loan, as the case may be, the rate per annum
set forth in the grid of Table 2 is lower than the rate per annum set forth in
the grid of Table 1, the rate per annum set forth in the grid of Table 1 shall
apply.
During a Borrowing Base Trigger Period, each change in the Commitment Fee Rate
or Applicable Margin shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change; provided, however, that if the Borrower fails to
deliver a Reserve Report pursuant to Section 10.13, and until such Reserve
Report is delivered, then the “Applicable Margin” means the rate per annum set
forth on Table 2 when the Borrowing Base Utilization Percentage is at its
highest level.
“Applicable Period” shall have the meaning provided in Section 2.8(g).
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Petroleum Engineers” shall mean (a) Netherland, Sewell & Associates,
Inc., (b) Cawley, Gillespie & Associates, Inc., (c) W. D. Van Gonten & Co.
Petroleum Engineering, (d) Ryder Scott Company, L.P., (e) DeGolyer and
MacNaughton, and (f) at the Borrower’s option, any other independent petroleum
engineers selected by the Borrower and reasonably acceptable to the
Administrative Agent.
“Asset Coverage Ratio” shall mean as of the last day of each fiscal quarter of
the Borrower, the ratio of the PV-9 of the Credit Parties’ Oil and Gas
Properties reflected in the most recently delivered Reserve Report to
Consolidated Total Debt as of the last day of such fiscal quarter.
“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit H or such other form as may be approved by
the Administrative Agent.
“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Assistant or Vice Treasurer, the Vice President-Finance, the
General Counsel, any Senior Vice President, any Executive Vice President,
and any manager, managing member or general partner, in each case, of such
Person, and any other senior


5

--------------------------------------------------------------------------------





officer designated as such in writing to the Administrative Agent by such
Person. Any document delivered hereunder that is signed by an Authorized Officer
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of the Borrower or any other Credit Party and such Authorized Officer shall
be conclusively presumed to have acted on behalf of such Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(b).
“Available Revolving Commitment” shall mean, at any time, (a) the Revolving Loan
Limit at such time minus (b) the Total Revolving Exposure at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.
“Bankruptcy Code” shall have the meaning provided in Section 12.5.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Benefited Lender” shall have the meaning provided in Section 14.8.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
“Borrower” shall have the meaning provided in the introductory paragraph hereto.


6

--------------------------------------------------------------------------------





“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to Section
2.10(b) shall be considered part of any related Borrowing of LIBOR Loans).
“Borrowing Base” shall mean, at any time, an amount equal to the amount
determined in accordance with Section 2.14, as the same may be adjusted from
time to time pursuant to the provisions thereof.
“Borrowing Base Deficiency” occurs if, at any time during a Borrowing Base
Trigger Period, the aggregate Total Exposure exceeds the Borrowing Base then in
effect. The amount of the Borrowing Base Deficiency is the amount by which Total
Exposure exceeds the Borrowing Base then in effect.
“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties included in the most recently delivered Reserve Report delivered
pursuant to Section 10.13; provided that for the avoidance of doubt, Midstream
Assets and Power Assets shall not constitute Borrowing Base Properties.
“Borrowing Base Required Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding at least 80% of the unused Adjusted Total Revolving
Commitment at such date and the Total Revolving Exposure (excluding the
Revolving Exposure of Defaulting Lenders) in the aggregate at such date or (b)
if the Total Revolving Commitment has been terminated, Non-Defaulting Lenders
having or holding at least 80% of the outstanding principal amount of the
Revolving Loans, Swingline Exposure and Letter of Credit Exposure (excluding the
Revolving Exposure of Defaulting Lenders) in the aggregate at such date.
“Borrowing Base Trigger Event” shall mean (a) the public announcement by Moody’s
or S&P that the Borrower’s Credit Rating is either Ba1 or lower from (or is
unrated by) Moody’s or BB+ or lower from (or is unrated by) S&P or (b) the
Borrower or one of its Subsidiaries creates, assumes or suffers to exist an
Enumerated Lien.
“Borrowing Base Trigger Period” shall mean (a) the first Business Day following
a Borrowing Base Trigger Event until the first Business Day on which (i) the
Borrower’s Credit Rating is Baa3 with a stable or better outlook, or higher,
from Moody’s and is BBB- with a stable or better outlook, or higher, from S&P
and (ii) all Enumerated Liens are released; or (b) the period commencing with
the date on which the Borrower elects under Section 14.18 to have the Facility
governed by a Borrowing Base and ending on any date on which the Borrower has
elected to cease to have the Facility governed by a Borrowing Base, provided,
that on such date, no Borrowing Base Trigger Event is in effect.
“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the Total Exposure, and the
denominator of which is the Borrowing Base in effect on such day.
“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Los Angeles, California are
authorized by law or other governmental actions to close, and, if such day
relates to (a) any interest rate settings as to a LIBOR Loan, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such LIBOR
Loan, such day shall be a day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.


7

--------------------------------------------------------------------------------





“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on a consolidated
statement of cash flows of the Borrower and its Subsidiaries.
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.
“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.
“Cash Collateralize” shall have the meaning provided in Section 3.8(c) (and Cash
Collateral means cash that has been Cash Collateralized).
“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Borrower’s Subsidiaries in connection with
cash management services for collections, other Cash Management Services and for
operating, payroll and trust accounts of such Person, including automatic
clearing house services, controlled disbursement services, electronic funds
transfer services, lockbox services, stop payment services and wire transfer
services.
“Cash Management Bank” shall mean any Person that either (a) at the time it
provides Cash Management Services, (b) on the Funding Date or (c) at any time
after it has provided any Cash Management Services, is a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent.
“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Subsidiary to any Cash Management Bank in connection with, or in respect of, any
Cash Management Services.
“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreement.
“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.
“Change in Law” shall mean the occurrence after the date of this Agreement of
any of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation,
implementation or application thereof by any Governmental Authority or


8

--------------------------------------------------------------------------------





(c) compliance by any Lender or the Letter of Credit Issuer (or, for purposes of
clauses (a)(ii) or (c) of Section 2.10, by any lending office of such Lender or
by such Lender’s or the Letter of Credit Issuer’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in “Law”, regardless of the date enacted, adopted or issued.
“Change of Control” shall mean and be deemed to have occurred if:
(a)    any Person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person, entity or “group” and their respective Subsidiaries and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), shall at any time have acquired direct or
indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of voting power of the outstanding Voting Stock of the Borrower
having more than 35% of the ordinary voting power for the election of directors
of the Borrower;
(b)    occupation at any time of a majority of the seats (other than vacant
seats) on the Board of Directors of the Borrower by Persons who were not (i)
directors of the Borrower on the date of this Agreement, (ii) nominated or
appointed by the Board of Directors of the Borrower or (iii) approved by the
Board of Directors of the Borrower for consideration by shareholders as director
candidates prior to their election; or
(c)    a “Change of Control” shall occur under the Senior Notes Documents.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall have the meaning provided for such term in each of the
Security Documents; provided that with respect to any Mortgages, “Collateral”,
as defined herein, shall include “Mortgaged Property” as defined therein.
“Collateral Requirements” shall mean, during a Borrowing Base Trigger Period,
the collateral requirements set forth in Section 10.10 and in any other Security
Document including without limitation:
(a)    a pledge by the Credit Parties of (i) 100% of the stock of each
Subsidiary that is a Domestic Subsidiary directly owned thereby and (ii) 66-2/3%
of the stock of each Subsidiary that is a Foreign Subsidiary directly owned
thereby; and
(b)    with respect to substantially all other assets of the Credit Parties
other than Excluded Property, first priority, perfected liens and security
interests subject to one-action rule waivers (to the extent permitted by
applicable law) on such assets of the Credit Parties; provided that, (i) with
respect to the Borrower’s Oil and Gas Properties (other than Excluded Property),
the Credit Parties shall be required to deliver and maintain an Acceptable
Security Interest on not less than 85% (but shall not be required to deliver and
maintain an Acceptable Security Interest on more than 85%) of the PV-9 of the
Proved Reserves evaluated in the Reserve Report most recently delivered to the
Administrative Agent and (ii) with respect to all other assets other than
Excluded Property, the Credit Parties shall not be required to take any action
to perfect a lien on any such assets securing the Facilities unless such
perfection may be accomplished by


9

--------------------------------------------------------------------------------





(A) the filing of a UCC-1 financing statement in the obligor’s jurisdiction of
formation, (B) delivery of certificates representing any pledged equity
consisting of certificated securities, in each case, with appropriate
endorsements or transfer powers, (C) granting the Administrative Agent control
(within the meaning of the Uniform Commercial Code) over any pledged equity
consisting of uncertificated securities or (D) granting the Administrative Agent
control (within the meaning of the Uniform Commercial Code) over any deposit
accounts (other than Excluded Deposit Accounts) by entering into a deposit
account control agreement with the Administrative Agent and the account bank for
such deposit account; provided, further that such assets may be subject to Liens
permitted under Section 11.2; provided, further that no intention to subordinate
the first priority Lien of the Administrative Agent and the Secured Parties
pursuant to the Security Documents is to be hereby implied or expressed by the
permitted existence of such Permitted Liens; and provided, further that with
respect to assets of the Credit Parties that are not subject to an Acceptable
Security Interest of the Administrative Agent on behalf of the Secured Parties
on or after the Fifth Amendment Effective Date, and subject to the requirements
of Section 10.10(f) in the case of non-Borrowing Base Properties acquired after
the Sixth Amendment Effective Date, the Credit Parties shall not be required to
execute and cause its Material Subsidiaries to execute any Mortgages necessary
to provide such Acceptable Security Interest on such assets until 30 days after
the Fifth Amendment Effective Date or, for property acquired after the Fifth
Amendment Effective Date, the date first acquired or received by the Borrower or
a Subsidiary Guarantor (or Person required to become a Guarantor pursuant to
Section 10.10(b)), as applicable (or such longer period as the Administrative
Agent may agree in its reasonable discretion; provided that such longer period
shall not exceed thirty (30) days without the written consent of the Majority
Lenders; and provided, further that the Administrative Agent will provide five
(5) Business Days advance notice to the Lenders before recording the Mortgages
in connection with such grant of such Acceptable Security Interest and, absent
an objection from any Lender by notice to the Administrative Agent of additional
flood due diligence requirements with respect to the Mortgaged Properties, the
Administrative Agent will proceed to record such Mortgages).
“Commitment” shall mean, with respect to each Lender, its Revolving Commitment
and/or its Term Loan Commitment, as the context may require.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Revolving Commitment on any day, the applicable rate per annum set forth next to
the row heading “Commitment Fee Rate” in the definition of “Applicable Margin”.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.
“Confidential Information” shall have the meaning provided in Section 14.16.
“Consolidated Cash Balance” shall have the meaning set forth in the definition
of “Liquidity”.
“Consolidated EBITDAX” shall mean, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) an amount equal to the provision for federal, state, and local income and
franchise taxes payable or to become payable by the Borrower and its
Subsidiaries for such period, (iii) depletion, depreciation, amortization and
exploration expense for such period (including all drilling, completion,
geological and geophysical costs), (iv) losses from asset Dispositions
(excluding Hydrocarbons Disposed of in the ordinary course of business), (v) all
other non-cash items reducing such Consolidated Net Income for such period, and
(vi) extraordinary or non-recurring losses for such period, and minus (b) the
following to the extent


10

--------------------------------------------------------------------------------





included in calculating such Consolidated Net Income: (i) federal, state and
local income tax credits of the Borrower and its Subsidiaries for such period
(ii) gains from asset Dispositions (excluding Hydrocarbons Disposed of in the
ordinary course of business), (iii) all other non-cash items increasing
Consolidated Net Income for such period, and (iv) extraordinary or non-recurring
gains for such period; provided that, with respect to the determination of the
Borrower’s compliance with the Financial Performance Covenants set forth in
Section 11.11 for any period, Consolidated EBITDAX shall be adjusted to give
effect, on a pro forma basis, to any Qualified Acquisition or Qualified
Disposition made during such period, as if such acquisition or Disposition had
occurred on the first day of such period.
“Consolidated First Lien First Out Secured Debt” shall mean, as of any date of
determination, the sum of (a) the Total Exposure of all Lenders on such date and
(b) without duplication of any amounts included in clause (a), the aggregate
principal amount of Consolidated Total Debt of the Borrower and its Subsidiaries
on such date that is secured by a first priority Lien on any asset or Property
of the Borrower or any Subsidiary (other than First Out Substitute Facility
Indebtedness and First Lien Second Out Junior Indebtedness).
“Consolidated Interest Charges” shall mean, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) interest, debt premium,
debt discount, fees, charges and related expenses of the Borrower and its
Subsidiaries to the extent paid in cash, in connection with borrowed money or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) the portion of cash rent
expense of the Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP minus (c) to
the extent included in such amount, fees, charges and related expenses incurred
in connection with the consummation of this Agreement, any amendment or other
modification hereto from time to time and/or the issuance, incurrence or
repayment of any Indebtedness permitted hereunder; provided, that Consolidated
Interest Charges shall include the portion of original issue discount on any
Indebtedness in excess of 500 basis points and the portion of payment-in-kind
interest on any Indebtedness in excess of 200 basis points.
“Consolidated Net Income” shall mean, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses and the net
income of any Person (other than the Borrower or a Subsidiary) in which the
Borrower and its Subsidiaries own any Stock or Stock Equivalents for that
period, except to the extent of the amount of dividends and distributions
actually received by the Borrower or a Subsidiary), provided that the
calculation of Consolidated Net Income shall exclude any non-cash charges or
losses and any non-cash income or gains, in each case, required to be included
in net income of the Borrower and its Subsidiaries as a result of the
application of FASB Accounting Standards Codifications 718, 815, 410 and 360,
but shall expressly include any cash charges or payments that have been incurred
as a result of the termination of any Hedge Agreement.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Subsidiaries at such date.
“Consolidated Total Debt” shall mean, as of any date of determination, (a) all
Indebtedness of the types described in clauses (a) and (b) (other than
intercompany Indebtedness owing to the Borrower or any Subsidiary), clause (d)
(but, in the case of clause (d), only to the extent of any unreimbursed drawings
under any letter of credit that has not been cash collateralized) and clauses
(e) through (i) (but, in the case of clause (i) only to the extent of Guarantee
Obligations with respect to Indebtedness otherwise included in this definition)
of the definition thereof, in each case actually owing by the Borrower and the
Subsidiaries


11

--------------------------------------------------------------------------------





on such date and to the extent appearing on the balance sheet of the Borrower
determined on a consolidated basis in accordance with GAAP.
“Contractual Requirement” shall have the meaning provided in Section 9.3.
“Covered Entity” means any of the following:
(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” shall have the meaning provided in Section 14.26.
“Credit Documents” shall mean this Agreement, the Guarantee, each Letter of
Credit, any promissory notes issued by the Borrower under this Agreement and
during any Borrowing Base Trigger Period, the Security Documents.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.
“Credit Party” shall mean each of the Borrower and the Guarantors.
“Credit Rating” shall mean the corporate credit rating of the Borrower issued by
S&P or the corporate family rating of the Borrower issued by Moody’s, as
applicable.
“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Rate” shall have the meaning provided in Section 2.8(c).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.
“Development Joint Venture” shall mean an incorporated or unincorporated
partnership, or other jointly owned enterprise or entity or a joint venture or
contractual relationship (even if not a partnership or joint venture) to which
the Borrower or a Subsidiary is a party which has been formed for the purpose of
exploring for and/or developing Oil and Gas Properties, where each of the
parties thereto have either contributed or agreed to contribute cash, services,
Oil and Gas Properties, other assets, or any combination of the foregoing.
“Disposition” shall have the meaning provided in Section 11.4(a). “Dispose”
shall have a correlative meaning.


12

--------------------------------------------------------------------------------





“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (other than as a result of a change of control or asset sale to the
extent the terms of such Stock or Stock Equivalents provide that such Stock or
Stock Equivalents shall not be required to be repurchased or redeemed until the
Maturity Date has occurred or such repurchase or redemption is otherwise
permitted by this Agreement (including as a result of a waiver hereunder)), in
whole or in part, in each case prior to the date that is 91 days after the
Maturity Date hereunder; provided that, if such Stock or Stock Equivalents are
issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Stock or Stock Equivalents held by any future, present or former employee,
director, manager or consultant of the Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies or any other entity in which the
Borrower or a Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the board of directors or managers of the Borrower, in each case
pursuant to any equity holders’ agreement, management equity plan or stock
incentive plan or any other management or employee benefit plan or agreement
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries.
“Disregarded Entity” shall mean any Domestic Subsidiary that is disregarded for
U.S. federal income tax purposes.
“Documentation Agents” shall mean Citibank, N.A. and Wells Fargo Bank, National
Association, as documentation agents for the Lenders under this Agreement and
the other Credit Documents.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.
“Drawing” shall have the meaning provided in Section 3.4(b).
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean the date on which this Agreement shall become
effective in accordance with Article VI.


13

--------------------------------------------------------------------------------





“Eighth Amendment” shall mean that certain Eighth Amendment to Credit Agreement,
dated as of August 20, 2018, among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.
“Eighth Amendment Effective Date” shall mean the Effective Date (as defined in
the Eighth Amendment).
“Elk Hills Power Plant” shall mean the 550 MW natural gas-fired, combined cycle
cogeneration facility commonly known as the Elk Hills Power Plant located in
western Kern County, California, approximately 25 miles west of Bakersfield,
California, near the intersection of Elk Hills Road and Skyline Road.
“Engineering Reports” shall have the meaning provided in Section 2.14(c)(i).
“Enumerated Liens” shall mean, at any time of determination, any Lien that is
incurred under Section 11.2(e) (but only with respect to Liens permitted by
Section 11.2(f)) or Sections 11.2(f), (g), (h), (w), (y), or (z); provided that
if at such time such Lien could otherwise be incurred under Section 11.2, such
Lien shall not be deemed to be an Enumerated Lien at such time.
“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by or on behalf of the Borrower or any of the Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings arising under or based upon any applicable Environmental Law or any
permit issued, or any approval given, under any such Environmental Law
(hereinafter, “Claims”), including, without limitation, (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief relating to the presence, release or threatened release of
Hazardous Materials or arising from alleged injury or threat of injury to health
or safety (to the extent relating to human exposure to Hazardous Materials), or
the environment including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands.
“Environmental Law” shall mean any applicable Federal, state, or local statute,
law (including, without limitation, common law), rule, regulation, ordinance, or
code of any Governmental Authority now or hereafter in effect and in each case
as amended, and any binding judicial or administrative interpretation thereof,
including any binding judicial or administrative order, consent decree or
judgment, relating to the protection of the environment, including, without
limitation, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands, or human health or workplace
safety (to the extent relating to human exposure to Hazardous Materials), or the
release or threatened release of Hazardous Materials.
“Equity Funded Prepayment” has the meaning given to such term in Section
11.7(b)(iii).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Funding Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of


14

--------------------------------------------------------------------------------





the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Article XII.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.
“Excluded Deposit Account” shall mean deposit accounts the balance of which
consists exclusively of (a) withheld income taxes and federal, state or local
employment taxes required to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees of the Borrower or any
Subsidiary, (b) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3 102 on behalf of or for the benefit of
employees of the Borrower or any Subsidiary, (c) amounts set aside for payroll
and the payment of accrued employee benefits, medical, dental and employee
benefits claims to employees of the Borrower or any Subsidiary and (d) amounts
representing suspense funds, royalty payments, net profit interest payments and
other similar payments constituting property of a third party.
“Excluded Hedge Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the liability of
such Credit Party with respect to, or the grant by such Credit Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof or
other agreement or undertaking agreeing to guarantee, repay, indemnify or
otherwise be liable therefor) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) (a) by virtue of
such Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee obligation or other liability of such
Credit Party or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Credit
Party is a “financial entity,” as defined in section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
guarantee obligation or other liability of such Credit Party becomes or would
become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee obligation or other liability or
security interest is or becomes illegal.


15

--------------------------------------------------------------------------------





“Excluded Hedges” shall mean Hedge Agreements that (i) are basis differential
only swaps for volumes of crude oil and natural gas included under other Hedge
Agreements permitted by Section 11.10(a) or (ii) are a hedge of volumes of crude
oil or natural gas by means of a put or a price “floor” for which there exists
no mark-to-market exposure to the Borrower.
“Excluded Property” shall mean (a) all Excluded Stock, (b) any property to the
extent the grant or maintenance of a Lien on such property (i) is prohibited by
applicable law, (ii) could reasonably be expected to result in material adverse
tax consequences to the Borrower or any Subsidiary of the Borrower, (iii)
requires a consent not obtained of any Governmental Authority pursuant to
applicable law or (iv) is prohibited by, or constitutes a breach or default
under or results in the termination of or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property, except to the extent that such term in such
contract, license, agreement, instrument or other document or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law (including without limitation,
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC), (c) motor
vehicles and other assets subject to certificates of title, (d) trust accounts,
payroll accounts, zero balance accounts and escrow accounts, in each case for so
long as they remain such type of account, (e) any property as to which the
Administrative Agent and the Borrowers agree in writing that the costs of
obtaining a security interest in, or Lien on, such property, or perfection
thereof, are excessive in relation to the value to the Secured Parties of the
security interest afforded thereby and (f) from the Seventh Amendment Effective
Date until the date the Administrative Agent or any Lender elects that any such
property shall no longer constitute Excluded Property, each property set forth
on Schedule 1.1(e).
“Excluded Stock” shall mean (a) any Stock or Stock Equivalents with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences of pledging
such Stock or Stock Equivalents in favor of the Secured Parties under
the Security Documents shall be excessive in view of the benefits to be obtained
by the Secured Parties therefrom, (b) solely in the case of any pledge of Stock
or Stock Equivalents of any Foreign Corporate Subsidiary or FSHCO to secure the
Obligations, any Stock or Stock Equivalents that is Voting Stock of such Foreign
Corporate Subsidiary or FSHCO in excess of 66% of the outstanding Stock and
Stock Equivalents of such class and, solely in the case of a pledge of Stock or
Stock Equivalents of any Disregarded Entity substantially all of whose assets
consist of Stock and Stock Equivalents of Foreign Corporate Subsidiaries to
secure the Obligations, any Stock or Stock Equivalents of such Disregarded
Entity in excess of 66% of the outstanding Stock and Stock Equivalents of such
entity (such percentages to be adjusted upon any change of law as may be
required to avoid adverse U.S. federal income tax consequences to the Borrower
or any Subsidiary), (c) any Stock or Stock Equivalents to the extent the pledge
thereof would be prohibited by any Requirement of Law, (d) in the case of (i)
any Stock or Stock Equivalents of any Subsidiary to the extent the pledge of
such Stock or Stock Equivalents is prohibited by Contractual Requirements or
(ii) any Stock or Stock Equivalents of any Subsidiary that is not wholly owned
by the Borrower and its Subsidiaries at the time such Subsidiary becomes a
Subsidiary, any Stock or Stock Equivalents of each such Subsidiary described in
clause (i) or (ii) to the extent (A) that a pledge thereof to secure the
Obligations is prohibited by any applicable Contractual Requirement (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable Requirements of Law), (B) any Contractual
Requirement prohibits such a pledge without the consent of any other party;
provided that this clause (B) shall not apply if (1) such other party is a
Credit Party or a wholly owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such Contractual Requirement or replacement or
renewal thereof is in effect, or (C) a pledge thereof to secure the Obligations
would give any other party (other than a Credit Party or a wholly owned
Subsidiary) to any Contractual Requirement governing such Stock or Stock
Equivalents the right to terminate its obligations thereunder (other than
customary non-assignment provisions that are


16

--------------------------------------------------------------------------------





ineffective under the Uniform Commercial Code or other applicable Requirement of
Law), (e) the Stock or Stock Equivalents of any Subsidiary that is not a
Material Subsidiary, (f) the Stock or Stock Equivalents of any Subsidiary of a
Foreign Corporate Subsidiary, (g) any Stock or Stock Equivalents of any
Subsidiary to the extent that the pledge of such Stock or Stock Equivalents
would result in material adverse tax consequences to the Borrower or any
Subsidiary as reasonably determined by the Borrower and (h) any Stock or Stock
Equivalents set forth on Schedule 1.1(d) which have been identified on or prior
to the Funding Date in writing to the Administrative Agent by an Authorized
Officer of the Borrower and agreed to by the Administrative Agent.
“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary that is not a
wholly owned Subsidiary on any date such Subsidiary would otherwise be required
to become a Guarantor pursuant to the requirements of Section 10.10 (for so long
as such Subsidiary remains a non-wholly owned Subsidiary) (provided that no
existing Guarantor shall become an Excluded Subsidiary pursuant to this clause
(a) if such Guarantor subsequently becomes a non-wholly owned Subsidiary), (b)
any Disregarded Entity substantially all the assets of which consist of Stock
and Stock Equivalents of Foreign Corporate Subsidiaries, (c) each Domestic
Subsidiary that is prohibited by any applicable Contractual Requirement or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Subsidiary (and for so long as such
restriction or any replacement or renewal thereof is in effect) or that would
require consent, approval, license or authorization of a Governmental Authority
to guarantee or grant Liens to secure the Obligations at the time such
Subsidiary becomes a Subsidiary (unless such consent, approval, license or
authorization has been received), (d) each Domestic Subsidiary that is a
Subsidiary of a Foreign Corporate Subsidiary, (e) each other Domestic Subsidiary
acquired pursuant to a Permitted Acquisition financed with secured Indebtedness
incurred pursuant to Section 11.1(i) and permitted by the proviso to subclause
(C) of Section 11.1(i) and each Subsidiary thereof that guarantees such
Indebtedness to the extent and so long as the financing documentation relating
to such Permitted Acquisition to which such Subsidiary is a party prohibits such
Subsidiary from guaranteeing or granting a Lien on any of its assets to secure
the Obligations, and (f) any other Domestic Subsidiary with respect to which,
(x) in the reasonable judgment of the Administrative Agent and the Borrower, the
cost or other consequences of providing a Guarantee of the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom or (y)
providing such a Guarantee would result in material adverse tax consequences as
reasonably determined by the Borrower.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document, (i)
Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated thereunder), (ii) except in the case
of a Lender that is an assignee pursuant to a request by the Borrower under
Section 14.7, in the case of a Non-U.S. Lender, any United States federal
withholding Tax imposed on any payment by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document that (A) is required
to be imposed on amounts payable to such Non-U.S. Lender pursuant to laws in
force at the time such Non-U.S. Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, immediately prior to the designation of a new
lending office (or assignment), to receive additional amounts or indemnification
payments from any Credit Party with respect to such withholding Tax pursuant to


17

--------------------------------------------------------------------------------





Section 5.4 or (B) is attributable to such Non-U.S. Lender’s failure to comply
with Section 5.4(e) or (iii) any United States federal withholding Tax imposed
under FATCA.
“Existing Intercreditor Agreement” shall mean the Intercreditor Agreement among
JPMorgan Chase Bank, N.A., as priority lien agent, The Bank of New York Mellon
Trust Company, N.A., as second lien collateral agent, and the other parties from
time to time party thereto, dated as of December 15 2015, as it may be amended,
restated, supplemented or otherwise modified from time to time.
“Exploration and Development Disposition” has the meaning given to such term in
Section 11.4(a).
“Facility” shall mean each of the Term Loan Facility and the Revolving Facility
(and collectively, the “Facilities”).
“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as reasonably determined by the
Borrower.
“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.
“Fall-Away” shall have the meaning given to such term in Section 14.25.
“farm-in or farm-out” shall have the meaning commonly given to such term in the
oil and gas industry, and without limiting the foregoing, shall expressly
include transactions involving assignments or other dispositions of all or part
of oil, natural gas or mineral interests in which the assignor or other
disposing party retains an interest in consideration of the assignee or other
disposing party assuming or undertaking obligations with respect to such
interests, including cost reimbursement and/or agreements to perform services in
connection with the development of the relevant assets.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it.
“Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement,
dated as of August 12, 2016, between the Borrower, the Administrative Agent and
the Lenders Party thereto.


18

--------------------------------------------------------------------------------





“Fifth Amendment Effective Date” shall mean the Amendment Effective Date (as
defined in the Fifth Amendment).
“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Section 11.11.
“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of February 25, 2015, between the Borrower, the Administrative Agent
and the Lenders party thereto.
“First Amendment Effective Date” means the Effective Date as defined in the
First Amendment.
“First Lien Asset Coverage Ratio” shall mean as of the last day of each fiscal
quarter of the Borrower, the ratio of (a) the sum of (i) PV-10 and (ii) the
Hedge PV-10, in each case as reflected in the most recently delivered Reserve
Report to (b) the sum of the aggregate principal amount of all Indebtedness for
borrowed money that is secured by a Priority Lien (as defined in the Existing
Intercreditor Agreement).
“First Lien First Out Leverage Ratio” shall mean as of the last day of each
fiscal quarter of the Borrower, the ratio of (a) Consolidated First Lien First
Out Secured Debt to (b) Consolidated EBITDAX for the Test Period ending on such
date (in each case, after giving pro forma effect to transactions contemplated
in such period as set forth in the definition of “Consolidated EBITDAX” during
the Test Period, as if such transaction or event occurred on the first day of
the Test Period).
“First Lien Intercreditor Agreement” shall mean the Intercreditor Agreement
among JPMorgan Chase Bank, N.A., as first-out agent, The Bank of New York Mellon
Trust Company, N.A., as second-out agent, and the other parties from time to
time party thereto, dated as of August 15, 2016, as it may be amended, restated,
supplemented or otherwise modified from time to time.
“First Lien Second Out Credit Documents” shall mean the credit documents
evidencing the First Lien Second Out Junior Indebtedness.
“First Lien Second Out Junior Indebtedness” shall have the meaning given to such
term in the definition of “Permitted Junior Indebtedness”.
“First Lien Second Out Obligations” shall have the meaning given to such term in
the definition of “Obligations”.
“First Lien Second Out Secured Parties” shall have the meaning assigned to the
term “Second-Out Secured Parties” in the First Lien Intercreditor Agreement.
“First Out Collateral Agency Agreement” shall mean a collateral agency agreement
by and among the Borrower, the Administrative Agent as agent for the secured
parties under this Agreement, the agent for the secured parties under the First
Out Substitute Facility Credit Documents, and the First Out Collateral Agent in
the form of Exhibit K or another form otherwise reasonably acceptable to the
Majority Lenders.
“First Out Collateral Agent” shall mean the “Collateral Agent” as defined in the
First Out Collateral Agency Agreement.
“First Out Obligations” shall have the meaning given to such term in the
definition of “Obligations”.


19

--------------------------------------------------------------------------------





“First Out Substitute Facility Credit Agreement” shall mean that certain Credit
Agreement to be dated on or around the Seventh Amendment Effective Date, among
the Borrower, as borrower, the banks and financial institutions party thereto as
lenders, the administrative agent thereunder, and the other parties party
thereto.
“First Out Substitute Facility Credit Documents” shall mean the First Out
Substitute Facility Credit Agreement, the First Out Collateral Agency Agreement
and any other security documents, instruments or certificates delivered or
contemplated to be delivered thereunder or in connection therewith.
“First Out Substitute Facility Indebtedness” shall mean the Indebtedness of the
Borrower and its Subsidiaries evidenced by the First Out Substitute Facility
Credit Documents.
“Flood Insurance Regulations” shall mean (a) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et. seq.), as the same may be amended or recodified from
time to time, (d) the Flood Insurance Reform Act of 2004, and (e) the
Biggert-Waters Flood Reform Act of 2012, and any regulations promulgated
thereunder.
“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated
as a corporation for U.S. federal income tax purposes.
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.
“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Fourth Amendment” shall mean that certain Fourth Amendment to Credit Agreement,
dated as of April 22, 2016, between the Borrower, the Administrative Agent and
the Lenders Party thereto.
“Fourth Amendment Effective Date” shall mean the Effective Date (as defined in
the Fourth Amendment).
“Fronting Fee” shall have the meaning provided in Section 4.1(c).
“FSHCO” shall mean any direct or indirect Subsidiary that has no material assets
other than the Stock of one or more direct or indirect Foreign Corporate
Subsidiaries.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“Funding Date” shall mean the date on which the conditions set forth in Article
VII and Sections 8.1 and 8.2 are satisfied (or waived in accordance with Section
14.1).
“GAAP” shall mean United States generally accepted accounting principles, as in
effect from time to time.
“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative,


20

--------------------------------------------------------------------------------





judicial, regulatory or administrative functions of or pertaining to government,
including a central bank or stock exchange.
“Granting Lender” shall have the meaning provided in Section 14.6(g).
“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit C.
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Funding Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.
“Guarantors” shall mean (i) each Material Subsidiary that is a party to the
Guarantee on the Third Amendment Effective Date and (ii) each other Domestic
Subsidiary (other than an Excluded Subsidiary) that becomes a party to the
Guarantee after the Third Amendment Effective Date pursuant to Section 10.10 or
otherwise.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, and radon gas, (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances”,
“hazardous waste”, “hazardous materials”, “extremely hazardous waste”,
“restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any applicable Environmental Law.
“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, fixed-price physical
delivery contracts, whether or not exchange traded, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master


21

--------------------------------------------------------------------------------





agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, agreements or obligations entered into in the ordinary course of
business to physically buy or sell any commodity produced from the Borrower’s
and its Subsidiaries’ Oil and Gas Properties or electricity generation
facilities under an agreement that has a tenor under 90 days shall not be
considered Hedge Agreements.
“Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its
Subsidiaries) that (x) at the time it enters into a Hedge Agreement is a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative Agent
or (y) at any time after it enters into a Hedge Agreement, it becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative Agent
or (b) with respect to any Hedge Agreement that is in effect on the Funding
Date, any Person (other than the Borrower or any of its Subsidiaries) that is a
Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent on the Funding Date.
“Hedge Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.
“Hedge PV” shall mean, with respect to any commodity Hedge Agreement, the
present value, discounted at 9% per annum, of the future receipts expected to be
paid to the Borrower or the Subsidiaries under such Hedge Agreement netted
against the most recent Bank Price Deck provided to the Borrower by the
Administrative Agent pursuant to Section 2.14(j); provided, however, that the
“Hedge PV” shall never be less than $0.00.
“Hedge PV-10” shall mean, with respect to any commodity Hedge Agreement, the
present value, discounted at 10% per annum, of the future receipts expected to
be paid to the Borrower or the Subsidiaries under such Hedge Agreement netted
against the Strip Price.
“Historical Financial Statements” shall mean (a) the audited combined balance
sheets of the Borrower and its consolidated Subsidiaries as of December 31, 2012
and December 31, 2013, and the related audited combined statements of income and
comprehensive income, statements of net investment and statements of cash flows
for each of the fiscal years in the two-year period ended December 31, 2013 and
(b) the unaudited combined balance sheet of the Borrower and its consolidated
Subsidiaries as of June 30, 2014, and the related unaudited combined statements
of income and comprehensive income and statements of cash flows for the
six-month period ended June 30, 2014.
“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.
“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
Authorized Officers of the Borrower.
“Increase Effective Date” shall have the meaning given to such term in Section
2.16(a)(v).


22

--------------------------------------------------------------------------------





“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than (i)
any earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and (ii) obligations resulting
under firm transportation contracts or take or pay contracts entered into in the
ordinary course of business), (d) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder, (e) all Indebtedness (excluding prepaid interest thereon) of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (f) the principal
component of all Capitalized Lease Obligations of such Person, (g) obligations
to deliver commodities, goods or services, including Hydrocarbons, in
consideration of one or more advance payments, other than obligations relating
to net oil, natural gas liquids or natural gas balancing arrangements arising in
the ordinary course of business, (h) the undischarged balance of any Production
Payment created by such Person or for the creation of which such Person directly
or indirectly received payment, and (i) without duplication, all Guarantee
Obligations of such Person; provided that Indebtedness shall not include (i)
trade and other ordinary course payables and accrued expenses arising in the
ordinary course of business, (ii) deferred or prepaid revenue, (iii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the respective seller, (iv)
in the case of the Borrower and its Subsidiaries, all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business, (v) any obligation in
respect of a farm-in agreement, joint development agreement, joint operating
agreement or similar arrangement whereby such Person agrees to pay all or a
share of the drilling, completion or other expenses of an exploratory or
development well (which agreement may be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interest therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well in
exchange for an ownership interest in an oil or gas property, (vi) any
obligations in respect of any Hedge Agreement that is permitted under this
Agreement, (vii) prepayments for gas or crude oil production not in excess of
$20,000,000 in the aggregate at any time outstanding, (viii) obligations to
deliver commodities or pay royalties or other payments in connection with
Royalty Trust Transactions, Specified Royalty Transactions and obligations
arising from net profits interests, working interests, overriding,
non-participating or other royalty interests or similar real property interests.
“Indemnified Liabilities” shall have the meaning provided in Section 14.5.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by, any payment by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document other than (a) Excluded Taxes, (b)
Other Taxes and (c) any interest, penalties or expenses caused by the
Administrative Agent’s or Lender’s gross negligence or willful misconduct.
“Industry Investment” shall mean Investments and expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the oil and gas business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of oil and gas
business jointly with third parties, including: (1) ownership interests in oil
and gas properties or gathering, transportation, processing, electricity and
power generation, or related systems; and (2) Investments and expenditures in
the form of or pursuant to operating agreements, processing agreements, farm-in
agreements, farm-out agreements, development agreements, area of mutual interest
agreements, unitization agreements, pooling arrangements, joint bidding
agreements, service contracts, joint venture agreements, partnership agreements
(whether general or limited), and other similar agreements (including for
limited liability companies) with third parties.


23

--------------------------------------------------------------------------------





“Interest Expense Ratio” shall mean, as of the last day of each fiscal quarter
of the Borrower, the ratio of (a) Consolidated EBITDAX for the Test Period
ending on such date (after giving pro forma effect to any transactions completed
in such period as set forth the definition of “Consolidated EBITDAX”) to (b)
Consolidated Interest Charges for the Test Period ending on such date.
“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Interim Redetermination” shall have the meaning provided in Section 2.14(b).
“Interim Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.14.
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBOR Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for
Dollars) that is shorter than the Impacted Interest Period; and (b) the LIBOR
Screen Rate for the shortest period (for which that Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.
“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale), (b) the making of any deposit with, or advance, loan or other
extension of credit to, assumption of Indebtedness of, or capital contribution
to, or purchase or other acquisition of an equity participation in, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person) (including any partnership or joint venture), (c) the entering into
of any guarantee of, or other contingent obligation with respect to,
Indebtedness or (d) the purchase or other acquisition (in one transaction or a
series of transactions) of (x) all or substantially all of the property and
assets or business of another Person or (y) assets constituting a business unit,
line of business or division of such Person; provided that, in the event that
any Investment is made by the Borrower or any Subsidiary in any Person through
substantially concurrent interim transfers of any amount through one or more
other Subsidiaries, then such other substantially concurrent interim transfers
shall be disregarded for purposes of Section 11.5.
“Investment Grade Period” shall mean any period other than a Borrowing Base
Trigger Period.
“ISP” shall mean, with respect to any standby Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).
“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and the Borrower (or any Subsidiary) or in favor
of the Letter of Credit Issuer and relating to such Letter of Credit.
“Joint Bookrunners” shall mean J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc., Wells Fargo
Securities, LLC, Goldman, Sachs & Co., HSBC Bank USA, NA, Morgan Stanley Senior
Funding, Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd., and U.S. Bank National
Association each in its capacity as joint bookrunner in respect of the Facility.


24

--------------------------------------------------------------------------------





“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc., Wells Fargo
Securities, LLC, Goldman, Sachs & Co., HSBC Bank USA, NA, Morgan Stanley Senior
Funding, Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd., and U.S. Bank National
Association each in its capacity as joint lead arranger in respect of the
Facility.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Maturity Date.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.
“L/C Participant” shall have the meaning provided in Section 3.3(a).
“L/C Participation” shall have the meaning provided in Section 3.3(a).
“Lender” shall have the meaning provided in the preamble to this Agreement.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lenders.
“Lender Default” shall mean (a) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or participations in Letters of
Credit or Swingline Loans, which refusal or failure is not cured within one
Business Day after the date of such refusal or failure, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied; (b) the failure of any Lender to pay over to the Administrative
Agent, any Letter of Credit Issuer, any Swingline Lender or any other Lender any
other amount required to be paid by it hereunder within two Business Day of the
date when due, unless the subject of a good faith dispute; (c) a Lender has
notified the Borrower or the Administrative Agent in writing that it does not
intend or expect to comply with any of its funding obligations or has made a
public statement to that effect with respect to its funding obligations under
the Facility (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied); (d) the
failure, within three Business Days after a written request by the
Administrative Agent or the Borrower, by a Lender to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its obligations
under the Facility (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (d) upon receipt of such written confirmation by
the Administrative Agent and the Borrower) or (e) a Distressed Person has
admitted in writing that it is insolvent or such Distressed Person becomes
subject to a Lender-Related Distress Event.
“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
Bail-In Action or a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for


25

--------------------------------------------------------------------------------





such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person or any Person that directly or indirectly
controls such Distressed Person is subject to a forced liquidation, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent
or bankrupt; provided that a Lender-Related Distress Event shall not be deemed
to have occurred solely by virtue of (i) the ownership or acquisition of any
equity interests in any Lender or any Person that directly or indirectly
controls such Lender by a Governmental Authority or an instrumentality thereof
or (ii) an Undisclosed Administration pursuant to the laws of the Netherlands.
“Letter of Credit” shall have the meaning provided in Section 3.1.
“Letter of Credit Commitment” shall mean $400,000,000, as the same may be
reduced from time to time pursuant to Section 3.1, provided that no Letter of
Credit Issuer shall be obligated to issue Letters of Credit in an aggregate face
amount in excess of $100,000,000 outstanding at any time.
“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s
Revolving Commitment Percentage of the Letters of Credit Outstanding at such
time (excluding the portion thereof consisting of Unpaid Drawings in respect of
which the Lenders have made (or are required to have made) payments to the
Letter of Credit Issuer pursuant to Section 3.4(a)) minus the amount of cash or
deposit account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8.
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
“Letter of Credit Issuer” shall mean (a) JPMorgan Chase Bank, N.A., (b) Bank of
America, N.A., Citibank, N.A. and Wells Fargo Bank, National Association, or, in
each case, any of their respective Affiliates or any replacement or successor
appointed pursuant to Section 3.6. References herein and in the other Credit
Documents to the Letter of Credit Issuer shall be deemed to refer to the Letter
of Credit Issuer in respect of the applicable Letter of Credit or to all Letter
of Credit Issuers, as the context requires.
“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).
“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.
“Leverage Ratio” shall mean, as of the last day of each fiscal quarter of the
Borrower, the ratio of (a) Consolidated Total Debt as of such date to (b)
Consolidated EBITDAX for the Test Period ending on such date (after giving pro
forma effect to any transactions completed in such period as set forth in the
definition of “Consolidated EBITDAX”).
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).
“LIBOR Rate” shall mean, with respect to any LIBOR Loan for any Interest Period,
the LIBOR Screen Rate at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that if the
LIBOR Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) then the LIBOR Rate shall be the Interpolated
Rate,


26

--------------------------------------------------------------------------------





provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“LIBOR Screen Rate” shall mean, for any day and time, with respect to any LIBOR
Loan for any Interest Period, the London interbank offered rate as administered
by Intercontinental Exchange Benchmark Administration Ltd. (or any other Person
that takes over the administration of such rate for Dollars) for a period equal
in length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion),
provided that if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to zero for the purposes of this Agreement.
“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.
“Liquidity” shall mean, as of any date of determination, the positive
difference, if any, between (a) the sum of (i) the Available Revolving
Commitment and (ii) the aggregate amount of unrestricted cash and cash
equivalents of the Borrower and its Subsidiaries as set forth on the most recent
consolidated balance sheet of the Borrower and its Subsidiaries (it being
understood that (1) cash or cash equivalents subject to a control agreement
solely in favor of Persons other than the Administrative Agent or any Lender
shall be deemed “restricted” (except calculating the Consolidated Cash Balance
for purposes of Section 5.2(d), in which case such cash or cash equivalents
shall be deemed not “restricted”) and (2) cash or cash equivalents upon which a
Lien in favor of the Administrative Agent or any Lender has been granted
(excluding cash that is Cash Collateralizing outstanding L/C Obligations under
Section 3.8) shall be deemed not “restricted”) (the amount in this clause (ii),
the “Consolidated Cash Balance”) and (b) the amount, if any, of the Borrowing
Base Deficiency existing on such date of determination.
“Loan” shall mean any extension of credit by a Lender to the Borrower or a
Swingline Loan made by any Lender hereunder.
“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding more than 50% of the unused Adjusted Total Revolving Commitment at such
date, the Total Revolving Exposure and the Total Term Loan Exposure (excluding
the Revolving Exposure and Term Loan Exposure of Defaulting Lenders) in the
aggregate at such date or (b) if the Total Revolving Commitment has been
terminated or for the purposes of acceleration pursuant to Article XII,
Non-Defaulting Lenders having or holding more than 50% of the Loans, Swingline
Exposure and Letter of Credit Exposure (excluding the Revolving Exposure and
Term Loan Exposure of Defaulting Lenders) in the aggregate at such date.
“Majority Revolving Lenders” shall mean, at any date, (a) Non-Defaulting Lenders
having or holding more than 50% of the unused Adjusted Total Revolving
Commitment at such date and the Total Revolving Exposure (excluding the
Revolving Exposure of Defaulting Lenders) in the aggregate at such date or (b)
if the Total Revolving Commitment has been terminated or for the purposes of
acceleration pursuant to Article XII, Non-Defaulting Lenders having or holding
more than 50% of the Revolving Loans,


27

--------------------------------------------------------------------------------





Swingline Exposure and Letter of Credit Exposure (excluding the Revolving
Exposure of Defaulting Lenders) in the aggregate at such date.
“Majority Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding more than 50% of the Total Term Loan Exposure (excluding the
Term Loan Exposure of Defaulting Lenders) at such date.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).
“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries on a consolidated basis, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent and the Lenders under this Agreement or
under any of the other Credit Documents.
“Material Subsidiary” shall mean, at any date of determination, each
wholly-owned (directly or indirectly) Domestic Subsidiary of the Borrower such
that the Total Assets of the non-Material Subsidiaries (when combined with the
assets of each such Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the Test Period for which Section10.1 Financials
have been delivered are equal to or less than 1% of the Consolidated Total
Assets of the Borrower and the Subsidiaries at such date, determined in
accordance with GAAP.
“Maturity Date” shall mean the earlier to occur of (a) June 30, 2021, (b) in the
event that $100,000,000 or greater aggregate principal amount of 2020 Notes
remain outstanding on the date that is 273 days prior to their stated maturity
date (such 273rd day prior, the “2020 Notes Springing Maturity Date”), the 2020
Notes Springing Maturity Date and (c) in the event that $100,000,000 or greater
aggregate principal amount of 2021 Notes remain outstanding on the date that is
273 days prior to their stated maturity date (such 273rd day prior, the “2021
Notes Springing Maturity Date”), the 2021 Notes Springing Maturity Date.
“Midstream Assets” shall mean all tangible and intangible property used in (a)
gathering, compressing, treating, processing and transporting Hydrocarbons,
water or steam; (b) fractionating and transporting Hydrocarbons, water or steam;
and (c) marketing Hydrocarbons, water or steam; including, without limitation,
gathering lines and gathering systems, pipelines and pipeline systems, storage
facilities, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, gas processing plants, and any other gathering,
transportation, compression, storage, processing, treating, dehydration,
fractionation, generation, disposal or other similar assets related to the
handling of Hydrocarbons, water or steam, and together with surface leases,
rights-of-way, easements and servitudes related to each of the foregoing.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the
Administrative Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property, substantially in the form of Exhibit F (with such changes
thereto as may be necessary to account for local law matters, including, without
limitation, changes to exclude property subject to the deed of trust (but not
the mortgage) with respect to which a grant or maintenance of a lien is
prohibited by, constitutes a default under, results in termination of, or
requires a consent which has not been obtained under, the


28

--------------------------------------------------------------------------------





document or instrument giving rise to such property) or otherwise in such form
as agreed between the Borrower and the Administrative Agent.
“Mortgaged Property” shall mean the real property and improvements thereto with
respect to which a Mortgage is required to be granted pursuant to Section 10.10.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA that is subject to Title IV of ERISA and is or was within
any of the last preceding six years contributed to by the Borrower or an ERISA
Affiliate.
“Net Cash Proceeds” shall mean (a) with respect to any Disposition, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal, accounting
and investment banking fees and expenses, title insurance premiums, survey
costs, transfer and similar taxes and the Borrower’s good faith estimate of
income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Disposition (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) amounts paid in respect of the termination of Hedge Agreements
in respect of notional volumes or amounts corresponding to the property subject
of such Disposition or any Indebtedness being repaid under clause (iv) and (iv)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness permitted hereunder that is secured by a Lien permitted
hereunder (other than any Lien pursuant to a Security Document) on the asset
disposed of in such Disposition and required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset); and
(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all taxes and attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, commissions and
brokerage, consultant and other customary fees and charges actually incurred in
connection with such issuance.
“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).
“New Lenders” shall have the meaning given to such term in Section 2.16(a).
“Ninth Amendment” shall mean that certain Ninth Amendment to Credit Agreement,
dated as of August 28, 2019, among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.
“Ninth Amendment Effective Date” shall mean the Effective Date (as defined in
the Ninth Amendment).
“Non-Consenting B/B Lender” shall have the meaning provided in Section 2.14(i).
“Non-Consenting Lender” shall have the meaning provided in Section 14.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).
“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.


29

--------------------------------------------------------------------------------





“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent (acting reasonably).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“NPI JV” shall mean any Development Joint Venture into which any Credit Party
contributes or sells a net profits interest which is or is intended to be a real
property interest.
“O&G Expenditure” shall mean (a) any capital expenditures or other expenditures
for leasehold, seismic or for maintenance, repair or improvement of existing
properties and assets; provided that such expenditures, repairs or improvements
are made on assets constituting Collateral and (b) any acquisition of other
assets that are used or useful in an oil and gas business, including Oil and Gas
Properties.
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under (a) (i) any Credit
Document or otherwise with respect to any Loan or Letter of Credit or under any
Secured Cash Management Agreement or Secured Hedge Agreement or (ii) any First
Out Substitute Facility Credit Document (collectively, the “First Out
Obligations”) or (b) the First Lien Second Out Credit Documents (the “First Lien
Second Out Obligations”), in each case, entered into with the Borrower or any of
its Subsidiaries, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof in any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents,
First Out Substitute Facility Credit Documents and First Lien Second Out Credit
Documents (and any of their Subsidiaries to the extent they have obligations
under the Credit Documents) include the obligation (including Guarantee
Obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any Credit Party under any
Credit Document, First Out Substitute Facility Credit Document or First Lien
Second Out Credit Document. Notwithstanding the foregoing, solely with respect
to any Credit Party that is not an “eligible contract participant” under the
Commodity Exchange Act, Excluded Hedge Obligations of such Credit Party shall in
any event be excluded from “Obligations” owing by such Credit Party.
“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests, (c)
all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests, (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all properties, rights, titles, interests and estates
described or referred to above, including any and all property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment, rental equipment or other personal property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
structures, fuel separators, liquid extraction


30

--------------------------------------------------------------------------------





plants, plant compressors, pumps, pumping units, field gathering systems, gas
processing plants and pipeline systems, power and cogeneration facilities (other
than for the purposes of any Borrowing Base provisions hereunder), steam flood
facilities and any related infrastructure to any thereof, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.
“OPC” shall mean Occidental Petroleum Corporation, a Delaware corporation.
“OPC Related Transactions” shall mean each of:
(a)    the Separation and Distribution Agreement between OPC and the Borrower
dated on or about the Spinoff Date,
(b)    the Transition Services Agreement between OPC and the Borrower, dated on
or about the Spinoff Date,
(c)    the Tax Sharing Agreement between OPC and the Borrower dated on or about
the Spinoff Date,
(d)    the Employee Matters Agreement between OPC and the Borrower dated on or
about the Spinoff Date,
(e)    the Area of Mutual Interest Agreement between OPC and the Borrower dated
on or about the Spinoff Date,
(f)    the Confidentiality and Trade Secret Protection Agreement between OPC and
the Borrower, dated on or about the Spinoff Date,
(g)    the Intellectual Property License Agreement between OPC and the Borrower
dated on or about the Spinoff Date, and
(h)    the Stockholder’s Registration Rights Agreement between OPC and the
Borrower dated on or about the Spinoff Date.
“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar taxes (including interest, fines, penalties, additions to tax and
related, reasonable, out-of-pocket expenses with regard thereto) arising from
any payment made hereunder or made under any other Credit Document or from the
execution or delivery of, registration or enforcement of, consummation or
administration of, or otherwise with respect to, this Agreement or any other
Credit Document; provided that such term shall not include any of the foregoing
Taxes (i) that result from an assignment, grant of a participation pursuant to
Section 14.6(c) or transfer or assignment to or designation of a new lending
office or other office for receiving payments under any Credit Document
(“Assignment Taxes”) to the extent such Assignment Taxes are imposed as a result
of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Credit Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Borrower, or (ii) Excluded Taxes.


31

--------------------------------------------------------------------------------





“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the Letter of Credit Issuer, as the case may be, in accordance with banking
industry rules on interbank compensation.
“Participant” shall have the meaning provided in Section 14.6(c)(i).
“Participant Register” shall have the meaning provided in Section 14.6(c)(ii).
“Patriot Act” shall have the meaning provided in Section 14.19.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Subsidiaries of assets (including any assets
constituting a business unit, line of business or division) or Stock or Stock
Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in all material respects in accordance with
Requirements of Law; (b) if such acquisition involves the acquisition of Stock
or Stock Equivalents of a Person that upon such acquisition would become a
Subsidiary, such acquisition shall result in the issuer of such Stock becoming a
Subsidiary and, to the extent required by Section 10.10, a Guarantor; (c) such
acquisition shall result in the Administrative Agent, for the benefit of the
Secured Parties, being granted a security interest in any Stock or any assets so
acquired to the extent required by Section 10.10; (d) after giving effect to
such acquisition, no Default or Event of Default shall have occurred and be
continuing; (e) after giving effect to such acquisition, the Borrower and its
Subsidiaries shall be in compliance with Section 11.13; (f) the Borrower shall
be in compliance, on a pro forma basis after giving effect to such acquisition
(including any Indebtedness assumed or permitted to exist pursuant to Section
11.1(i), and any related pro forma adjustment), with the Financial Performance
Covenants, as such covenants are recomputed as at the last day of the most
recently ended Test Period as if such acquisition had occurred on the first day
of such Test Period; and (g) the Fair Market Value of the assets or Stock or
Stock Equivalents acquired pursuant to any such Permitted Acquisitions, shall
not exceed $5,000,000 in the aggregate.
“Permitted Additional Debt” shall mean unsecured senior, senior subordinated or
subordinated Indebtedness issued by the Borrower or a Guarantor, (a) the terms
of which do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation prior to the 91st day after the Maturity Date (other
than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights after an event
of default), (b) the covenants, events of default, guarantees and other terms of
which (other than interest rate, fees, funding discounts and redemption,
prepayment or make-whole premiums determined by the Borrower to be “market”
rates, fees, discounts and premiums at the time of issuance or incurrence of any
such Indebtedness), taken as a whole, are determined by the Borrower to be
“market” terms on the date of issuance or incurrence and in any event are not
more restrictive on the Borrower and its Subsidiaries than the terms of this
Agreement (as in effect at the time of such issuance or incurrence) and do not
require the maintenance or achievement of any financial performance standards
other than as a condition to taking specified actions; provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence or
issuance of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirements (c) if such Indebtedness is senior subordinated or subordinated
Indebtedness, the terms of such Indebtedness provide for customary subordination
of such Indebtedness to the First Out Obligations and (d) no Subsidiary of the
Borrower (other than a Guarantor) is an obligor under such Indebtedness.


32

--------------------------------------------------------------------------------





“Permitted Investments” shall mean:
(a)    securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;
(b)    securities issued by any state, territory or commonwealth of the United
States of America or any political subdivision of any such state, territory or
commonwealth or any public instrumentality thereof or any political subdivision
of any such state, territory or commonwealth or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);
(c)    commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
(d)    time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $500,000,000 in the case of domestic banks
and $100,000,000 (or the Dollar equivalent thereof) in the case of foreign
banks;
(e)    repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;
(f)    marketable short-term money market and similar funds (i) either having
assets in excess of $500,000,000 or (ii) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);
(g)    shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above;
(h)    investments in an aggregate amount not to exceed $100,000,000 in
corporate debt securities having a rating of either A from S&P or A2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); and
(i)    in the case of Investments by any Foreign Subsidiary or Investments made
in a country outside the United States of America, other customarily utilized
high-quality Investments in the country where such Foreign Subsidiary is located
or in which such Investment is made.
“Permitted Junior Indebtedness” shall mean (a) Permitted Second Lien
Indebtedness, (b) Indebtedness of the Borrower and its Subsidiaries (“First Lien
Second Out Junior Indebtedness”) that (i) is secured by the Liens on the
Collateral that secure the First Out Obligations but provide for collateral
recovery in respect of such Liens to be junior to the collateral recovery in
respect of the First Out Obligations, (ii) is subject to the Existing
Intercreditor Agreement such that the lending parties under such


33

--------------------------------------------------------------------------------





Indebtedness are “Priority Lien Secured Parties” (as defined therein), (iii) is
subject to a First Lien Intercreditor Agreement, (iv) has a maturity date
(taking into account any adjustable features of the maturity date) that is not
earlier than 91 days after the Maturity Date (determined at the time of issuance
or incurrence of such First Lien Second Out Junior Indebtedness), (v) is issued
at market terms, as certified by an Authorized Officer of the Borrower in good
faith, which certification may be made at the time that the documents governing
such Indebtedness are entered into and (vi) may not be mandatorily prepaid prior
to the repayment of the Term Loans (except regularly scheduled amortization
payments not to exceed 1% annually of the original principal amount of such
Indebtedness); provided, further, that the terms and documentation of such
Indebtedness shall be (A) reasonably satisfactory to the Administrative Agent or
(B) either (x) not materially more restrictive, taken as a whole, to the
Borrower and its Subsidiaries, than the Credit Documents (or if materially more
restrictive, the Lenders receive the benefit of the more restrictive terms
which, for the avoidance of doubt, may be provided to the Lenders without
consent) or (y) if more restrictive, then such more restrictive terms are only
applicable after all of the First Out Obligations then due shall have been
indefeasibly paid in full in cash, in each case, as certified by an Authorized
Officer of the Borrower in good faith and (c) any Indebtedness permitted under
Section 11.1(bb).
“Permitted Junior Refinancing Indebtedness” shall mean, with respect to any
Indebtedness for borrowed money (the “Refinanced Borrowed Money Indebtedness”),
any Permitted Junior Indebtedness issued or incurred in exchange for, or the net
proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively, for purposes of this definition, to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Borrowed Money Indebtedness (or
previous refinancing thereof constituting Permitted Junior Refinancing
Indebtedness); provided that (A) the principal amount (or accreted value, if
applicable) of any such Permitted Junior Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Borrowed Money Indebtedness outstanding immediately prior to such Refinancing
except by an amount equal to the unpaid accrued interest and premium thereon
plus other amounts paid and fees and expenses incurred in connection with such
Refinancing plus an amount equal to any existing commitment unutilized and
letters of credit undrawn thereunder, (B) the direct and contingent obligors
with respect to such Permitted Junior Refinancing Indebtedness are not changed
(except that a Credit Party may be added as an additional obligor), (C) other
than with respect to a Refinancing in respect of Indebtedness permitted pursuant
to Section 11.1(g), such Permitted Junior Refinancing Indebtedness shall have a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Refinanced Borrowed Money Indebtedness
(calculated at the time such Permitted Junior Refinancing Indebtedness is
incurred), (D) the terms and conditions of any such Permitted Junior Refinancing
Indebtedness, taken as a whole, are not materially less favorable to the Lenders
than the terms and conditions of this Agreement (other than as to interest
rates, fees, floors, funding discounts and redemption, prepayment or make-whole
premiums); provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent at least three Business Days prior to the
incurrence or issuance of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement, (E) any such Permitted Junior Refinancing Indebtedness is
secured by the Liens on the Collateral that secure the First Out Obligations but
provide for collateral recovery in respect of such Liens to be junior to the
collateral recovery in respect of the First Out Obligations, (F) any such
Permitted Junior Refinancing Indebtedness is subject to the Existing
Intercreditor Agreement such that the lending parties under such Permitted
Junior Refinancing Indebtedness are “Priority Lien Secured Parties” (as defined
therein), (G) any such Permitted Junior Refinancing Indebtedness is subject to
the First Lien Intercreditor Agreement such that the lending parties under such
Permitted Junior Refinancing Indebtedness are “Second-Out Secured Parties” (as
defined therein), (H) any such Permitted Junior Refinancing Indebtedness is
subject to an intercreditor agreement as between the administrative agent for
the First Lien Second Out Secured Parties, as representative for


34

--------------------------------------------------------------------------------





such debt holders, and the administrative agent for the Permitted Junior
Refinancing Indebtedness, as representative for such debt holders, in form and
substance substantially similar to the First Lien Intercreditor Agreement with
such modifications as are necessary to provide that under such agreement the
First Lien Second Out Obligations will be priority obligations and the Permitted
Junior Refinancing Indebtedness will be secondary obligations, or otherwise in a
form reasonably acceptable to the Majority Lenders and (I) any such Permitted
Junior Refinancing Indebtedness has a maturity date (taking into account any
adjustable features of the maturity date) that is not earlier than 91 days after
the Maturity Date (determined at the time of issuance or incurrence of such
Permitted Junior Refinancing Indebtedness).
“Permitted Liens” shall mean:
(a)    Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP, or for
property taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge or
claim is to such property;
(b)    Liens in respect of property or assets of the Borrower or any of the
Subsidiaries imposed by law, such as landlords’, vendors’, operators’,
suppliers’, carriers’, warehousemen’s, repairmen’s, construction contractors’,
workers’ materialmen’s and mechanics’ Liens and other similar Liens arising in
the ordinary course of business or incident to the exploration, development,
operation or maintenance of Oil and Gas Properties, in each case so long as such
Liens arise in the ordinary course of business and do not individually or in the
aggregate have a Material Adverse Effect;
(c)    Liens incurred, or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or to secure the performance of
tenders, statutory and regulatory obligations, plugging and abandonment
obligations, surety, stay, customs and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (including letters of credit issued in lieu of such bonds or
to support the issuance thereof) incurred in the ordinary course of business or
otherwise constituting Investments permitted by Section 11.5;
(d)    ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located;
(e)    easements, rights-of-way, licenses, restrictions (including zoning
restrictions), title defects, exceptions, reservations, deficiencies or
irregularities in title, encroachments, protrusions, servitudes, rights, eminent
domain or condemnation rights, permits, conditions and covenants and other
similar charges or encumbrances (including in any rights of way or other
property of the Borrower or its Subsidiaries for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil or other minerals or timber, and other like purposes, or for
joint or common use of real estate, rights of way, facilities and equipment) not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole and, to the extent reasonably agreed by the
Administrative Agent, any exception on the title reports issued in connection
with any Borrowing Base Property;
(f)    any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement;


35

--------------------------------------------------------------------------------





(g)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(h)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bankers’ acceptance
issued for the account of the Borrower or any of its Subsidiaries; provided that
such Lien secures only the obligations of the Borrower or such Subsidiaries in
respect of such letter of credit or bankers’ acceptance to the extent permitted
under Section 11.1;
(i)    leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;
(j)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings made in respect of operating leases entered into by
the Borrower or any of its Subsidiaries;
(k)    Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts of the
Borrower and the Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business;
(l)    Liens which arise in the ordinary course of business under operating
agreements (including preferential purchase rights, consents to assignment and
other restraints on alienation), joint operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, farm-in agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty and royalty agreements, reversionary interests, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual and
customary in the oil and gas business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; and to the extent the same constitute
Liens, Liens on Oil and Gas Properties that arise pursuant to usual and
customary dedications of Hydrocarbon production from specified Oil and Gas
Properties in favor of a joint venture providing midstream services in
connection with the obligation to deliver such Hydrocarbons, if and when
produced, for transportation or processing by such joint venture, in each case
so long as such Liens do not secure any monetary obligation; provided that any
such Lien referred to in this clause does not in the aggregate have a Material
Adverse Effect;
(m)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Subsidiaries, taken as a whole;
(n)    Liens arising under statutory provisions of applicable law with respect
to production purchased from others; and
(o)    Liens in respect of any Royalty Trust Transaction or Specified Royalty
Transaction; provided that such Liens extend only to the assets granted,
conveyed or otherwise disposed of to a Royalty Trust (in connection with a
Royalty Trust Transaction) or the interests subject to a Specified Royalty (in
connection with a Specified Royalty Transaction), in each case, including the
proceeds of such transactions and any related Excluded Deposit Account and not
to any Borrowing Base Properties remaining after giving effect to such Royalty
Trust Transaction or Specified Royalty Transaction.


36

--------------------------------------------------------------------------------





The parties acknowledge and agree that no intention to subordinate the priority
afforded the Liens granted in favor of the Administrative Agent, for the benefit
of the Secured Parties, under the Security Documents is to be hereby implied or
expressed by the permitted existence of such Permitted Liens.
“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder, (B)
if the Indebtedness being Refinanced is Indebtedness permitted by Section
11.1(h) or 11.1(i), the direct and contingent obligors with respect to such
Permitted Refinancing Indebtedness are not changed (except that a Credit Party
may be added as an additional obligor), (C) other than with respect to a
Refinancing in respect of Indebtedness permitted pursuant to Section 11.1(g),
such Permitted Refinancing Indebtedness shall have a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Refinanced Indebtedness (calculated at the time such Permitted Refinancing
Indebtedness is incurred), (D) if the Indebtedness being Refinanced is
Indebtedness permitted by Section 11.1(h) or 11.1(i), terms and conditions of
any such Permitted Refinancing Indebtedness, taken as a whole, are not
materially less favorable to the Lenders than the terms and conditions of the
Refinanced Indebtedness being Refinanced (including, if applicable, as to
collateral priority and subordination, but excluding as to interest rates, fees,
floors, funding discounts and redemption, prepayment or make-whole premiums);
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
or issuance of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement and (E) if the Indebtedness being Refinanced is Permitted
Junior Indebtedness, the terms and conditions of such Permitted Refinancing
Indebtedness meet the requirements of clauses (i)-(iv) of the definition of
“Permitted Second Lien Indebtedness” or of clauses (b)(i)-(vi) of the definition
of “Permitted Junior Indebtedness”, as applicable, if such Permitted Refinancing
Indebtedness is secured by any property of the Borrower or its Subsidiaries.
“Permitted Second Lien Indebtedness” shall mean Indebtedness of the Borrower and
its Subsidiaries that is secured by a second priority Lien on any asset or
Property of the Borrower or any Subsidiary; provided, that such Indebtedness (i)
is subject to the Existing Intercreditor Agreement, (ii) has a maturity date
that is not earlier than 91 days after the Maturity Date (determined at the time
of issuance or incurrence), (iii) is issued at market terms, as certified by an
Authorized Officer of the Borrower in good faith and (iv) may not be mandatorily
prepaid prior to the repayment of the Term Loans (except regularly scheduled
amortization payments not to exceed 1% annually of the original principal amount
of such Indebtedness); provided, further, that the terms and documentation of
such Indebtedness shall be (A) reasonably satisfactory to the Administrative
Agent or (B) either (x) not materially more restrictive, taken as a whole, to
the Borrower and its Subsidiaries, than the Credit Documents (or if materially
more restrictive, the Lenders receive the benefit of the more restrictive terms
which, for the avoidance of doubt, may be provided to the Lenders without
consent) or (y) if more restrictive, then such more restrictive terms are only
applicable after the Maturity Date, in each case, as certified by an Authorized
Officer of the Borrower in good faith.


37

--------------------------------------------------------------------------------





“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA
and subject to Title IV of ERISA, that is or was within any of the preceding six
years maintained or contributed to (or to which there is or was an obligation to
contribute or to make payments to) by the Borrower or an ERISA Affiliate.
“Pledge Agreement” shall mean that certain Amended and Restated Pledge
Agreement, dated as of the Seventh Amendment Effective Date, among the Borrower,
the other pledgors party thereto and the Administrative Agent, for the benefit
of the Secured Parties.
“Power Assets” shall mean all tangible and intangible property used in
connection with the ownership and operation of electric power and cogeneration
facilities, including, without limitation, related transmission lines and gas
lines.
“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the Borrower and its Subsidiaries taken as a whole
are sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.
“Production Payment” shall mean a production payment obligation (whether
volumetric or dollar denominated) of the Borrower or any of its Subsidiaries
which is payable from a specified share of proceeds received from production
from specified Oil and Gas Properties, together with all undertakings and
obligations in connection therewith.
“Projected Volume” shall mean the forecasted production of oil and natural gas
reserves of the Borrower and its Subsidiaries, as determined as of the last day
of each fiscal quarter, by the Borrower based on the Borrower’s internal
engineering reports.
“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).
“Proposed Borrowing Base Notice” shall have the meaning provided in Section
2.14(c)(ii).
“Proved Developed Producing Reserves” shall mean Proved Reserves that, in
accordance with Petroleum Industry Standards, are classified as “Developed
Producing Reserves.”
“Proved Developed Reserves” shall mean Proved Reserves that, in accordance with
Petroleum Industry Standards, are classified as one of the following: (a)
“Developed Producing Reserves” or (b) “Developed Non-Producing Reserves”; and
Proved Developed Reserves in the aggregate comprise Proved Reserves that are
“Developed Producing Reserves” and “Developed Non-Producing Reserves”.
“Proved Non-Producing Reserves” shall mean Proved Reserves that, in accordance
with Petroleum Industry Standards, are classified as “Developed Non-Producing
Reserves”.


38

--------------------------------------------------------------------------------





“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”; and “Proved Reserves” in
the aggregate comprise Proved Reserves that are “Developed Producing Reserves”,
“Developed Non-Producing Reserves” and “Undeveloped Reserves”.
“Proved Undeveloped Reserves” shall mean Proved Reserves that, in accordance
with Petroleum Industry Standards, are classified as “Undeveloped Reserves”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Credit Parties’
collective interests in such reserves during the remaining expected economic
lives of such reserves, calculated using the Bank Price Deck (provided to the
Borrower by the Administrative Agent pursuant to Section 2.14(j)) and, solely
with respect to Section 2.14(k), the Strip Price. The PV-9 attributable to
Proved Non-Producing Reserves and Proved Undeveloped Reserves (in the aggregate)
shall not exceed 35% of aggregate PV-9. The PV-9 shall be adjusted to give
effect to the Hedge Agreements (or term physical sales contracts) permitted by
this Agreement as in effect on the date of such determination.
“PV 10” shall mean, with respect to any Proved Reserves expected to be produced
from any Oil and Gas Properties, the net present value, discounted at 10% per
annum, of the future net revenues expected to accrue to the Credit Parties’
collective interests in such reserves during the remaining expected economic
lives of such reserves, calculated using the Strip Price; provided that in no
event shall the amount of Proved Undeveloped Reserves included in such
calculation exceed 30% of PV-10.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning provided in Section 14.26.
“Qualified Acquisition” shall mean an acquisition or a series of related
acquisitions in which the consideration paid by the Credit Parties is equal to
or greater than $50,000,000.
“Qualified Disposition” shall mean a Disposition or a series of related
Dispositions in which the consideration received by the Credit Parties is equal
to or greater than $50,000,000.
“Redetermination Date” shall mean, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.14(d).
“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”
“Register” shall have the meaning provided in Section 14.6(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.


39

--------------------------------------------------------------------------------





“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents and members
of such Person or such Person’s Affiliates and any Person that possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.
“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.
“Required Revolving Lenders” shall mean, at any date, (a) Non-Defaulting Lenders
having or holding at least 66-2/3% of the unused Adjusted Total Revolving
Commitment at such date and the Total Revolving Exposure (excluding the
Revolving Exposure of Defaulting Lenders) in the aggregate at such date or (b)
if the Total Revolving Commitment has been terminated, Non-Defaulting Lenders
having or holding at least 66-2/3% of the outstanding principal amount of the
Revolving Loans, Swingline Exposure and Letter of Credit Exposure (excluding the
Revolving Exposure of Defaulting Lenders) in the aggregate at such date.
“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Reserve Report” shall mean any report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of each December
31st with respect to each May 1 Scheduled Redetermination, or as of each June
30th with respect to each November 1 Scheduled Redetermination, as applicable
(or another date in the event of certain Interim Redeterminations or
establishing the Borrowing Base after a Borrowing Base Trigger Event) the Proved
Reserves and the Proved Developed Reserves attributable to the Borrowing Base
Properties of the Borrower and the Credit Parties, together with a projection of
the rate of production and future net income, taxes, operating expenses and
Capital Expenditures with respect thereto as of such date, based upon the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent
pursuant to Section 2.14(j) and, solely with respect to Section 2.14(k), the
Strip Price; provided that in connection with any Interim Redeterminations of
the Borrowing Base pursuant to the last sentence of Section 2.14(b), (i.e., as a
result of the Borrower having acquired Oil and Gas Properties with Proved
Reserves that are to be Borrowing Base Properties having a PV-9 (calculated at
the time of acquisition) in excess of 10% of the Borrowing Base in effect
immediately prior to such acquisition), the Borrower shall be required, for
purposes of updating the Reserve Report, to set forth only such additional
Proved Reserves and related information as are the subject of such acquisition.
“Restricted Payments” shall have the meaning provided in Section 11.6.
“Revolving Borrowing” shall mean a Borrowing of Revolving Loans.


40

--------------------------------------------------------------------------------





“Revolving Commitment” shall mean, (a) with respect to each Lender that is a
Lender on the Effective Date, the amount set forth opposite such Lender’s name
on Schedule 1.1(a) as such Lender’s “Revolving Commitment” and (b) in the case
of any Lender that becomes a Lender after the Effective Date, the amount
specified as such Lender’s “Revolving Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Commitment, in each case as the same may be changed from time to time
pursuant to terms of this Agreement. The aggregate amount of the Revolving
Commitments as of the Seventh Amendment Effective Date is $1,000,000,000.
“Revolving Commitment Percentage” shall mean, at any time, for each Lender, the
percentage obtained by dividing (a) such Lender’s Revolving Commitment at such
time by (b) the amount of the Total Revolving Commitment at such time; provided
that at any time when the Total Revolving Commitment shall have been terminated,
each Lender’s Revolving Commitment Percentage shall be the percentage obtained
by dividing (i) such Lender’s Revolving Exposure at such time by (ii) the Total
Revolving Exposure at such time.
“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of (a) the aggregate principal amount of the Revolving Loans of such Lender then
outstanding, (b) such Lender’s Letter of Credit Exposure at such time and (c)
such Lender’s Revolving Commitment Percentage of the aggregate principal amount
of all outstanding Swingline Loans at such time.
“Revolving Facility” shall mean the Revolving Commitments, the Revolving Loans,
the Swingline Loans and Letters of Credit issued thereunder.
“Revolving Lender” shall mean a Lender with a Revolving Commitment or Revolving
Exposure.
“Revolving Loan” shall mean a Loan made pursuant to Section 2.1(a)(i).
“Revolving Loan Limit” shall mean (a) at any time during a Borrowing Base
Trigger Period (other than as set forth in clause (b)), the lesser of (i) the
Total Revolving Commitments at such time and (ii) the Borrowing Base at such
time (including as it may be reduced pursuant to Section 2.14(h)) minus the
aggregate Total Term Loan Exposure and (b) at any time during (1) an Investment
Grade Period and (2) a Borrowing Base Trigger Period prior to the effectiveness
of the Borrowing Base pursuant to Section 2.14(a) or (l) the Total Revolving
Commitments at such time.
“Royalty Trust” shall mean a statutory trust, business trust, limited liability
company, partnership or other form of legal entity to which the Borrower or one
or more of its Subsidiaries grants or conveys any term or perpetual overriding
royalty interests, net profits interests or other similar interests in Oil and
Gas Properties in exchange for units of beneficial interest or ownership
interests in such trust or other entity, or for cash.
“Royalty Trust Transaction” shall mean (a) the grant, conveyance or other
disposition by the Borrower or a Subsidiary, to a Royalty Trust, of interests in
Oil and Gas Properties as described in the definition of “Royalty Trust,” (b)
the obligations of the Borrower or a Subsidiary to drill and develop oil and gas
wells burdened by such granted or conveyed interests and (c) the conveyances or
other agreements transferring the interests to the Royalty Trust and any other
agreements between the Borrower or a Subsidiary and such Royalty Trust or the
trustee of such Royalty Trust, and the transactions under such agreements,
providing for any one or more of: (i) the operation of the oil and gas wells
burdened by such interests, (ii) administrative services for the Royalty Trust,
(iii) registration rights of the Borrower and Subsidiaries and (iv) transactions
incidental to the foregoing.


41

--------------------------------------------------------------------------------





“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
including, but not limited to, the Crimea region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Scheduled Dispositions” shall have the meaning provided in Section 11.4(a)(ix).
“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).
“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Amendment” shall mean that certain Second Amendment to Credit Agreement,
dated as of November 2, 2015, between the Borrower, the Administrative Agent and
the Lenders party thereto.
“Second Amendment Effective Date” shall mean the Effective Date as defined in
the Second Amendment.
“Section 10.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 10.1(a) or (b), together with the
accompanying Authorized Officer’s certificate delivered, or required to be
delivered, pursuant to Section 10.1(c).
“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Subsidiaries and
any Cash Management Bank.
“Secured Hedge Agreement” shall mean any Hedge Agreement by and between the
Borrower or any of its Subsidiaries and any Hedge Bank.
“Secured Parties” shall mean, collectively, the Administrative Agent, the Letter
of Credit Issuer, each Lender, each Hedge Bank that is party to any Secured
Hedge Agreement, each Cash Management Bank that is a party to any Secured Cash
Management Agreement, the First Out Collateral Agent, each sub-agent pursuant to
Article XIII appointed by the Administrative Agent with respect to matters
relating to the Credit Documents and any administrative agent for and each
lender under the First Out Substitute Facility Indebtedness and any Permitted
Refinancing Indebtedness in respect thereof.


42

--------------------------------------------------------------------------------





“Security Agreement” shall mean that certain Amended and Restated Security
Agreement, dated as of the Seventh Amendment Effective Date, among the Borrower,
the other grantors party thereto and the Administrative Agent, for the benefit
of the Secured Parties.
“Security Documents” shall mean, during any Borrowing Base Trigger Period,
collectively, (a) the Security Agreement, (b) the Pledge Agreement, (c) the
Mortgages, (d) the Existing Intercreditor Agreement, (e) the First Lien
Intercreditor Agreement, (f) the First Out Collateral Agency Agreement and (g)
each other security agreement or other instrument or document executed and
delivered pursuant to Section 10.10 or 10.12 or pursuant to any other such
Security Documents or otherwise to secure or perfect the security interest in
any or all of the First Out Obligations.
“Senior Notes” shall mean collectively, (a) the 2020 Notes; (b) the 2021 Notes;
and (c) the Borrower’s $2,250,000,000 6.00% Senior Notes due 2024.
“Senior Notes Documents” shall mean that certain Indenture pursuant to which the
Senior Notes are issued among the Borrower, the Guarantors party thereto and
Wells Fargo Bank, National Association, as trustee, as the same may be amended,
modified or supplemented from time to time in accordance with the terms of
Section 11.7.
“Seventh Amendment” shall mean that certain Seventh Amendment to Credit
Agreement, dated as of November 9, 2017, among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.
“Seventh Amendment Effective Date” shall mean the Effective Date (as defined in
the Seventh Amendment).
“Sixth Amendment” shall mean that certain Sixth Amendment to Credit Agreement,
dated as of February 14, 2017, among the Borrower, the Administrative Agent and
the Lenders party thereto.
“Sixth Amendment Effective Date” shall mean the Effective Date (as defined in
the Sixth Amendment).
“Solvent” shall mean, with respect to any Person, that as of any date of
determination (a) for the period from the Funding Date through the Maturity
Date, such Person after consummation of the Transactions is a going concern and
has sufficient capital to ensure that it will continue to be a going concern for
such period, in light of the nature of the particular business or businesses
conducted or to be conducted, and based on the needs and anticipated needs for
capital of the business conducted or anticipated to be conducted by such Person
as reflected in projected financial statements and in light of anticipated
credit capacity; and (b) for the period from the Funding Date through the
Maturity Date, such Person will have sufficient assets and cash flow to pay its
Stated Liabilities and Identified Contingent Liabilities as those liabilities
mature or (in the case of contingent liabilities) otherwise become payable, in
light of the business conducted or anticipated to be conducted by such Person as
reflected in projected financial statements and in light of anticipated credit
capacity.
“Specified Royalty” shall mean, as designated by the Borrower under Section
2.14(m)(ii) hereof, any term or perpetual overriding, non-participating or other
royalty interests (other than Production Payments), net profits interests or
other similar interests in Oil and Gas Properties of the Credit Parties located
in any of the following fields in the San Joaquin basin in California: greater
Elk Hills, Buena Vista, Kern Front or Pleito Ranch.


43

--------------------------------------------------------------------------------





“Specified Royalty Transaction” shall mean any Disposition of a Specified
Royalty by any Credit Party, which meets each of the following conditions:
(a) any Specified Royalty Disposed of pursuant to such Disposition does not
represent in the aggregate greater than ten percent (10%) of 8/8ths in all
Hydrocarbons that are or may thereafter be produced and saved from, or allocated
to, Oil and Gas Properties subject to such Specified Royalty (or in the case of
a net profit or similar interest, the economic equivalent thereof) and the
aggregate Fair Market Value of all Specified Royalty Transactions consummated
after the Ninth Amendment Effective Date shall not exceed $600,000,000;
(b) any Specified Royalty Transaction Proceeds shall only be used (i) to prepay,
repurchase, redeem or defease Senior Notes, Permitted Additional Debt, Permitted
Junior Indebtedness, Permitted Junior Refinancing Indebtedness or any Permitted
Refinancing Indebtedness in respect of the foregoing in accordance with, and in
the order of priority provided in, Section 11.7(a)(vi), (ii) to repay
outstanding Term Loans or Revolving Loans (which Revolving Loans may be
subsequently reborrowed to the extent such Specified Royalty Transaction
Proceeds would otherwise be available in order to prepay, repurchase, redeem or
defease Indebtedness in accordance with the foregoing clause (i) and Section
11.7(a)(vi) or for general corporate purposes to fund operations and
transactions not otherwise prohibited by this Agreement) and (iii) for general
corporate purposes to fund operations and transactions not otherwise prohibited
by this Agreement; provided that if a Specified Royalty Transaction Expiration
Event has occurred with respect to any Specified Royalty Transaction, such
proceeds shall only be used for matters permitted by clause (iii) of this clause
(b);
(c) after giving pro forma effect to such Disposition and the application of
Specified Royalty Transaction Proceeds thereof to the repayment of Indebtedness,
at par plus the maximum applicable premium which would be due during the ninety
(90) day period following the Specified Royalty Transaction Closing Date and any
unpaid and accrued interest, if any, in each case pursuant to Section
11.7(a)(vi), the pro forma Leverage Ratio is either equal to or less than
immediately prior to such Disposition and the application of Specified Royalty
Transaction Proceeds therefrom;
(d) all or substantially all of the consideration for the conveyance of such
Specified Royalty shall be in the form of cash or cash equivalents; and
(e) such Disposition occurs prior to July 31, 2020.
“Specified Royalty Transaction Closing Date” shall mean the earliest date on
which any Credit Party consummates a Specified Royalty Transaction.
“Specified Royalty Transaction Expiration Event” shall mean, with respect to any
Specified Royalty Transaction, ninety (90) days having passed since the
Specified Royalty Transaction Closing Date in respect of such Specified Royalty
Transaction.
“Specified Royalty Transaction Proceeds” shall mean the cash proceeds in respect
of any Specified Royalty Transaction, net of the sum of (a) selling expenses
(including reasonable broker’s fees or commissions, legal, accounting and
investment banking fees and expenses, title insurance premiums, survey costs,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such transaction), (b) amounts provided
as a reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Specified Royalty Transaction (provided that, to the extent and at the time that
any such amounts are released from such reserve, such amounts shall constitute
Specified Royalty Transaction Proceeds), (c) amounts paid in respect of the
termination of Hedge Agreements in respect of notional volumes or amounts


44

--------------------------------------------------------------------------------





corresponding to the property subject to such Specified Royalty Transaction or
any Indebtedness being repaid under clause (b) of the definition of Specified
Royalty Transaction, (d) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness permitted hereunder that is
secured by a Lien permitted hereunder (other than any Lien pursuant to a
Security Document) on the asset disposed of in such Disposition and required to
be repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such asset), (e) the principal amount, premium or penalty, if any,
interest and other amounts on any Loans repaid pursuant to Section 5.2(b)(ii)
and (f) amounts committed to the holder of the Specified Royalty to be expended
by any Credit Party to develop or maintain such Specified Royalty.
“Specified Subsidiary” shall mean, at any date of determination any Subsidiary
(a) whose Total Assets at the last day of the Test Period ending on the last day
of the most recent fiscal period for which Section 10.1 Financials have been
delivered were equal to or greater than 15% of the Consolidated Total Assets of
the Borrower and the Subsidiaries at such date, or (b) whose revenues during
such Test Period were equal to or greater than 15% of the consolidated revenues
of the Borrower and the Subsidiaries for such period, in each case determined in
accordance with GAAP.
“Spinoff Date” shall mean the date on which the Spinoff Transaction occurs.
“Spinoff Transaction” shall mean (a) the transfer by OPC and/or one or more of
its affiliates of certain of its assets to the Borrower and/or one or more of
its subsidiaries to be used by them in connection with their oil and gas
business (including marketing and other related activities and services) in the
State of California and (b) the distribution by OPC and/or one or more of its
affiliates of more than 80.0% of Borrower’s Stock to the existing shareholders
of OPC.
“Spinoff Transaction Deadline” shall mean the day that is five (5) Business Days
after the Funding Date.
“SPV” shall have the meaning provided in Section 14.6(g).
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.
“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the Funding Date after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.
“Stock” shall mean any and all shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.
“Strip Price” shall mean (x) for purposes of determining Hedge PV-10 and/or the
value of Oil and Gas Properties constituting Proved Reserves, the price
estimated by the Borrower in a Reserve Report


45

--------------------------------------------------------------------------------





prepared by the Borrower’s petroleum engineers applying the ICE(Brent)/NYMEX (as
applicable) published forward prices adjusted for relevant basis differentials
(before any state or federal or other income tax) and (y) for purposes of
determining the value of basis differential commodity Hedge Agreements, as
estimated by the Borrower applying, if available, the relevant ICE(Brent)/NYMEX
(as applicable) published forward basis differential or, if such
ICE(Brent)/NYMEX (as applicable) forward basis differential is unavailable, in
good faith based on historical basis differentials, but accounting for
reasonably expected future conditions (before any state or federal or other
income tax). For any months beyond the term included in published
ICE(Brent)/NYMEX (as applicable) forward pricing, the Strip Price used will be
equal to the last published contract escalated at 1.5% per annum.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% Stock at the
time; provided, that any Development Joint Venture that is a Person shall not be
deemed to be a Subsidiary of the Borrower or of any of its Subsidiaries. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower. A Royalty Trust shall not constitute a
“Subsidiary” of the Borrower or its Subsidiaries.
“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.
“Successor Borrower” shall have the meaning provided in Section 11.3(a).
“Supported QFC” shall have the meaning provided in Section 14.26.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the obligation of the Swingline Lenders to
make Swingline Loans pursuant to Section 2.1 in an aggregate principal amount at
any one time outstanding not to exceed $0.00, provided that no Swingline Lender
shall be obligated to make Swingline Loans in a principal amount in excess of
the amount set forth opposite such Swingline Lender’s name in Schedule 1.1(c).
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Revolving Commitment Percentage of the
aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean (a) JPMorgan Chase Bank, N.A. and (b) Bank of
America, N.A., in their capacities as Lenders of Swingline Loans hereunder.
References herein and in the other Credit Documents to the Swingline Lender
shall be deemed to refer to the Swingline Lender in respect of the applicable
Swingline Loan or to all the Swingline Lenders, as the context requires.
“Swingline Loan” shall have the meaning provided in Section 2.1(b).
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Maturity Date.


46

--------------------------------------------------------------------------------





“Syndication Agent” shall mean Bank of America, N.A., as syndication agent for
the Lenders under this Agreement and the other Credit Documents.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term Loan” shall mean a Loan made pursuant to Section 2.1(a)(ii).
“Term Loan Borrowing” shall mean a Borrowing of Term Loans.
“Term Loan Commitment” shall mean, (a) with respect to each Lender that is a
Lender on the Effective Date, the amount set forth opposite such Lender’s name
on Schedule 1.1(b) as such Lender’s “Term Loan Commitment” and (b) in the case
of any Lender that becomes a Lender after the Effective Date, the amount
specified as such Lender’s “Term Loan Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total Term
Loan Commitment, in each case as the same may be changed from time to time
pursuant to terms of this Agreement. The aggregate amount of the Term Loan
Commitments as of the Funding Date is $1,000,000,000.
“Term Loan Commitment Percentage” shall mean, at any time, for each Lender, the
percentage obtained by dividing (a) such Lender’s Term Loan Commitment at such
time by (b) the amount of the Total Term Loan Commitment at such time; provided
that at any time when the Total Term Loan Commitment shall have been terminated,
each Lender’s Term Loan Commitment Percentage shall be the percentage obtained
by dividing (i) such Lender’s Term Loan Exposure at such time by (ii) the Total
Term Loan Exposure at such time.
“Term Loan Exposure” shall mean, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Term Loans.
“Term Loan Facility” shall mean the Term Loan Commitments and the Term Loans
made thereunder.
“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or Term Loan
Exposure.
“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Revolving Commitment shall have terminated.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 10.1 Financials have been delivered to the Administrative Agent.
“Third Amendment” shall mean that certain Third Amendment to Credit Agreement,
dated as of February 23, 2016, between the Borrower, the Administrative Agent
and the Lenders party thereto.
“Third Amendment Effective Date” shall mean the Effective Date (as defined in
the Third Amendment).
“Total Assets” shall mean, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.


47

--------------------------------------------------------------------------------





“Total Commitment” shall mean, as of any date of determination (a) the sum of
the Adjusted Total Revolving Commitment, the Total Revolving Exposure and the
Total Term Loan Exposure at such date or (b) if the Total Revolving Commitment
has been terminated or for the purposes of acceleration pursuant to Article XII,
the sum of the outstanding Loans, the Swingline Exposure and Letter of Credit
Exposure.
“Total Debt Leverage Ratio” shall mean, for the most recently ended fiscal
quarter of the Borrower, the ratio of (a) Consolidated Total Debt to (b)
Consolidated EBITDAX for the Test Period ending on such date (in each case,
after giving pro forma effect to transactions contemplated in such period as set
forth in the definition of “Consolidated EBITDAX” during such Test Period, as if
such transaction or event occurred on the first day of the Test Period).
“Total Exposure” shall mean, as of any date of determination the sum of the
Total Revolving Exposure and the Total Term Loan Exposure at such date.
“Total Revolving Commitment” shall mean the sum of the Revolving Commitments of
the Lenders.
“Total Revolving Exposure” shall mean the sum of the Revolving Exposures of the
Lenders.
“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments of
the Lenders.
“Total Term Loan Exposure” shall mean the sum of the Term Loan Exposures of the
Lenders.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, the Spinoff Transaction, this Agreement and the other
Credit Documents and the transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, the execution, delivery and performance
of this Agreement and the other Credit Documents, the borrowing of Loans, the
use of the proceeds thereof, the issuance of Letters of Credit hereunder, the
payment of Transaction Expenses on the Funding Date and the other transactions
contemplated by this Agreement and the Credit Documents.
“Transferee” shall have the meaning provided in Section 14.6(e).
“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.
“UCP” shall mean, with respect to any commercial or standby Letter of Credit,
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the time of issuance).
“Undisclosed Administration” shall mean in relation to a Lender the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under FASB Accounting Standards
Codification 715 (“ASC 715”)) under the Plan as of the close of its most recent
plan year, determined in accordance with ASC 715 as in effect on the Funding
Date, exceeds the Fair Market Value of the assets allocable thereto.


48

--------------------------------------------------------------------------------





“Uniform Commercial Code” shall mean the Uniform Commercial Code of the State of
New York or of any other state the laws of which are required to be applied in
connection with the perfection of security interests in any Collateral.
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“U.S. Lender” shall have the meaning provided in Section 5.4(h).
“U.S. Special Resolution Regimes” shall have the meaning provided in Section
14.26.
“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.


49

--------------------------------------------------------------------------------





(h)    Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.
(i)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
(j)    The word “will” shall be construed to have the same meaning as the word
“shall”.
(k)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
1.3    Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
applied in a consistent manner; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Funding Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that all Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
1.4    Rounding. Any financial ratios required to be maintained or complied with
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
1.5    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.
1.6    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City (daylight or standard, as
applicable).
1.7    Timing of Payment or Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.
1.8    Currency Equivalents Generally.


50

--------------------------------------------------------------------------------





(a)    For purposes of any determination under Article X, Article XI (other than
Section 11.11) or Article XII or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with Article XI with respect to the amount of
any Indebtedness, Investment, Disposition, Restricted Payment or payment under
Section 11.7 in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred or
Disposition, Restricted Payment or payment under Section 11.7 is made, (y) for
purposes of determining compliance with any Dollar-denominated restriction on
the incurrence of Indebtedness, if such Indebtedness is incurred to Refinance
other Indebtedness denominated in a foreign currency, and such Refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
Refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such Refinanced Indebtedness
does not exceed the principal amount of such Indebtedness being Refinanced and
(z) for the avoidance of doubt, the foregoing provisions of this Section 1.8
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred or Disposition,
Restricted Payment or payment under Section 11.7 may be made at any time under
such Sections. For purposes of Section 11.11, amounts in currencies other than
Dollars shall be translated into Dollars at the applicable exchange rates used
in preparing the most recently delivered financial statements pursuant to
Section 10.1(a) or (b).
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Borrower’s consent (such consent not to be unreasonably
withheld) to appropriately reflect a change in currency of any country and any
relevant market conventions or practices relating to such change in currency.
1.9    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “LIBOR Loan”).
1.10    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of
Stock at such time.
ARTICLE II
AMOUNT AND TERMS OF CREDIT
2.1    Commitments.
(a)    (i)    Subject to and upon the terms and conditions herein set forth,
each Revolving Lender severally, but not jointly, agrees to make Revolving Loans
denominated in Dollars to the Borrower, which Revolving Loans (A) shall be made
at any time and from time to time on and after the Funding Date and prior to the
Termination Date, (B)may, at the option of the Borrower, be incurred and
maintained as, and/or converted into, ABR Loans or LIBOR Loans; provided that
all Revolving Loans made by each of the Revolving Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Loans of the same Type, (C) may be repaid and reborrowed in
accordance with the provisions hereof, (D) shall not, for any Revolving Lender
at any time, after giving effect thereto and to the application of the proceeds
thereof, result in such Lender’s Revolving Exposure at


51

--------------------------------------------------------------------------------





such time exceeding such Lender’s Revolving Commitment Percentage at such time
of the Revolving Loan Limit and (E) shall not, after giving effect thereto and
to the application of the proceeds thereof, result in the Total Revolving
Exposure exceeding the Revolving Loan Limit at such time.
(ii)    Subject to and upon the terms and conditions herein set forth, each Term
Loan Lender severally, but not jointly, agrees to make a Term Loan denominated
in Dollars to the Borrower, which Term Loan (A) shall be made (I) on the Funding
Date and (II) on the date of any Term Loan Incremental Increase (or such date
thereafter as specified in the applicable Incremental Agreement), (B) may, at
the option of the Borrower, be incurred and maintained as, and/or converted
into, ABR Loans or LIBOR Loans; provided that all Term Loans made by each of the
Term Loan Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Term Loan Loans of the same
Type, (C) shall not, for any Term Loan Lender at any time, after giving effect
thereto and to the application of the proceeds thereof, result in such Lender’s
Term Loan Exposure at such time exceeding such Lender’s Term Loan Commitment
Percentage at such time of the Term Loan Commitments and (D) shall not, after
giving effect thereto and to the application of the proceeds thereof, result the
Total Term Loan Exposure at such time exceeding the Total Term Loan Commitments.
The Term Loan Commitments of the Term Loan Lenders to make Term Loans shall
expire (1) on the Funding Date, with respect to the Term Loan Commitments
outstanding on the Funding Date and (2) on the date specified in the applicable
Incremental Agreement, with respect to any Term Loan Incremental Increase. Any
portion of the Term Loans that is repaid may not be reborrowed.
(iii)    Each Lender may at its option make any LIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (1) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan and (2) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply).
(b)    Subject to and upon the terms and conditions herein set forth, each
Swingline Lender severally agrees, at any time and from time to time on and
after the Funding Date and prior to the Swingline Maturity Date, to make a loan
or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”) to
the Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans, (ii)
shall have the benefit of the provisions of Section 2.1(c), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Total Exposure at such time
exceeding the Total Commitment then in effect and (v) may be repaid and
reborrowed in accordance with the provisions hereof; provided that the sum of
(x) the Swingline Exposure of such Swingline Lender, (y) the aggregate principal
amount of outstanding Revolving Loans made by such Swingline Lender (in its
capacity as a Revolving Lender) and (z) the Letter of Credit Exposure of such
Swingline Lender (in its capacity as a Revolving Lender) shall not exceed its
Revolving Commitment then in effect. Each outstanding Swingline Loan shall be
repaid in full on the earlier of (a) 15 Business Days after such Swingline Loan
is initially borrowed and (b) the Swingline Maturity Date. No Swingline Lender
shall make any Swingline Loan after receiving a written notice from the
Borrower, the Administrative Agent or any Lender stating that an Event of
Default exists and is continuing until such time as the Swingline Lenders shall
have received written notice of (i) rescission of all such notices from the
party or parties originally delivering such notice or (ii) the waiver of such
Event of Default in accordance with the provisions of Section 14.1.
(c)    On any Business Day, any Swingline Lender may, in its sole discretion,
give notice to each Revolving Lender that all then-outstanding Swingline Loans
shall be funded with a Borrowing of


52

--------------------------------------------------------------------------------





Revolving Loans, in which case Revolving Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each Revolving Lender pro rata based on each Lender’s Revolving
Commitment Percentage, and the proceeds thereof shall be applied directly to the
Swingline Lenders to repay the Swingline Lenders for such outstanding Swingline
Loans. Each Revolving Lender hereby irrevocably agrees to make such Revolving
Loans upon one Business Day notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified to it in writing by the Swingline Lender notwithstanding (i) that the
amount of the Mandatory Borrowing may not comply with the minimum amount for
each Borrowing specified in Section 2.2, (ii) whether any conditions specified
in Article VIII are then satisfied, (iii) whether a Default or an Event of
Default has occurred and is continuing, (iv) the date of such Mandatory
Borrowing or (v) any reduction in the Total Revolving Commitment after any such
Swingline Loans were made. In the event that, in the sole judgment of any
Swingline Lender, any Mandatory Borrowing cannot for any reason be made on the
date otherwise required above (including as a result of the commencement of a
proceeding under the Bankruptcy Code in respect of the Borrower), each Revolving
Lender hereby agrees that it shall forthwith purchase from such Swingline Lender
(without recourse or warranty) such participation of the outstanding Swingline
Loans as shall be necessary to cause the Revolving Lenders to share in such
Swingline Loans ratably based upon their respective Revolving Commitment
Percentages, provided that all principal and interest payable on such Swingline
Loans shall be for the account of such Swingline Lender until the date the
respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Revolving Lender purchasing
same from and after such date of purchase.
2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing and Swingline Loans shall be in a
minimum amount of at least $1,000,000 and in a multiple of $100,000 in excess
thereof (except for any Borrowing in an aggregate amount that is equal to the
entire unused balance of aggregate Revolving Commitments) and Revolving Loans to
reimburse the Letter of Credit Issuer with respect to any Unpaid Drawing shall
be made in the amounts required by Sections 3.3 or 3.4, as applicable. More than
one Borrowing may be incurred on any date; provided, that at no time shall there
be outstanding more than ten Borrowings of LIBOR Loans under this Agreement.
2.3    Notice of Borrowing.
(a)    Whenever the Borrower desires to incur Loans (other than Mandatory
Borrowings or borrowings to repay Unpaid Drawings), the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 1:00
p.m. (New York City time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Loans if
such Loans are to be initially LIBOR Loans (or prior to 1:00 p.m. (New York City
time) two Business Days’ prior written notice in the case of a Borrowing of
Loans to be made on the Funding Date initially as LIBOR Loans) and (ii) written
notice (or telephonic notice promptly confirmed in writing) prior to 1:00
p.m. (New York City time) on the date of each Borrowing of Loans that are to be
ABR Loans. Such notice (together with each notice of a Borrowing of Swingline
Loans pursuant to Section 2.3(b), a “Notice of Borrowing”) shall specify (A) the
aggregate principal amount of the Loans to be made pursuant to such Borrowing
and whether such Borrowing is a Revolving Borrowing or a Term Loan Borrowing,
(B) the date of the Borrowing (which shall be a Business Day), (C) whether the
respective Borrowing shall consist of ABR Loans and/or LIBOR Loans and, if LIBOR
Loans, the Interest Period to be initially applicable thereto (if no Interest
Period is selected, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration) and (D) during a Borrowing Base Trigger Period,
the amount of the then-effective Borrowing Base, the current Total Revolving
Exposure and Total Term Loan Exposure (without regard to the requested
Borrowing) of all Lenders and the pro forma Total Revolving Exposure and Total
Term Loan Exposure (giving effect to the requested Borrowing) of all Lenders.
The Administrative Agent shall


53

--------------------------------------------------------------------------------





promptly give each Revolving Lender or Term Loan lender, as applicable, written
notice (or telephonic notice promptly confirmed in writing) of each proposed
Revolving Borrowing or Term Loan Borrowing, as applicable, of such Lender’s
Revolving Commitment Percentage or Term Loan Commitment Percentage, as
applicable, thereof and of the other matters covered by the related Notice of
Borrowing.
(b)    Whenever the Borrower desires to incur Swingline Loans hereunder, it
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Swingline Loans prior to
3:00 p.m. (New York City time) on the date of such Borrowing. Each such notice
shall specify (i) the aggregate principal amount of the Swingline Loans to be
made pursuant to such Borrowing and (ii) the date of Borrowing (which shall be a
Business Day). The Administrative Agent shall promptly give the Swingline Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Swingline Loans and of the other matters covered by the
related Notice of Borrowing.
(c)    Mandatory Borrowings shall be made upon the notice specified in Section
2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
(d)    Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).
(e)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.
2.4    Disbursement of Funds.
(a)    No later than 1:00 p.m. (New York City time) on the date specified in
each Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion of each Borrowing requested to be made on such
date in the manner provided below; provided that on the Funding Date, such funds
shall be made available by 10:00 a.m. (New York City time) or such earlier time
as may be agreed among the Lenders, the Borrower and the Administrative Agent
for the purpose of consummating the Transactions; provided, further that all
Swingline Loans shall be made available in the full amount thereof by the
Swingline Lenders no later than 3:30 p.m. (New York City time) on the date
requested.
(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office in Dollars, and the
Administrative Agent will (except in the case of Mandatory Borrowings and
Borrowings to repay Unpaid Drawings) make available to the Borrower, by
depositing or wiring to an account as designated by the Borrower in the Notice
of Borrowing to the Administrative Agent the aggregate of the amounts so made
available in Dollars. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing, and the Administrative Agent, in
reliance upon such assumption, may (in its sole discretion and without any
obligation to do so) make available to the Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available such amount
to the Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such


54

--------------------------------------------------------------------------------





Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Dollars. The Administrative Agent shall also be entitled
to recover from such Lender or the Borrower, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.
(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
2.5    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby promises to pay to the Administrative Agent, for the
benefit of the applicable Revolving Lenders, (i) on the earlier of (a) 15
Business Days after such Swingline Loan is initially borrowed and (b) the
Swingline Maturity Date, the then outstanding Swingline Loans, and (ii) on the
Maturity Date, the then outstanding principal amount of all Revolving Loans.
(b)    The Borrower hereby promises to pay to the Administrative Agent, for the
account of the Term Loan Lenders, equal quarterly installments, which shall be
due and payable on last Business Day of each March, June, September and
December, commencing September 30, 2019, in an amount equal to $12,500,000, with
the outstanding principal balance of the Term Loans due and payable on the
Maturity Date.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office from time to time, including the amounts of principal and
interest payable and paid to such lending office from time to time under this
Agreement.
(d)    The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 14.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender or the Swingline
Lenders hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(e)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement
(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit I hereto. In such event, the Borrower
shall prepare, execute and deliver


55

--------------------------------------------------------------------------------





to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 14.6) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).
2.6    Conversions and Continuations.
(a)    Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $1,000,000 (and in multiples of $100,000 in excess thereof) of the
outstanding principal amount of Loans of one Type into a Borrowing or Borrowings
of another Type and (ii) the Borrower shall have the option on any Business Day
to continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans
for an additional Interest Period; provided that (A) no partial conversion of
LIBOR Loans shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to a single Borrowing to less than $1,000,000, (B) ABR Loans may not be
converted into LIBOR Loans if an Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Majority Revolving
Lenders, with respect to a Revolving Borrowing and the Majority Term Loan
Lenders, with respect to a Term Loan Borrowing, have determined in its or their
sole discretion not to permit such conversion, (C) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if an Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Majority Revolving Lenders, with respect to a
Revolving Borrowing, and the Majority Term Loan Lenders, with respect to a Term
Loan Borrowing, have determined in its or their sole discretion not to permit
such continuation, and (D) Borrowings resulting from conversions pursuant to
this Section 2.6 shall be limited in number as provided in Section 2.2. Each
such conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the Administrative Agent’s Office prior to 1:00 p.m.
(New York City time) at least (1) three Business Days’, in the case of a
continuation of or conversion to LIBOR Loans or (2) the date of conversion, in
the case of a conversion into ABR Loans, prior written notice (or telephonic
notice promptly confirmed in writing) (each, a “Notice of Conversion or
Continuation”) specifying the Loans to be so converted or continued, the Type of
Loans to be converted into or continued and, if such Loans are to be converted
into or continued as LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration). The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans.
(b)    If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Majority
Revolving Lenders, with respect to a Revolving Borrowing, or the Majority Term
Loan Lenders, with respect to a Term Loan Borrowing, have determined in its or
their sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans,
the Borrower has failed to elect a new Interest Period to be applicable thereto
as provided in clause (a) above, the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective
as of the expiration date of such current Interest Period.
(c)    Notwithstanding anything to the contrary herein, the Borrower may deliver
a Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Revolving Loans
subject to an interest rate Hedge Agreement as LIBOR Loans for each Interest
Period until the expiration of the term of such applicable Hedge Agreement;
provided that any Notice of Conversion or Continuation delivered pursuant to
this Section 2.6(c) shall include a schedule attaching the relevant interest
rate Hedge Agreement or related trade confirmation.


56

--------------------------------------------------------------------------------





2.7    Pro Rata Borrowings. Each Borrowing of Revolving Loans under this
Agreement shall be made by the Revolving Lenders pro rata on the basis of their
then applicable Revolving Commitment Percentages. The Borrowing of Term Loans
under this Agreement shall be made by the Term Loan Lenders pro rata on the
basis of their then applicable Term Loan Commitment Percentages. It is
understood that (a) no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender severally
but not jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.
2.8    Interest.
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.
(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin plus the relevant LIBOR Rate, in each case, in effect from
time to time.
(c)    Upon the occurrence and during the continuance of an Event of Default,
the Loans and all interest payable thereon shall bear interest at a rate per
annum that is (the “Default Rate”) (A) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2% or (B) in the case of
any overdue interest, to the extent permitted by applicable Requirements of Law,
the rate described in Section 2.8(a) plus 2% from the date of such non-payment
to the date on which such amount is paid in full (after as well as before
judgment).
(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each March, June, September and December, (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, (iii) in respect of each Loan, (A) on any prepayment (on the
amount prepaid), (B) at maturity (whether by acceleration or otherwise) and (C)
after such maturity, on demand.
(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.
(g)    In the event that any financial statements delivered pursuant to this
Agreement, are revised or restated after delivery thereof (regardless of whether
this Agreement or the Commitments are in effect when such revision or
restatement is made, but in no event shall any claim be made under this Section
2.8(g) after two (2) years after the termination of this Agreement and the
payment of all amounts then due hereunder) and such revision or restatement
would have led to the application of a higher Applicable Margin


57

--------------------------------------------------------------------------------





or a higher Commitment Fee for any period or periods (each an “Applicable
Period”) than the Applicable Margin or Commitment Fee, as applicable, actually
applied for such relevant Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a correct form of such financial
statements described in Section 10.1(a) and Section 10.1(b), as applicable, (ii)
such higher Applicable Margin or Commitment Fee shall be applied to such
relevant Applicable Period, and (iii) the Borrower shall immediately pay to the
Administrative Agent the net accrued additional interest and expense (determined
after taking into account any corresponding reduction in the Applicable Margin
or Commitment Fee in any other period), if any, owing as a result of such
increased Applicable Margin or Commitment Fee for such Applicable Period(s).
2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one, two, three or six or (if available to all the Lenders making
such LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions) a 12-month period or any shorter period requested by the
Borrower; provided that, notwithstanding the foregoing, the initial Interest
Period beginning on the Funding Date may be for a period less than one month if
agreed upon by the Borrower, the Administrative Agent and each of the Lenders.
Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and
(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date.
2.10    Increased Costs, Illegality, Etc.
(a)    In the event that any Lender, shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):
(i)    that, due to a Change in Law occurring at any time or after the Funding
Date, which Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account


58

--------------------------------------------------------------------------------





of, or credit extended by, any Lender, (B) subject any Lender to any Tax with
respect to any Credit Document or any LIBOR Loan made by it (other than (i)
Taxes indemnifiable under Section 5.4, or (ii) Excluded Taxes), or (C) impose on
any Lender or the London interbank market any other condition, cost or expense
affecting this Agreement or LIBOR Loans made by such Lender, which results in
the cost to such Lender of making, converting into, continuing or maintaining
LIBOR Loans or participating in Letters of Credit (in each case hereunder)
increasing by an amount which such Lender reasonably deems material or the
amounts received or receivable by such Lender hereunder with respect to the
foregoing shall be reduced; or
(ii)    at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);
then, and in any such event, such Lender shall within a reasonable time
thereafter give notice (if by telephone, confirmed in writing) to the Borrower
and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, the Borrower shall pay to such
Lender, promptly (but no later than fifteen days) after receipt of written
demand therefor such additional amounts as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (y) in
the case of clause (ii) above, the Borrower shall take one of the actions
specified in Section 2.10(b), as promptly as possible and, in any event, within
the time period required by applicable Requirements of Law.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(i) or (ii), the Borrower may (and in the case of a
LIBOR Loan affected pursuant to Section 2.10(a)(ii) shall) either (i) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(i) or (ii) or (ii) if the affected LIBOR
Loan is then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).
(c)    If, after the Funding Date, any Change in Law relating to capital
adequacy or liquidity requirements of any Lender or compliance by any Lender or
its parent with any Change in Law relating to capital adequacy or liquidity
requirements occurring after the Funding Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy or liquidity requirements), then from
time to time, promptly (but in any event no later than fifteen days) after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender or its parent for such reduction, it being
understood and agreed, however, that a Lender shall not be entitled to such
compensation as a result of such Lender’s compliance with, or pursuant to any
request or directive to comply with, any applicable Requirement of Law as in
effect on the Funding Date (except as otherwise set forth in the definition of
Change in Law). Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 2.10(c), will give prompt
written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the


59

--------------------------------------------------------------------------------





basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this Section
2.10(c) upon receipt of such notice.
2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 14.7, as a result of
acceleration of the maturity of the Loans pursuant to Article XII or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount and shall be conclusive and binding in the absence of
manifest error), pay to the Administrative Agent (within fifteen days after such
request) for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that such Lender may
reasonably incur as a result of such payment, failure to convert, failure to
continue or failure to prepay, including any loss, cost or expense (excluding
loss of anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.
2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(i), 2.10(a)(ii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.
2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or
5.4 is given by any Lender more than 180 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
2.14    Borrowing Base.
(a)    Borrowing Base. During a Borrowing Base Trigger Period, the Facilities
shall be subject to a Borrowing Base. The Borrowing Base may be subject to
further adjustments from time to time pursuant to Section 2.14(e), (f) and (g).
(b)    Scheduled and Interim Redeterminations. During a Borrowing Base Trigger
Period, the Borrowing Base shall be redetermined semi-annually in accordance
with this Section 2.14 (a “Scheduled Redetermination”), and, subject to Section
2.14(d), such redetermined Borrowing Base shall become effective and applicable
to the Borrower, the Administrative Agent, the Letter of Credit Issuers and the
Lenders on May 1st and November 1st of each year (or pursuant to Section 2.14(d)
below, such date thereafter as is reasonably practicable), commencing May 1,
2016. In addition, the Borrower may at any


60

--------------------------------------------------------------------------------





time, by notifying the Administrative Agent thereof, not more than once in any
period between three consecutive Scheduled Redeterminations, and the
Administrative Agent, may, at the direction of the Required Revolving Lenders,
by notifying the Borrower thereof, not more than once in any period between
three consecutive Scheduled Redeterminations, in each case elect to cause the
Borrowing Base to be redetermined (an “Interim Redetermination”) in accordance
with this Section 2.14. In addition to, and not including and/or limited by the
Interim Redeterminations allowed above, the Borrower may, by notifying the
Administrative Agent thereof, at any time between Scheduled Redeterminations,
request additional Interim Redeterminations of the Borrowing Base in the event
it acquires Oil and Gas Properties with Proved Reserves which are to be
Borrowing Base Properties having a PV-9 (calculated at the time of acquisition)
in excess of 10% of the Borrowing Base in effect immediately prior to such
acquisition.
(c)    Scheduled and Interim Redetermination Procedure.
(i)    Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report, and (B) such other reports, data and supplemental information,
including the information provided pursuant to Section 10.13(b), as may, from
time to time, be reasonably requested by, or provided by the Borrower to, the
Administrative Agent on behalf of the Required Revolving Lenders (the Reserve
Report and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall in good faith propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including the status of title information with respect
to the Borrowing Base Properties as described in the Engineering Reports and the
existence of any Hedge Agreements, term physical sales contracts or any other
Indebtedness) as the Administrative Agent deems appropriate in good faith in
accordance with its usual and customary oil and gas lending criteria as they
exist at the particular time (provided that notwithstanding such criteria,
Proved Non-Producing Reserves and Proved Undeveloped Reserves (in the aggregate)
may have an aggregate value in the Borrowing Base of up to 35% of the Borrowing
Base).
(ii)    The Administrative Agent shall notify the Borrower and the Lenders of
the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
(A)    in the case of a Scheduled Redetermination (1) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Sections 10.13(a) and (b) in a timely manner, then on
or before April 15th or October 15th, as applicable, of such year following the
date of delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 10.13(a) and (b) in a timely manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.14(c)(i); and
(B)    in the case of an Interim Redetermination, promptly, and in any event,
within 15 days after the Administrative Agent has received the required
Engineering Reports.
(iii)    Any Proposed Borrowing Base that would increase the Borrowing Base then
in effect must be approved or deemed to have been approved by the Borrowing Base
Required Lenders in each such Revolving Lender’s sole discretion and in good
faith, consistent with each such Revolving Lender’s usual and customary oil and
gas lending criteria as they exist at the particular time as provided in this
Section 2.14(c)(iii) and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by Revolving Lenders constituting at least the Required Revolving
Lenders in each such Revolving Lender’s sole discretion and in good faith,
consistent with each such Lender’s usual and customary oil and gas lending
criteria as they


61

--------------------------------------------------------------------------------





exist at the particular time as provided in this Section 2.14(c)(iii). Upon
receipt of the Proposed Borrowing Base Notice, each Revolving Lender shall have
15 days to agree with the Proposed Borrowing Base or disagree with the Proposed
Borrowing Base by proposing an alternate Borrowing Base. If at the end of such
15-day period, any Revolving Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base. If, at the end of such 15-day
period, the Borrowing Base Required Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Revolving Lenders, in the case of a Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.14(d). If, however,
at the end of such 15-day period, the Borrowing Base Required Lenders or the
Required Revolving Lenders, as applicable, have not approved or deemed to have
approved, as aforesaid, then the Administrative Agent shall promptly thereafter
poll the Lenders to ascertain the highest Borrowing Base then acceptable to the
Borrowing Base Required Lenders (in the case of any increase to the Borrowing
Base) or a number of Revolving Lenders sufficient to constitute the Required
Revolving Lenders (in any other case) and such amount shall become the new
Borrowing Base, effective on the date specified in Section 2.14(d). It is
expressly understood that the Administrative Agent and Revolving Lenders have no
obligation to designate the Borrowing Base at any particular amount, except in
the good faith exercise of their discretion, whether in relation to the Total
Revolving Commitment or otherwise.
(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by the Borrowing
Base Required Lenders or the Required Revolving Lenders, as applicable, pursuant
to Section 2.14(c)(iii), the Administrative Agent shall promptly thereafter
notify the Borrower and the Revolving Lenders of the amount of the redetermined
Borrowing Base (the “New Borrowing Base Notice”), and such amount, subject to
Section 2.14(h), shall become the new Borrowing Base, effective and applicable
to the Borrower, the Administrative Agent, the Letter of Credit Issuers and the
Revolving Lenders:
(i)    in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Sections 10.13(a) and (b) in a timely and complete
manner, on the May 1st or November 1st, as applicable, following such notice, or
(B) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Sections 10.13(a) and (b)
in a timely and complete manner, then on the Business Day next succeeding
delivery of such New Borrowing Base Notice; and
(ii)    in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.
Subject to Section 2.14(h), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date, the next Interim Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.14(e), (f) and
(g). Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.
(e)    Reduction of Borrowing Base Upon Asset Dispositions or Termination of
Hedge Positions. If (i) (1) the Borrower or one of the other Credit Parties
Disposes of Oil and Gas Properties or Disposes of any Stock or Stock Equivalents
in any Subsidiary owning Oil and Gas Properties, and such Disposition involves
Borrowing Base Properties included in the most recently delivered Reserve
Report, or (2) the Borrower or any Subsidiary shall unwind, terminate or create
any off-setting positions in respect of any commodity hedge positions (whether
evidenced by a floor, put or Hedge Agreement) upon which (i) the Revolving
Lenders relied in determining the Borrowing Base, and (ii) the sum of (1) in the
case of


62

--------------------------------------------------------------------------------





clause (i)(1) the aggregate PV-9 (calculated at the time of such Disposition) of
all such Borrowing Base Properties Disposed of since the later of (A) the last
Scheduled Redetermination Date and (B) the last adjustment of the Borrowing Base
made pursuant to this Section 2.14(e), and (2) in the case of clause (i)(2), the
Hedge PV (as calculated at the time of any such unwind, termination or creation
of off-setting positions) of such unwound, terminated and/or offsetting
positions (after taking into account any other Hedge Agreement, executed
contemporaneously with the taking of such actions) during such period,
collectively, exceeds 5% of the then-effective Borrowing Base, then, after the
Administrative Agent has received the notice required to be delivered by the
Borrower pursuant to Section 11.4(a)(ii) or (xii) no later than one Business Day
after the date of consummation of any such Disposition, unwind, termination or
off-set, as the case may be, the Required Revolving Lenders shall have the right
to adjust the Borrowing Base in an amount equal to the sum of the Borrowing Base
value (as determined by the Administrative Agent and approved by Required
Revolving Lenders), if any, attributable to such Disposed of Borrowing Base
Properties plus the Borrowing Base value (as determined by the Administrative
Agent and approved by Required Revolving Lenders), if any, attributable to such
unwound, terminated or off-setting hedge positions in the calculation of the
then-effective Borrowing Base and, if the Required Revolving Lenders in fact
make any such adjustment, the Administrative Agent shall promptly notify the
Borrower in writing of the Borrowing Base value, if any, attributable to such
Disposed of Borrowing Base Properties in the calculation of the then-effective
Borrowing Base and upon receipt of such notice, the Borrowing Base shall be
simultaneously reduced by such amount. For the avoidance of doubt, no adjustment
shall be made to the Borrowing Base in connection with a Disposition of Oil and
Gas Properties that are not Borrowing Base Properties (including, for the
avoidance of doubt, Midstream Assets and Power Assets).
(f)    Reduction of Borrowing Base Upon Issuance of Certain Indebtedness. Upon
the issuance of any Permitted Additional Debt in accordance with Section 11.1(w)
(other than Indebtedness constituting Permitted Refinancing Indebtedness up to
the original principal amount of the refinanced Indebtedness), the Borrowing
Base then in effect shall be reduced by an amount equal to the product of 0.25
multiplied by the stated principal amount of such Indebtedness (without regard
to any initial issue discount), and the Borrowing Base as so reduced shall
become the new Borrowing Base immediately upon the date of such issuance,
effective and applicable to the Borrower, the Administrative Agent, the Letter
of Credit Issuers and the Revolving Lenders on such date until the next
redetermination or modification thereof hereunder.
(g)    Reduction of Borrowing Base Upon Title Defects. If the Borrower is unable
to cure any material title defect requested by the Required Revolving Lenders to
be cured within 90 days for any Borrowing Base Properties or the Borrower does
not comply with the requirements to provide acceptable title information
pursuant to Section 10.13(c), such failure shall not constitute a Default or
Event of Default hereunder; provided the Required Revolving Lenders shall have
the right to adjust the Borrowing Base in an amount equal to the sum of the
Borrowing Base value, if any, attributable to such Borrowing Base Properties.
(h)    Borrower’s Right to Elect Reduced Borrowing Base. Within three Business
Days of its receipt of a New Borrowing Base Notice, the Borrower may provide
written notice to the Administrative Agent and the Revolving Lenders that
specifies for the period from the effective date of the New Borrowing Base
Notice until the next succeeding Scheduled Redetermination Date, the Borrowing
Base will be a lesser amount than the amount set forth in such New Borrowing
Base Notice, whereupon such specified lesser amount will become the new
Borrowing Base. The Borrower’s notice under this Section 2.14(h) shall be
irrevocable, but without prejudice to its rights to initiate Interim
Redeterminations.
(i)    Increases with Approval of Borrowing Base Required Lenders.
Notwithstanding anything in this Agreement to the contrary, in the event that
the Borrowing Base Required Lenders approve a Proposed Borrowing Base that
increases the then-effective Borrowing Base, but one or more Revolving


63

--------------------------------------------------------------------------------





Lenders do not approve such Proposed Borrowing Base (any such Revolving Lender,
a “Non-Consenting B/B Lender”), the Borrowing Base shall nevertheless be
increased to the Proposed Borrowing Base, but such Non-Consenting B/B Lender’s
obligation to lend or purchase or fund any participation in any Letter of Credit
or Swingline Loan under such Proposed Borrowing Base shall not be greater than
such Non-Consenting B/B Lender’s obligation to lend or purchase or fund any
participation in any Letter of Credit or Swingline Loan under the Borrowing Base
in effect immediately prior to such Proposed Borrowing Base becoming effective
(without its subsequent approval of such increase, which may be provided at any
time). If the Administrative Agent and Borrower shall have identified one or
more mutually agreeable Persons to whom such Non-Consenting B/B Lender may
assign the portion of its Revolving Commitment that corresponds to the increase
in such Non-Consenting B/B Lender’s obligation to lend under the Proposed
Borrowing Base, then (subject to the requirements of Section 14.7(b) being
satisfied and without limiting any rights of the Borrower under Section 14.7(b))
such Non-Consenting B/B Lender shall, for purposes of facilitating an assignment
of such portion of its Revolving Commitment, consent to such increase in the
Borrowing Base and corresponding increase to its obligation to lend under such
Borrowing Base and execute an Assignment and Acceptance to give effect to an
assignment of such portion of its Revolving Commitment on the day when the
increased Borrowing Base is effective under Section 2.14(d) (or such later date
acceptable to Borrower, such Non-Consenting B/B Lender and Administrative
Agent).
(j)    Administrative Agent Data. The Administrative Agent hereby agrees to
provide an updated Bank Price Deck to the Borrower (i) promptly, and in any
event within three (3) Business Days, after the Administrative Agent’s request
for an Interim Redetermination and (ii) promptly, and in any event within three
(3) Business Days, upon any request of the Borrower. In addition, the
Administrative Agent and the Revolving Lenders agree, upon request, to meet with
the Borrower to discuss their evaluation of the reservoir engineering of the Oil
and Gas Properties included in the Reserve Report and their respective
methodologies for valuing such properties and the other factors considered in
calculating the Borrowing Base.
(k)    Revolving Facility Termination. If (i) the Revolving Facility has
terminated, (ii) a Borrowing Base Trigger Period is continuing, and (iii)
JPMorgan Chase Bank, N.A. is no longer the Administrative Agent hereunder, the
Borrowing Base will be equal to the amount of (1) 65% of the PV-9 of the Proved
Developed Producing Reserves described in the most recent Reserve Report
delivered to the Administrative Agent, based on the Strip Price, plus (2) 35% of
the PV-9 of Proved Non-Producing Reserves described in such Reserve Report,
based on the Strip Price, plus (3) 25% of the PV-9 of Proved Undeveloped
Reserves described in such Reserve Report, based on the Strip Price, plus or
minus (4) 65% of the PV-9 of the future receipts expected to be paid to or by
the Borrower and its Subsidiaries under commodity Hedge Agreements or term
physical sales contracts (other than basis differential commodity swap
agreements), netted against the Strip Price, plus or minus (5) 65% of the PV-9
of the future receipts expected to be paid to or by the Borrower and its
Subsidiaries under basis differential commodity Hedge Agreements, in each case
for the Borrower and its Subsidiaries.
(l)    Investment Grade Period. Notwithstanding anything in this Agreement to
the contrary, during any Investment Grade Period, the provisions of Section
2.14(a) to (k) of and Section 4.3(c) will be deemed to be inapplicable and shall
be disregarded for all purposes. Upon the end of any Investment Grade Period,
the Borrowing Base will be determined using the mechanics set forth in Section
2.14(c) for Interim Redeterminations using the Engineering Reports delivered to
the Administrative Agent pursuant to Section 10.13(b) and shall become effective
pursuant to Section 2.14(d)(ii). In addition, the Borrower shall (i) deliver to
the Administrative Agent as soon as possible, but in any event no later than
five (5) days after the first day of any Borrowing Base Trigger Period, the
Reserve Report used to support the data and information relating to Hydrocarbon
reserves included in the last annual report on Form 10-K (or any successor or
comparable form) immediately prior to the Borrowing Base Trigger Event and (ii)
comply


64

--------------------------------------------------------------------------------





with the provisions of Section 10.10(a). For the avoidance of doubt, the
Available Revolving Commitment will remain unaffected by the Borrowing Base
until such determination.
(m)    Royalty Trust Transactions and Specified Royalty Transactions.
(i)    If the Borrower or any Credit Party intends to Dispose of Oil and Gas
Properties in a Royalty Trust Transaction, then, the Borrower shall give the
Administrative Agent five (5) Business Days’ prior written notice of such
pending Disposition and, to the extent required under Section 11.4(a)(ii) or
Section 11.4(a)(xii), following the consummation of such Disposition the
Borrowing Base shall be adjusted in accordance with the provisions of Section
2.14(e).
(ii)    If the Borrower intends to Dispose of Oil and Gas Properties in a
Specified Royalty Transaction, then, the Borrower shall give the Administrative
Agent written notice of such Specified Royalty Transaction no later than ten
(10) Business Days’ prior to the Specified Royalty Transaction Closing Date and,
to the extent required under Section 11.4(a)(ii) or Section 11.4(a)(xii),
following the consummation of such Specified Royalty Transaction the Borrowing
Base shall be adjusted in accordance with the provisions of Section 2.14(e).
2.15    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    Commitment Fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 4.1(a);
(b)    The Commitment, the Revolving Exposure and the Term Loan Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Majority Revolving Lenders, the Majority Term Loan Lenders, the Required
Revolving Lenders or Borrowing Base Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 14.1); provided that (i) any waiver, amendment or modification requiring
the consent of all Lenders pursuant to Section 14.1 (other than Section
14.1(b)(x) or requiring the consent of each affected Lender pursuant to Section
14.1(b)(i) or (ix) or, shall require the consent of such Defaulting Lender
(which for the avoidance of doubt would include any change to the Maturity Date
applicable to such Defaulting Lender, decreasing or forgiving any principal or
interest due to such Defaulting Lender, any decrease of any interest rate
applicable to Loans made by such Defaulting Lender (other than the waiving of
post-default interest rates) and any increase in such Defaulting Lender’s
Commitment) and (ii) any redetermination, whether an increase, decrease or
affirmation, of the Borrowing Base shall occur without the participation of a
Defaulting Lender;
(c)    If any Swingline Exposure or Letter of Credit Exposure exists at the time
a Revolving Lender becomes a Defaulting Lender, then (i) all or any part of such
Swingline Exposure and Letter of Credit Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitment Percentages; provided that (A) each
Non-Defaulting Lender’s Revolving Exposure may not in any event exceed the
Revolving Commitment Percentage of the Revolving Loan Limit of such
Non-Defaulting Lender as in effect at the time of such reallocation and (B)
subject to Section 14.24, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Letter of Credit Issuers
or any other Revolving Lender may have against such Defaulting Lender or cause
such Defaulting Lender to be a Non-Defaulting Lender, (ii) to the extent that
all or any portion (the “unreallocated portion”) of the Defaulting Lender’s
Swingline


65

--------------------------------------------------------------------------------





Exposure or Letter of Credit Exposure cannot, or can only partially, be so
reallocated to Non-Defaulting Lenders, whether by reason of the first proviso in
Section 2.15(c)(i) or otherwise, the Borrower shall within two Business Days
following notice by the Administrative Agent or the applicable Letter of Credit
Issuer (x) first, prepay such Swingline Exposure and (y) second, Cash
Collateralize for the benefit of the applicable Letter of Credit Issuer’ only
the Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above), in accordance with the procedures set forth in Section 3.8
for so long as such Letter of Credit Exposure is outstanding, (iii) if the
Borrower Cash Collateralizes any portion of such Defaulting Lender’s Letter of
Credit Exposure pursuant to Section 2.15(c), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 4.1(b) with
respect to such Defaulting Lender’s Letter of Credit Exposure during the period
such Defaulting Lender’s Letter of Credit Exposure is Cash Collateralized, (iv)
if the Letter of Credit Exposure of the Non-Defaulting Lenders is reallocated
pursuant to Section 2.15(c), then the Letter of Credit Fees payable for the
account of the Revolving Lenders pursuant to Section 4.1(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Revolving Commitment Percentages
and the Borrower shall not be required to pay any Swingline or Letter of Credit
Fees to the Defaulting Lender pursuant to Section 4.1(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure during the period that such
Defaulting Lender’s Letter of Credit Exposure is reallocated, or (v) if any
Defaulting Lender’s Letter of Credit Exposure is neither Cash Collateralized nor
reallocated pursuant to this Section 2.15(c), then, without prejudice to any
rights or remedies of the Letter of Credit Issuer or any Revolving Lender
hereunder, all Letter of Credit Fees payable under Section 4.1(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure shall be payable to the
Letter of Credit Issuer until such Letter of Credit Exposure is Cash
Collateralized and/or reallocated;
(d)    So long as any Revolving Lender is a Defaulting Lender, no Swingline
Lender shall be required to fund any Swingline Loan and no Letter of Credit
Issuer will be required to issue any new Letter of Credit or amend any
outstanding Letter of Credit to increase the Stated Amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, unless the Letter of
Credit Issuer is reasonably satisfied that any exposure that would result from
the exposure to such Defaulting Lender is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof in accordance with clause (c) above or otherwise in a manner
reasonably satisfactory to the Letter of Credit Issuer, and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among Non-Defaulting Lenders in a manner
consistent with Section 2.15(c) (and Defaulting Lenders shall not participate
therein); and
(e)    If the Borrower, the Administrative Agent, the Swingline Lenders and each
Letter of Credit Issuer agree in writing in their discretion that a Revolving
Lender that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon,
as of the effective date specified in such notice and subject to any conditions
set forth therein, such Revolving Lender will cease to be a Defaulting Lender
and will be a Non-Defaulting Lender and any applicable Cash Collateral shall be
promptly returned to the Borrower and any Letter of Credit Exposure of such
Revolving Lender reallocated pursuant to Section 2.15(c) shall be reallocated
back to such Revolving Lender; provided that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
(f)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article XII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 14.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts


66

--------------------------------------------------------------------------------





owing by that Defaulting Lender to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by that Defaulting
Lender to each Letter of Credit Issuer and the Swingline Lenders hereunder;
third, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders, the Letter of Credit Issuers or the Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, such Letter of Credit Issuer or the Swingline Lenders against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or Unpaid
Drawings, such payment shall be applied solely to pay the relevant Loans of, and
Unpaid Drawings owed to, the relevant non-Defaulting Lenders on a pro rata basis
prior to being applied in the manner set forth in this Section 2.15(f). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to Section 3.8 shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.
(g)    Notwithstanding anything to the contrary herein, if (i) a Lender-Related
Distress Event shall occur following the Third Amendment Effective Date and for
so long as such event shall continue or (ii) any Swingline Lender or Letter of
Credit Issuer has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, no Swingline Lender shall be required to fund
any Swingline Loan and no Letter of Credit Issuer shall be required to issue,
amend or increase any Letter of Credit, unless the Swingline Lenders or such
Letter of Credit Issuer, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to each Swingline
Lender or such Letter of Credit Issuer, as the case may be, to defease any risk
to it in respect of such Lender hereunder.
2.16    Increase of Revolving Commitments.
(a)    The Borrower shall have the option, without the consent of the Lenders,
from time to time to cause one or more increases in the Total Revolving
Commitment by adding, subject to the prior written consent (which may not be
unreasonably withheld or delayed) of the Administrative Agent and each Letter of
Credit Issuer, to this Agreement one or more financial institutions as Lenders
(collectively, the “New Lenders”) or by allowing one or more Lenders to increase
their respective Revolving Commitments, subject to the satisfaction of the
following conditions:
(i)    prior to and after giving effect to the increase, no Default or Event of
Default shall have occurred hereunder and be continuing;
(ii)    all representations and warranties made by any Credit Party contained in
the Credit Documents shall be, to the knowledge of an Authorized Officer of the
Borrower and its Subsidiaries, true and correct in all material respects (unless
such representations and warranties are already qualified by materiality,
Material Adverse Effect or a similar qualification, in which case they are true
and correct in all respects) with the same effect as though such representations
and warranties had been made on and as of the Increase Effective Date (as
defined below) (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have


67

--------------------------------------------------------------------------------





been true and correct in all material respects (unless such representations and
warranties are already qualified by materiality, Material Adverse Effect or a
similar qualification, in which case they are true and correct in all respects)
as of such earlier date);
(iii)    no such increase shall cause the aggregate increases in Commitments
pursuant to this Section 2.16 to exceed the lesser of (a) $50,000,000 and (b)
the positive difference if any between (i) the Borrowing Base and (ii) the sum
of the Total Revolving Commitments and the Total Term Loans Commitments;
(iv)    no Lender’s Revolving Commitment shall be increased without such
Lender’s prior written consent which consent may be given or withheld in such
Lender’s sole and absolute discretion; and
(v)    such increase shall be evidenced by an incremental commitment agreement
in form and substance reasonably acceptable to the Administrative Agent and
executed by the Borrower, the Administrative Agent, New Lenders, if any, and
Lenders increasing their Revolving Commitments, if any, and which shall indicate
the amount and allocation of such increase in the Aggregate Commitments and the
effective date of such increase (the “Increase Effective Date”).
Each financial institution that becomes a New Lender pursuant to this Section
2.16 by the execution and delivery to the Administrative Agent of the applicable
incremental commitment agreement shall be a “Lender” for all purposes under this
Agreement on the applicable Increase Effective Date. The Borrower shall borrow
and prepay Loans on each Increase Effective Date to the extent necessary to keep
the outstanding Loans of each Lender ratable with such Lender’s revised
Revolving Commitment Percentage after giving effect to any nonratable increase
in the Total Revolving Commitments under this Section 2.16.
(b)    As a condition precedent to each increase pursuant to subsection (a)
above, the Borrower shall deliver to the Administrative Agent the following in
form and substance reasonably satisfactory to the Administrative Agent:
(i)    a certificate dated as of the Increase Effective Date, signed by an
Authorized Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section 2.16 shall have occurred and been
complied with and that, before and after giving effect to such increase, no
Default or Event of Default exists;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Authorized Officers of the Borrower
and each Guarantor as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Authorized Officer thereof
authorized to act as an Authorized Officer in connection with such increase
agreement and any Guarantors’ Consent to such increase agreement, and such
documents and certifications as the Administrative Agent may reasonably require
to evidence that the Borrower and each Guarantor is validly existing and in good
standing in its jurisdiction of organization; and
(iii)    a favorable opinion of independent legal counsel reasonably acceptable
to the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent, relating to such increase agreement and any
Guarantors’ Consent to such increase agreement, addressed to the Administrative
Agent and each Lender.
2.17    Alternate Rate of Interest.


68

--------------------------------------------------------------------------------





(a)    If prior to the commencement of any Interest Period for a Borrowing of
LIBOR Loans:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate (including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis), for
such Interest Period; or
(ii)    the Administrative Agent is advised by (x) in the case of a Revolving
Borrowing of LIBOR Loans, the Majority Revolving Lenders or (y) in the case of a
Term Loan Borrowing of LIBOR Loans, the Majority Term Loan Lenders, that the
LIBOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Revolving Lenders or Term Loan Lenders, as applicable, of making or
maintaining their Revolving Loans or their Term Loans, as applicable, included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or e-mail or other electronic means as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Borrower and the applicable Lenders that the circumstances giving rise to such
notice no longer exist, (A) any Notice of Conversion or Continuation that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Borrowing of LIBOR Loans shall be ineffective and (B) if any Notice of
Borrowing requests a Borrowing of LIBOR Loans, such Borrowing shall be made as a
Borrowing of ABR Loans; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBOR Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 14.1, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Majority Lenders stating that such Majority Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.17(b), only to the extent the LIBOR
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Conversion or Continuation that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Borrowing of LIBOR Loans shall be ineffective, (y) if any Notice of Borrowing
requests a Borrowing of LIBOR Loans, such Borrowing shall be made as a Borrowing
of ABR Loans; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
ARTICLE III
LETTERS OF CREDIT
3.1    Letters of Credit.


69

--------------------------------------------------------------------------------





(a)    Subject to and upon the terms and conditions herein set forth, at any
time and from time to time on and after the Funding Date and prior to the L/C
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Article III, to issue upon the
request of the Borrower and for the direct or indirect benefit of the Borrower
and the Subsidiaries, a letter of credit or letters of credit (the “Letters of
Credit” and each, a “Letter of Credit”) in such form and with such Issuer
Documents as may be approved by the Letter of Credit Issuer in its reasonable
discretion; provided that the Borrower shall be a co-applicant of, and jointly
and severally liable with respect to, each Letter of Credit issued for the
account of a Subsidiary.
(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letters of Credit Outstanding at
such time, would exceed the Letter of Credit Commitment then in effect, (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
Total Revolving Exposure at such time to exceed the Revolving Loan Limit then in
effect, (iii) each Letter of Credit shall have an expiration date occurring no
later than one year after the date of issuance or such longer period of time as
may be agreed by the applicable Letter of Credit Issuer, unless otherwise agreed
upon by the Administrative Agent and the Letter of Credit Issuer or as provided
under Section 3.2(b); provided that any Letter of Credit may provide for
automatic renewal thereof for additional periods of up to 12 months or such
longer period of time as may be agreed by the applicable Letter of Credit
Issuer, subject to the provisions of Section 3.2(b); provided, further, that in
no event shall such expiration date occur later than the L/C Maturity Date
unless arrangements which are reasonably satisfactory to the Letter of Credit
Issuer to Cash Collateralize (or backstop) such Letter of Credit have been made
(provided, however, that no Lenders shall be obligated to fund participations in
respect of any Letter of Credit after the Maturity Date), (iv) each Letter of
Credit shall be denominated in Dollars, (v) no Letter of Credit shall be issued
if it would be illegal under any applicable Requirement of Law for the
beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor and (vi) no Letter of Credit shall be issued by a Letter of Credit Issuer
after it has received a written notice from any Credit Party or the
Administrative Agent or the Majority Revolving Lenders stating that a Default or
Event of Default has occurred and is continuing until such time as the Letter of
Credit Issuer shall have received a written notice (A) of rescission of such
notice from the party or parties originally delivering such notice, (B) of the
waiver of such Default or Event of Default in accordance with the provisions of
Section 14.1 or (C) that such Default or Event of Default is no longer
continuing.
(c)    Upon at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent and the Letter
of Credit Issuer (which notice the Administrative Agent shall promptly transmit
to each of the applicable Lenders), the Borrower shall have the right, on any
day, permanently to terminate or reduce the Letter of Credit Commitment in whole
or in part; provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.
3.2    Letter of Credit Requests.
(a)    Whenever the Borrower desires that a Letter of Credit be issued for its
account, the Borrower shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York
City time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance.  Each notice shall be executed by the Borrower and
shall be in the form of Exhibit B or such other form (including by electronic or
fax transmission) as reasonably agreed between the Borrower, the Administrative
Agent and the Letter of Credit Issuer (each a “Letter of Credit Request”). No
Letter of Credit Issuer shall issue any Letters of Credit unless such Letter of
Credit Issuer shall have received notice from the Administrative Agent that the
conditions to such issuance have been met, which notice shall be deemed given
(i) if the Letter of Credit Issuer has not received notice from the
Administrative Agent that


70

--------------------------------------------------------------------------------





the conditions to such issuance have been met within two Business Days after the
date of the applicable Letter of Credit Request or (ii) if the aggregate amount
of Letters of Credit Outstanding issued by such Letter of Credit Issuer then
outstanding does not exceed the amount theretofore agreed to by the Borrower,
the Administrative Agent and such Letter of Credit Issuer, and the
Administrative Agent has not otherwise notified such Letter of Credit Issuer
that it may no longer rely on this clause (i).
(b)    If the Borrower so requests in any applicable Letter of Credit Request,
the Letter of Credit Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each 12-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such 12-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Letter of Credit Issuer, the Borrower shall not be required to
make a specific request to the Letter of Credit Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the L/C Maturity Date; provided, however, that the Letter of Credit
Issuer shall not permit any such extension if (i) the Letter of Credit Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (b) of Section 3.1 or
otherwise), or (ii) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (A) from the Administrative Agent that the Majority
Revolving Lenders have elected not to permit such extension or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Article VIII are not then satisfied, and in
each such case directing the Letter of Credit Issuer not to permit such
extension.
(c)    Each Letter of Credit Issuer (other than the Administrative Agent or any
of its Affiliates) shall, at least once each week, provide the Administrative
Agent with a list of all Letters of Credit issued by it that are outstanding at
such time; provided that, upon written request from the Administrative Agent,
such Letter of Credit Issuer shall thereafter notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by such Letter of Credit Issuer.
(d)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(b).
3.3    Letter of Credit Participations.
(a)    Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Lender (each such Revolving Lender, in its
capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Commitment Percentage, in each Letter
of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto.
(b)    In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that (i) any documents required to be
delivered under such Letter of Credit have been delivered, (ii) the Letter of
Credit


71

--------------------------------------------------------------------------------





Issuer has examined the documents with reasonable care and (iii) the documents
appear to comply on their face with the requirements of such Letter of Credit.
Any action taken or omitted to be taken by the relevant Letter of Credit Issuer
under or in connection with any Letter of Credit issued by it, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for the Letter of Credit Issuer any resulting liability.
(c)    In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer pursuant to Section 3.4(a), or
if any reimbursement payment is required to be refunded to the Borrower, the
Letter of Credit Issuer shall promptly notify the Administrative Agent and each
L/C Participant of such failure, and each such L/C Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of the
Letter of Credit Issuer, the amount of such L/C Participant’s Revolving
Commitment Percentage of such unreimbursed payment in Dollars and in immediately
available funds; provided, however, that the foregoing shall not be construed to
excuse the Letter of Credit Issuer for any liability to the Borrower arising
from any wrongful payment made by the Letter of Credit Issuer under any such
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer (as
determined in a final and non-appealable judgment by a court of competent
jurisdiction). Each L/C Participant shall make available to the Administrative
Agent for the account of the Letter of Credit Issuer such L/C Participant’s
Revolving Commitment Percentage of the amount of such payment no later than 1:00
p.m. (New York City time) on the first Business Day after the date notified by
the Letter of Credit Issuer in immediately available funds. If and to the extent
such L/C Participant shall not have so made its Revolving Commitment Percentage
of the amount of such payment available to the Administrative Agent for the
account of the Letter of Credit Issuer, such L/C Participant agrees to pay to
the Administrative Agent for the account of the Letter of Credit Issuer,
forthwith on demand, such amount, together with interest thereon for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of the Letter of Credit Issuer at a rate per annum equal to the
Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees customarily charged by the Letter of Credit Issuer in
connection with the foregoing. The failure of any L/C Participant to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Commitment Percentage of any payment under any Letter of
Credit shall not relieve any other L/C Participant of its obligation hereunder
to make available to the Administrative Agent for the account of the Letter of
Credit Issuer its Revolving Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Revolving Commitment Percentage of any such payment.
(d)    Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Revolving Commitment Percentage of
such reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount so paid in
respect of such reimbursement obligation and interest thereon accruing after the
purchase of the respective L/C Participations at the Overnight Rate.
(e)    The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:


72

--------------------------------------------------------------------------------





(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
(ii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);
(iii)    any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v)    the occurrence of any Default or Event of Default;
provided, however, that the foregoing shall not be construed to excuse the
Letter of Credit Issuer for any liability to the Borrower arising from any
wrongful payment made by the Letter of Credit Issuer under a Letter of Credit as
a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer (as determined in a final
and non-appealable judgment by a court of competent jurisdiction).
3.4    Agreement to Repay Letter of Credit Drawings.
(a)    The Borrower hereby agrees to reimburse the Letter of Credit Issuer by
making payment in Dollars to the Administrative Agent for the account of the
Letter of Credit Issuer in immediately available funds, for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit
issued by it (each such amount so paid until reimbursed, an “Unpaid Drawing”)
(i) within one Business Day of the date of such payment or disbursement if the
Letter of Credit Issuer provides notice to the Borrower of such payment or
disbursement prior to 11:00 a.m. (New York City time) on such next succeeding
Business Day (from the date of such payment or disbursement) or (ii) if such
notice is received after such time, on the next Business Day following the date
of receipt of such notice (such required date for reimbursement under clause (i)
or (ii), as applicable, on such Business Day (the “Reimbursement Date”)), with
interest on the amount so paid or disbursed by such Letter of Credit Issuer,
from and including the date of such payment or disbursement to but excluding the
Reimbursement Date, at the per annum rate for each day equal to the rate
described in Section 2.8(a); provided that, notwithstanding anything contained
in this Agreement to the contrary, with respect to any Letter of Credit, (i)
unless the Borrower shall have notified the Administrative Agent and the Letter
of Credit Issuer prior to 11:00 a.m. (New York City time) on the Reimbursement
Date that the Borrower intends to reimburse the Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Loans, the Borrower
shall be deemed to have given a Notice of Borrowing requesting that the Lenders
make Loans (which shall be ABR Loans) on the Reimbursement Date in an amount
equal to the amount at such drawing, and (ii) the Administrative Agent shall
promptly notify each Letter of Credit Participant of such drawing and the amount
of its Loan to be made in respect thereof, and each Letter of Credit Participant
shall be irrevocably obligated to make a Revolving Loan to the Borrower in the
manner deemed to have been requested in the amount of its Revolving Commitment
Percentage of the applicable Unpaid Drawing by 12:00 noon (New York City time)
on such Reimbursement Date by making the amount of such Revolving Loan available
to the Administrative Agent. Such Revolving Loans made in respect of such Unpaid
Drawing on such


73

--------------------------------------------------------------------------------





Reimbursement Date shall be made without regard to the limits of Section 2.2 and
without regard to the satisfaction of the conditions set forth in Article VIII.
The Administrative Agent shall use the proceeds of such Revolving Loans solely
for purpose of reimbursing the Letter of Credit Issuer for the related Unpaid
Drawing. In the event that the Borrower fails to Cash Collateralize any Letter
of Credit that is outstanding on the Maturity Date, the full amount of the
Letters of Credit Outstanding in respect of such Letter of Credit shall be
deemed to be an Unpaid Drawing subject to the provisions of this Section 3.4
except that the Letter of Credit Issuer shall hold the proceeds received from
the Revolving Lenders as contemplated above as Cash Collateral for such Letter
of Credit to reimburse any Drawing under such Letter of Credit and shall use
such proceeds first, to reimburse itself for any Drawings made in respect of
such Letter of Credit following the L/C Maturity Date, second, to the extent
such Letter of Credit expires or is returned undrawn while any such Cash
Collateral remains, to the repayment of obligations in respect of any Revolving
Loans that have not paid at such time and third, to the Borrower or as otherwise
directed by a court of competent jurisdiction. Nothing in this Section 3.4(a)
shall affect the Borrower’s obligation to repay all outstanding Loans when due
in accordance with the terms of this Agreement.
(b)    The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the foregoing
shall not be construed to excuse the Letter of Credit Issuer for any liability
to the Borrower for wrongful payment made by the Letter of Credit Issuer under
the Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer (as determined in a final and non-appealable judgment by a court of
competent jurisdiction).
3.5    Increased Costs. If, after the Funding Date, the adoption of any Change
in Law shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions, costs or expenses affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to the
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such L/C Participant
hereunder (other than (i) Taxes indemnifiable under Section 5.4, or (ii)
Excluded Taxes) in respect of Letters of Credit or L/C Participations therein,
then, promptly (and in any event no later than 15 days) after receipt of written
demand to the Borrower by the Letter of Credit Issuer or such L/C Participant,
as the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent), the Borrower shall
pay to the Letter of Credit Issuer or such L/C Participant such additional
amount or amounts as will compensate the Letter of Credit Issuer or such L/C
Participant for such increased cost or reduction, it being understood and
agreed, however, that the Letter of Credit Issuer or an L/C Participant shall
not be entitled to such compensation as a result of such Person’s compliance
with, or pursuant to any request or directive to comply with, any such
Requirement of Law as in effect on the Funding Date (except as otherwise set
forth in the definition of Change in Law). A certificate submitted to the
Borrower by the relevant Letter of Credit Issuer or an L/C Participant, as the
case may be (a copy of which certificate shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent), setting forth in
reasonable detail the basis for the determination of such additional amount or
amounts necessary to


74

--------------------------------------------------------------------------------





compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error.
3.6    New or Successor Letter of Credit Issuer.
(a)    The Letter of Credit Issuer may resign as a Letter of Credit Issuer upon
30 days’ prior written notice to the Administrative Agent, the Revolving Lenders
and the Borrower. The Borrower may replace the Letter of Credit Issuer for any
reason upon written notice to the Letter of Credit Issuer and the Administrative
Agent and may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent. If the Letter of Credit Issuer shall resign or be
replaced, or if the Borrower shall decide to add a new Letter of Credit Issuer
under this Agreement, then the Borrower may appoint from among the Revolving
Lenders a successor issuer of Letters of Credit or a new Letter of Credit
Issuer, as the case may be, or, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld) and such new Letter of Credit
Issuer, another successor or new issuer of Letters of Credit, whereupon such
successor issuer shall succeed to the rights, powers and duties of the replaced
or resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit shall be granted the rights,
powers and duties of a Letter of Credit Issuer hereunder, and the term “Letter
of Credit Issuer” shall mean such successor or such new issuer of Letters of
Credit effective upon such appointment. The acceptance of any appointment as a
Letter of Credit Issuer hereunder whether as a successor issuer or new issuer of
Letters of Credit in accordance with this Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form reasonably satisfactory to the Borrower and the Administrative Agent and,
from and after the effective date of such agreement, such new or successor
issuer of Letters of Credit shall become a “Letter of Credit Issuer” hereunder.
After the resignation or replacement of a Letter of Credit Issuer hereunder, the
resigning or replaced Letter of Credit Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of a Letter of Credit
Issuer under this Agreement and the other Credit Documents with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. In connection with
any resignation or replacement pursuant to this clause (a) (but, in case of any
such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Borrower shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced Letter of Credit
Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
have a Stated Amount equal to the Letters of Credit being back-stopped and the
sole requirement for drawing on such new Letters of Credit shall be a drawing on
the corresponding back-stopped Letters of Credit. After any resigning or
replaced Letter of Credit Issuer’s resignation or replacement as Letter of
Credit Issuer, the provisions of this Agreement relating to a Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (A) while it was a Letter of Credit Issuer under this Agreement or (B) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.
(b)    To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including any obligations related to the payment of fees or the reimbursement
or funding of amounts drawn), except that the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall have the obligations regarding outstanding Letters of Credit described in
clause (a) above.


75

--------------------------------------------------------------------------------





3.7    Role of Letter of Credit Issuer. Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the Letter of Credit Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the Letter of Credit Issuer, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable to any Revolving Lender for (a) any action taken
or omitted in connection herewith at the request or with the approval of the
Majority Revolving Lenders, (b) any action taken or omitted in the absence of
gross negligence or willful misconduct or (c) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Letter of Credit Issuer, the Administrative Agent, any of their
respective affiliates nor any correspondent, participant or assignee of the
Letter of Credit Issuer shall be liable or responsible for any of the matters
described in Section 3.3(e); provided that anything in such Section to the
contrary notwithstanding, the Borrower may have a claim against the Letter of
Credit Issuer, and the Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to special,
indirect, consequential, exemplary or punitive, damages suffered by the Borrower
which the Borrower proves were caused by the Letter of Credit Issuer’s willful
misconduct or gross negligence (as determined in a final and non-appealable
judgment by a court of competent jurisdiction) or the Letter of Credit Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Letter of Credit Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Letter of Credit Issuer shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
3.8    Cash Collateral.
(a)    Upon the request of the Majority Revolving Lenders if, as of the L/C
Maturity Date, there are any Letters of Credit Outstanding, the Borrower shall
immediately Cash Collateralize the then Letters of Credit Outstanding.
(b)    If any Event of Default shall occur and be continuing, the Majority
Revolving Lenders may require that the L/C Obligations be Cash Collateralized;
provided that, upon the occurrence of an Event of Default referred to in Section
12.5 with respect to the Borrower, the Borrower shall immediately Cash
Collateralize the Letters of Credit then outstanding and no notice or request by
or consent from the Majority Revolving Lenders shall be required.
(c)    For purposes of this Agreement, “Cash Collateralize” shall mean to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Letter of Credit Issuer and the Revolving Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to the amount
of the Letters of Credit Outstanding required to be Cash Collateralized pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such Cash Collateral shall be maintained in blocked,


76

--------------------------------------------------------------------------------





interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the Uniform
Commercial Code) of the Administrative Agent.
3.9    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued, (a)
the rules of the ISP shall apply to each standby Letter of Credit and (b) the
rules of the UCP, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each commercial Letter of
Credit and, on an exception basis to a standby Letter of Credit, as may be
required by local law or statute.
3.10    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
3.11    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Letter of Credit Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
ARTICLE IV
FEES; COMMITMENTS
4.1    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent in Dollars, for
the account of each Revolving Lender (in each case pro rata according to the
respective Revolving Commitment Percentages of the Revolving Lenders), a
commitment fee (the “Commitment Fee”) for each day from the Funding Date until
but excluding the Termination Date. Each Commitment Fee shall be payable by the
Borrower (i) quarterly in arrears on the last Business Day of each March, June,
September and December (for the three-month period (or portion thereof) ended on
such day for which no payment has been received) and (ii) on the Termination
Date (for the period ended on such date for which no payment has been received
pursuant to clause (i) above), and shall be computed for each day during such
period at a rate per annum equal to the Commitment Fee Rate in effect on such
day on the Available Revolving Commitment (assuming for this purpose that any
Swingline Exposure does not reduce the Available Revolving Commitment) in effect
on such day.
(b)    The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Revolving Lenders pro rata on the basis of their respective
Letter of Credit Exposure, a fee in respect of each Letter of Credit (the
“Letter of Credit Fee”), for the period from the date of issuance of such Letter
of Credit until the termination or expiration date of such Letter of Credit
computed at the per annum rate for each day equal to the Applicable Margin for
LIBOR Loans on the average daily Stated Amount of such Letter of Credit. Such
Letter of Credit Fees shall be due and payable (i) quarterly in arrears on the
last Business Day of each March, June, September and December and (ii) on the
Termination Date (for the period for which no payment has been received pursuant
to clause (i) above).
(c)    The Borrower agrees to pay to each Letter of Credit Issuer a fee in
respect of each Letter of Credit issued by it (the “Fronting Fee”), for the
period from the date of issuance of such Letter of Credit to the termination or
expiration date of such Letter of Credit, computed at the rate for each day
equal to 0.125% per annum (or such other amount a may be agreed in a separate
writing between the Borrower and any Letter of Credit Issuer) on the average
daily Stated Amount of such Letter of Credit (or at such other rate per annum as
agreed in writing between the Borrower and the Letter of Credit Issuer). Such


77

--------------------------------------------------------------------------------





Fronting Fees shall be due and payable by the Borrower (i) quarterly in arrears
on the last Business Day of each March, June, September and December and (ii) on
the Termination Date (for the period for which no payment has been received
pursuant to clause (i) above).
(d)    The Borrower agrees to pay directly to the Letter of Credit Issuer upon
each issuance of, drawing under, and/or amendment of, a Letter of Credit issued
by it such amount as the Letter of Credit Issuer and the Borrower shall have
agreed upon for issuances of, drawings under or amendments of, letters of credit
issued by it.
(e)    The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.
4.2    Voluntary Reduction of Commitments.
(a)    Upon at least two Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent at the
Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Revolving Lenders), the Borrower shall have the
right, without premium or penalty, on any day, to permanently terminate or
reduce the Revolving Commitments, as determined by the Borrower, in whole or in
part; provided that (i) any such termination or reduction shall apply ratably to
reduce each Revolving Lender’s Revolving Commitment, (ii) any partial reduction
pursuant to this Section 4.2 shall be in the amount of at least $500,000 and in
an integral multiple of $100,000 in excess thereof and (iii) after giving effect
to such termination or reduction and to any prepayments of Revolving Loans or
cancellation or Cash Collateralization of Letters of Credit made on the date
thereof in accordance with this Agreement, the Total Revolving Exposure shall
not exceed the Revolving Loan Limit.
(b)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.15(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Letter of
Credit Issuer, the Swingline Lender or any Lender may have against such
Defaulting Lender.
4.2    Mandatory Termination or Reduction of Commitments.
(a)    The Total Revolving Commitment shall terminate at 5:00 p.m. (New York
City time) on the Termination Date.
(b)    The Swingline Commitment shall terminate at 5:00 p.m. (New York City
time) on the earlier of (x) the Swingline Maturity Date and (y) the Termination
Date.
(c)    If any reduction in the Borrowing Base would result in the Borrowing Base
being less than the Total Revolving Commitments, the Total Revolving Commitments
shall be automatically and permanently reduced, without premium or penalty,
contemporaneously with such reduction in the Borrowing Base so that the Total
Revolving Commitment equals the Borrowing Base as reduced; provided that any
such reduction shall apply ratably to reduce each Revolving Lender’s Revolving
Commitment. Concurrently with, and effective on, the Redetermination Date
applicable to such Borrowing Base reduction, (i) Schedule 1.1(a) and the
Register shall each be amended to reflect the decrease in the Total


78

--------------------------------------------------------------------------------





Revolving Commitment and the Commitment of each Lender and (ii) the
Administrative Agent shall promptly distribute to the Borrower, the
Administrative Agent, the Swingline Lender, the Letter of Credit Issuer and each
Revolving Lender the revised Schedule 1.1(a).
(d)    Notwithstanding anything to the contrary in this Agreement, if the
Spinoff Transaction is not consummated by the Spinoff Transaction Deadline, the
Total Revolving Commitments shall be automatically and permanently terminated on
the Business Day immediately following the Spinoff Transaction Deadline.
(e)    With respect to each Specified Royalty Transaction, upon the earlier to
occur of (x) the Specified Royalty Transaction Expiration Event with respect to
such Specified Royalty Transaction and (y) July 31, 2020, the Total Revolving
Commitments shall be automatically and permanently reduced contemporaneously
with such date in an amount equal to 33-1/3% of the positive difference, if any,
between (i) any Specified Royalty Transaction Proceeds in respect of such
Specified Royalty Transaction less the amount of any prepayment, repurchase,
redemption or defeasance of Indebtedness in accordance with Section 11.7(a)(vi)
using such Specified Royalty Transaction Proceeds and (ii) 20% of any Specified
Royalty Transaction Proceeds in respect of such Specified Royalty Transaction;
provided that any such reduction shall apply ratably to reduce each Revolving
Lender’s Revolving Commitment. Concurrently with, and effective on, such date,
(A) Schedule 1.1(a) and the Register shall each be amended to reflect the
decrease in the Total Revolving Commitment and the Commitment of each Lender,
and (B) the Administrative Agent shall promptly distribute to the Borrower, the
Administrative Agent, the Swingline Lender, the Letter of Credit Issuer and each
Revolving Lender the revised Schedule 1.1(a).
ARTICLE V
PAYMENTS
5.1    Voluntary Prepayments. The Borrower shall have the right to prepay Loans
and Swingline Loans, in each case, without premium or penalty, in whole or in
part from time to time on the following terms and conditions:
(a)    the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of LIBOR Loans) the specific Borrowing(s) being prepaid, which
notice shall be given by the Borrower no later than 1:00 p.m. (New York City
time) (i) in the case of LIBOR Loans, three Business Days prior to and (ii) in
the case of ABR Loans on the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders;
(b)    each partial prepayment of (i) LIBOR Loans shall be in a minimum amount
of $500,000 and in multiples of $100,000 in excess thereof, and (ii) any ABR
Loans shall be in a minimum amount of $500,000 and in multiples of $100,000 in
excess thereof; provided that no partial prepayment of LIBOR Loans made pursuant
to a single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to
such Borrowing to an amount less than $1,000,000 for such LIBOR Loans; and
(c)    any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of Section
2.11.
Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid. At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loans of a Defaulting Lender.


79

--------------------------------------------------------------------------------





5.2    Mandatory Prepayments.
(a)    Repayment following Excess Revolving Exposure. If, at any time, including
as a result of giving effect to any termination or reduction of the Revolving
Commitments pursuant to Section 4.2(a), the Total Revolving Exposure exceeds the
Revolving Loan Limit (and if terminated or reduced, as terminated or reduced),
then the Borrower shall on the same Business Day (i) prepay the Swingline Loans
and, after all Swingline Loans have been paid in full, the remaining Revolving
Loans on the date such excess (and in the case of a termination or reduction,
such termination or reduction) has occurred in an aggregate principal amount
equal to such excess and (ii) if any excess remains after prepaying all of the
Revolving Loans and Swingline Loans as a result of any Letter of Credit
Exposure, pay to the Administrative Agent on behalf of the Letter of Credit
Issuer and the L/C Participants an amount in cash equal to such excess to be
held as Cash Collateral as provided in Section 3.8.
(b)    Repayment of Loans Following Redetermination or Adjustment of Borrowing
Base.
(i)    During a Borrowing Base Trigger Period, upon any redetermination of the
Borrowing Base in accordance with Sections 2.14(b), 2.14(g) or 2.14(h), if the
Total Exposure exceeds the redetermined Borrowing Base, then the Borrower shall,
within 10 Business Days after its receipt of a New Borrowing Base Notice
indicating such Borrowing Base Deficiency, inform the Administrative Agent of
the Borrower’s election to: (A) within 30 days following such election prepay
the Loans in an aggregate principal amount equal to such excess, (B) prepay
Loans in six equal monthly installments, commencing on the 30th day following
its receipt of such New Borrowing Base Notice with each payment being equal to
1/6th of the aggregate principal amount of such excess, (C) within 30 days
following such election, provide additional Collateral in the form of additional
Oil and Gas Properties not evaluated in the most recently delivered Reserve
Report or other Collateral reasonably acceptable to the Administrative Agent
having a Borrowing Base value (as proposed by the Administrative Agent and
approved by the Required Revolving Lenders) sufficient, after giving effect to
any other actions taken pursuant to this Section 5.2(b)(i) to eliminate any such
excess or (D) undertake a combination of clauses (A), (B) and (C); provided that
(1) if because of Letter of Credit Exposure, a Borrowing Base Deficiency remains
after prepaying all of the Revolving Loans, the Borrower shall Cash
Collateralize such Letters of Credit in an amount equal to such remaining
Borrowing Base Deficiency as provided in Section 3.8 and (2) with respect to
each prepayment of Term Loans required under this Section 5.2(b)(i), such
prepayment shall be made if, and to the extent that, any excess remains after
the Borrower prepays the Revolving Loans and Cash Collateralizes the Letters of
Credit to the extent required under this Section 5.2(b)(i); provided, further,
that all payments required to be made pursuant to this Section 5.2(b)(i) must be
made on or prior to the Termination Date.
(ii)    During a Borrowing Base Trigger Period, upon any adjustment to the
Borrowing Base pursuant to Sections 2.14(e), 2.14(f) or 2.14(m) if the Total
Exposure exceeds the Borrowing Base, as adjusted, then the Borrower shall (A)
prepay the Loans not later than one (1) Business Day after the Borrower receives
the net proceeds from (1) the Disposition of Borrowing Base Properties
(including pursuant to a Royalty Trust Transaction or a Specified Royalty
Transaction), (2) the Disposition of Stock or Stock Equivalents in any
Subsidiary owning Borrowing Base Properties, (3) the unwind, termination or
off-set of any hedge position included in the Borrowing Base or (4) the issuance
of such Senior Notes, as applicable, in an amount sufficient to eliminate such
Borrowing Base Deficiency, as applicable, (B) if any excess remains after
prepaying all of the Loans as a result of any Letter of Credit Exposure, Cash
Collateralize such excess as provided in Section 3.8; provided that with respect
to each prepayment of Term Loans required under this Section 5.2(b)(ii), such
prepayment shall be made if, and to the extent that, any excess remains after
the Borrower prepays the Revolving Loans and Cash Collateralizes the Letters of
Credit to the extent required under this Section 5.2(b)(ii); provided, further
that all payments required to be made pursuant to this clause must be made on or
prior to the Termination Date.


80

--------------------------------------------------------------------------------





(c)    Repayment of Loans on the Spinoff Transaction Deadline. If the Spinoff
Transaction is not consummated by the Spinoff Transaction Deadline, then the
Borrower shall, on the next Business Day, (i) prepay the Swingline Loans and,
after all Swingline Loans have been paid in full, the remaining Loans on the
Spinoff Transaction Deadline and (ii) if any excess remains after prepaying all
of the Loans as a result of any Letter of Credit Exposure, pay to the
Administrative Agent on behalf of the Letter of Credit Issuer and the L/C
Participants an amount in cash equal to such excess to be held as Cash
Collateral as provided in Section 3.8.
(d)    Application of Excess Cash. If, as of the end of any Business Day, the
Consolidated Cash Balance exceeds $150,000,000, the Borrower shall on or before
9:00 a.m. Los Angeles time, on the next Business Day prepay (i) any
then-outstanding Swingline Loans and (ii) after all Swingline Loans have been
paid in full, any then-outstanding Revolving Loans, in an aggregate principal
amount equal to the lesser of (A) the then-remaining excess and (B) the sum of
the then-outstanding Swingline Loans plus Revolving Loans; provided, that for
the purposes of this Section 5.2(d), Consolidated Cash Balance shall not be
deemed to include any Net Cash Proceeds that will be repaid pursuant to Sections
5.2(e) through (h) hereof.
(e)    Repayment of Loans Following Disposition of Non-Borrowing Base
Properties. If the Borrower or any one of the other Credit Parties consummates a
Disposition (other than (i) Dispositions valued in good faith by the Borrower at
less than $1,000,000 individually or $10,000,000 in the aggregate for any fiscal
year of the Borrower, (ii) Exploration and Development Dispositions for which
any cash received is used to pay or reimburse costs and expenses incurred in the
conduct of exploration and development operations in connection with the related
Development Joint Venture, farm-ins or farm-outs, (iii) Dispositions of any
non-Borrowing Base Properties (including net profits interests) to any
Development Joint Venture (including any NPI JV) on or after the Sixth Amendment
Effective Date for which the consideration received is reinvested in any
Development Joint Venture (including any NPI JV) or in any of the Credit
Parties’ Oil and Gas Properties, (iv) a Disposition of the Elk Hills Power Plant
and (v) a Specified Royalty Transaction), to a Person other than the Borrower or
any one of the other Credit Parties (x) of properties not constituting Borrowing
Base Properties or (y) of any Stock or Stock Equivalents of any Subsidiary
owning properties not constituting Borrowing Base Properties (each such
Disposition, other than those listed in the foregoing clauses (i), (ii), (iii),
(iv) or (v), a “Non-Borrowing Base Disposition”), the Borrower shall:
(A)    in the event the Net Cash Proceeds obtained from such Non-Borrowing Base
Disposition together with the aggregate Net Cash Proceeds for all other such
Non-Borrowing Base Dispositions since the Seventh Amendment Effective Date are
less than or equal to $500,000,000, on the Business Day after receiving such
proceeds (1) prepay the Term Loans at par in an aggregate principal amount equal
to the lesser of (I) 25% of the Net Cash Proceeds obtained from such
Non-Borrowing Base Disposition which are less than or equal to $500,000,000 when
aggregated with the aggregate Net Cash Proceeds for all other such Non-Borrowing
Base Dispositions since the Seventh Amendment Effective Date and (II) the sum of
the then-outstanding Term Loans and (2) repay the Revolving Loans in an
aggregate principal amount equal to the positive difference, if any, between (x)
25% of the Net Cash Proceeds obtained from such Non-Borrowing Base Disposition
which are less than or equal to $500,000,000 when aggregated with the aggregate
Net Cash Proceeds for all other such Non-Borrowing Base Dispositions since the
Seventh Amendment Effective Date and (y) the amount of the prepayment of Term
Loans required by Section 5.2(e)(A)(1);
(B)    in the event the Net Cash Proceeds obtained from such Non-Borrowing Base
Disposition together with the aggregate Net Cash Proceeds for all other such
Non-Borrowing Base Dispositions since the Seventh Amendment Effective Date are
greater than


81

--------------------------------------------------------------------------------





$500,000,000, but less than or equal to $1,000,000,000, on the Business Day
after receiving such proceeds (1) prepay the Term Loans at par in an aggregate
principal amount equal to the lesser of (I) 50% of the Net Cash Proceeds
obtained from such Non-Borrowing Base Disposition which exceed $500,000,000 but
are less than or equal to $1,000,000,000 when aggregated with the aggregate Net
Cash Proceeds for all other such Non-Borrowing Base Dispositions since the
Seventh Amendment Effective Date and (II) the sum of the then-outstanding Term
Loans and (2) repay the Revolving Loans in an aggregate principal amount equal
to the positive difference, if any, between (x) 50% of the Net Cash Proceeds
obtained from such Non-Borrowing Base Disposition which exceed $500,000,000 but
are less than or equal to $1,000,000,000 when aggregated with the aggregate Net
Cash Proceeds for all other such Non-Borrowing Base Dispositions since the
Seventh Amendment Effective Date and (y) the amount of the prepayment of Term
Loans required by Section 5.2(e)(B)(1); or
(C)    in the event the Net Cash Proceeds obtained from such Non-Borrowing Base
Disposition together with the aggregate Net Cash Proceeds for all other such
Non-Borrowing Base Dispositions since the Seventh Amendment Effective Date are
greater than $1,000,000,000, on the Business Day after receiving such proceeds
(1) prepay the Term Loans at par in an aggregate principal amount equal to the
lesser of (I) 75% of the Net Cash Proceeds obtained from such Non-Borrowing Base
Disposition which exceed $1,000,000,000 when aggregated with the aggregate Net
Cash Proceeds for all other such Non-Borrowing Base Dispositions since the
Seventh Amendment Effective Date and (II) the sum of the then-outstanding Term
Loans, and (2) repay the Revolving Loans in an aggregate principal amount equal
to the positive difference, if any, between (x) 75% of the Net Cash Proceeds
obtained from such Non-Borrowing Base Disposition which exceed $1,000,000,000
when aggregated with the aggregate Net Cash Proceeds for all other such
Non-Borrowing Base Dispositions since the Seventh Amendment Effective Date and
(y) the amount of the prepayment of Term Loans required by Section 5.2(e)(C)(1);
provided, that contemporaneously with any repayment of Revolving Loans made
pursuant to Section 5.2(e)(C)(2), the Total Revolving Commitment shall be
reduced by the amount of such repayment;
provided that in the event of a Disposition of the Elk Hills Power Plant, the
Borrower shall (1) prepay the Term Loans at par in an aggregate principal amount
equal to the lesser of (I) 50% of the Net Cash Proceeds obtained from such
Disposition of the Elk Hills Power Plant and (II) the sum of the
then-outstanding Term Loans and (2) repay the Revolving Loans in an aggregate
principal amount equal to the positive difference, if any, between (x) 50% of
the Net Cash Proceeds obtained from such Disposition of the Elk Hills Power
Plant and (y) the amount of the prepayment of Term Loans required by clause (1)
immediately above; provided, further, notwithstanding the second proviso
following Section 5.2(h), any such prepayment of Term Loans in connection with
any Non-Borrowing Base Disposition or the Disposition of the Elk Hills Power
Plant prepayment shall be applied in direct order of maturity among such Term
Loans; provided, further that, Net Cash Proceeds obtained from any Non-Borrowing
Base Disposition or Disposition of the Elk Hills Power Plant that are not
required to be applied to prepay the Loans pursuant to Section 5.2(e)(A),
Section 5.2(e)(B) or Section 5.2(e)(C) above or the second foregoing proviso may
be (x) used or reserved for a purpose permitted by Section 11.7(a)(i), (y) used
or otherwise reserved for general corporate purposes (other than, for the
avoidance of doubt, prepayment of any Indebtedness (excluding prepayment of
First Out Obligations arising under the Credit Documents)) or (z) used or
reserved to make O&G Expenditures.
(f)    Repayment of Loans Following Disposition of Borrowing Base Properties. If
the Borrower or any one of the other Credit Parties consummates a Disposition
(other than (i) Dispositions valued in good faith by the Borrower at less than
$1,000,000 individually or $10,000,000 in the aggregate


82

--------------------------------------------------------------------------------





for any fiscal year of the Borrower, (ii) Exploration and Development
Dispositions for which any cash received is used to pay or reimburse costs and
expenses incurred in the conduct of exploration and development operations in
connection with the related Development Joint Venture, farm-ins or farm-outs,
(iii) Dispositions of Proved Reserves (including net profits interests) to any
Development Joint Venture (including any NPI JV) on or after the Sixth Amendment
Effective Date for which the consideration received is reinvested in any
Development Joint Venture (including any NPI JV) or in any of the Credit
Parties’ Oil and Gas Properties and (iv) a Specified Royalty Transaction), to a
Person other than the Borrower or any one of the other Credit Parties of
Borrowing Base Properties or of any Stock or Stock Equivalents of any Subsidiary
owning Borrowing Base Properties, the Borrower shall, on the Business Day after
receiving such proceeds, (I) prepay the Term Loans at par in an aggregate
principal amount equal to the lesser of (A) 100% of the Net Cash Proceeds
obtained from such Disposition and (B) the sum of the then-outstanding Term
Loans and (II) repay the Revolving Loans with any such Net Cash Proceeds
remaining after giving effect to the prepayment of Term Loans required by
Section 5.2(f)(I); provided, that contemporaneously with any repayment of
Revolving Loans made pursuant to Section 5.2(f)(II), the Total Revolving
Commitment shall be reduced by the amount of such repayment.
(g)    Repayment of Loans Following Incurrence of Indebtedness. If the Borrower
or any one of the other Credit Parties incurs any Indebtedness other than
Revolving Loans, Permitted Refinancing Indebtedness and Indebtedness permitted
under subsections (c) (to the extent the intercompany loan or advance is between
two Credit Parties), (g), (j) and (m) of Section 11.1, the Borrower shall, on
the Business Day after receiving such proceeds, (i) prepay the Term Loans at par
in an aggregate principal amount equal to the lesser of (A) 100% of the Net Cash
Proceeds obtained from such incurrence (minus at any time after the Seventh
Amendment Effective Date, any Net Cash Proceeds used or reserved (for a period
not to exceed four (4) calendar months) for a purpose permitted by Section
11.7(a)(ii)) and (B) the sum of the then outstanding Term Loans and (ii) repay
the Revolving Loans with any such Net Cash Proceeds remaining after giving
effect to the prepayment of Term Loans required by Section 5.2(g)(i); provided,
further, that contemporaneously with any repayment of Revolving Loans made
pursuant to Section 5.2(g)(ii), the Total Revolving Commitment shall be reduced
by the amount of such repayment.
(h)    Application to Loans. With respect to each prepayment of Loans elected
under Section 5.1, the Borrower may designate (i) the Types of Loans that are to
be prepaid and the specific Borrowing(s) being repaid and (ii) the Loans to be
prepaid (including whether such prepayment shall be applied to the Revolving
Loans or the Term Loans).
provided that (A) each prepayment of any Revolving Loans made pursuant to a
Borrowing shall be applied pro rata among such Revolving Loans and each
prepayment of any Term Loans made pursuant to a Borrowing shall be applied in
forward order of maturity among such Term Loans; provided that any prepayment of
Term Loans made pursuant to Section 5.2(e) shall be applied in inverse order of
maturity among such Term Loans and (B) notwithstanding the provisions of the
preceding clause (A), no prepayment of Loans shall be applied to the Loans of
any Defaulting Lender unless otherwise agreed in writing by the Borrower. In the
absence of a designation by the Borrower under Section 5.2(h)(i), the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.
(i)    LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then


83

--------------------------------------------------------------------------------





customary rate for accounts of such type. Such deposit shall constitute Cash
Collateral for the LIBOR Loans to be so prepaid; provided that the Borrower may
at any time direct that such deposit be applied to make the applicable payment
required pursuant to this Section 5.2.
5.3    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Letter of Credit Issuer or the Swingline
Lender entitled thereto, as the case may be, not later than 2:00 p.m. (New York
City time), in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower; it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. All repayments or
prepayments of any Loans (whether of principal, interest or otherwise) hereunder
and all other payments under each Credit Document shall be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day in the sole
discretion of the Administrative Agent) like funds relating to the payment of
principal or interest or fees ratably to the Lenders or the Letter of Credit
Issuer, as applicable, entitled thereto.
(b)    For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the sole
discretion of the Administrative Agent. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
5.4    Net Payments.
(a)    Any and all payments made by or on behalf of the Borrower or any
Guarantor under this Agreement or any other Credit Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Indemnified Taxes or Other Taxes; provided that if the Borrower or any Guarantor
or the Administrative Agent shall be required by applicable Requirements of Law
to deduct or withhold any Taxes from such payments, then (i) the Borrower or
such Guarantor or the Administrative Agent shall make such deductions or
withholdings as are reasonably determined by the Borrower, such Guarantor or the
Administrative Agent to be required by any applicable Requirement of Law, (ii)
the Borrower, such Guarantor or the Administrative Agent, as applicable, shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority within the time allowed and in accordance with applicable Requirements
of Law, and (iii) to the extent withholding or deduction is required to be made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
or such Guarantor shall be increased as necessary so that after making all
required deductions and withholdings (including deductions or withholdings
applicable to additional sums payable under this Section 5.4) the Administrative
Agent, any Letter of Credit Issuer or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by the Borrower or such Guarantor, as promptly as possible
thereafter, the Borrower or Guarantor shall send to the Administrative Agent for
its own account or for the account of such Letter of Credit Issuer or Lender, as
the case may be, a certified copy of an official receipt (or other evidence
acceptable to such Letter of Credit Issuer or Lender, acting reasonably)
received by the Borrower or such Guarantor showing payment thereof. After any
payment of


84

--------------------------------------------------------------------------------





Taxes by any Credit Party or the Administrative Agent to a Governmental
Authority as provided in this Section 5.4, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, a copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(b)    The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent and each Lender with regard to any Other Taxes (whether or
not such Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority).
(c)    The Borrower shall indemnify and hold harmless the Administrative Agent
and each Lender within 15 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.4), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Borrower by a Lender or
the Administrative Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.
(d)    Each Lender shall deliver to the Borrower and the Administrative Agent,
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not any payments made hereunder or under any other Credit Document
are subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of any payments to be made to such
Lender by any Credit Party pursuant to any Credit Document or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than the documentation set forth in Section 5.4(e), (h) and
(i)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(e)    Without limiting the generality of the foregoing, each Non-U.S. Lender
with respect to any Loan made to the Borrower shall, to the extent it is legally
entitled to do so:
(i)    deliver to the Borrower and the Administrative Agent, prior to the date
on which the first payment to the Non-U.S. Lender is due hereunder, two copies
of (A) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN‑E (or any applicable successor form) (together with a certificate
representing that such Non-U.S. Lender is not a bank for purposes of Section
881(c) of the Code, is not a 10% shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of the Borrower, is not a CFC related to the Borrower
(within the meaning of Section 864(d)(4) of the Code) and the interest payments
in question are not effectively connected with the United States trade or
business conducted by such Lender), (B) Internal Revenue Service Form W-8BEN-E
or Form W-8ECI (or any applicable successor form), in each case properly
completed


85

--------------------------------------------------------------------------------





and duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. Federal withholding tax on payments by the Borrower under
this Agreement, (C) Internal Revenue Service Form W-8IMY (or any applicable
successor form) and all necessary attachments (including the forms described in
clauses (A) and (B) above, as required) or (D) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and
(ii)    deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) on or
before the date that any such form or certification expires or becomes obsolete
or invalid, after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower, and from time to time
thereafter if reasonably requested by the Borrower and the Administrative Agent;
unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 14.6 or a Lender pursuant to Section 14.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.4(e); provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.
(f)    If any Lender or the Administrative Agent, as applicable, determines, in
its sole discretion, that it had received and retained a refund of an
Indemnified Tax or Other Tax for which a payment has been made by the Borrower
or any Guarantor pursuant to this Agreement or any other Credit Document, which
refund in the good faith judgment of such Lender or the Administrative Agent, as
the case may be, is attributable to such payment made by the Borrower or any
Guarantor, then such Lender or the Administrative Agent, as the case may be,
shall reimburse the Borrower or such Guarantor for such amount (net of all
out-of-pocket expenses of such Lender or the Administrative Agent, as the case
may be, and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as such Lender or
the Administrative Agent, as the case may be, determines in its sole discretion
to be the proportion of the refund as will leave it, after such reimbursement,
in no better or worse position (taking into account expenses or any taxes
imposed on the refund) than it would have been in if the payment had not been
required; provided that the Borrower or such Guarantor, upon the request of such
Lender or the Administrative Agent, agrees to repay the amount paid over to the
Borrower or such Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lender or the
Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund to such Governmental Authority. In such event,
such Lender or the Administrative Agent, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided that such Lender or the Administrative
Agent may delete any information therein that it deems confidential). Each
Lender and the Administrative Agent shall claim any refund that it determines is
available to it, unless it concludes in its sole discretion that it would be
adversely affected by making such a claim. No Lender nor the Administrative
Agent shall be obliged to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Credit
Party in connection with this clause (f) or any other provision of this Section
5.4.
(g)    If the Borrower determines that a reasonable basis exists for contesting
a Tax, each Lender or the Administrative Agent, as the case may be, shall use
reasonable efforts to cooperate with the Borrower as the Borrower may reasonably
request in challenging such Tax. The Borrower shall indemnify


86

--------------------------------------------------------------------------------





and hold each Lender and the Administrative Agent harmless against any
out-of-pocket expenses incurred by such Person in connection with any request
made by the Borrower pursuant to this Section 5.4(g). Nothing in this Section
5.4(g) shall obligate any Lender or the Administrative Agent to take any action
that such Person, in its sole judgment, determines may result in a material
detriment to such Person.
(h)    The Administrative Agent and each Lender that is a United States person
under Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent two Internal Revenue Service Forms W-9
(or substitute or successor form), properly completed and duly executed,
certifying that such Person is exempt from United States federal backup
withholding (i) on or prior to the Funding Date (or on or prior to the date it
becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete or invalid, (iii) after the occurrence of a change
in Person’s circumstances requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent.
(i)    If a payment made to any Lender or the Administrative Agent under this
Agreement or any other Credit Document would be subject to U.S. federal
withholding tax imposed by FATCA if such Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Person shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine that such Person has or has not complied
with such Person’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this Section
5.4(i), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of the Second Amendment, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(j)    For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Letter of Credit Issuer and any Swingline Lender.
(k)    The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
5.5    Computations of Interest and Fees.
(a)    Except as provided in the next succeeding sentence, Interest on LIBOR
Loans and ABR Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Administrative Agent’s prime rate and
interest on overdue interest shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.
(b)    Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.


87

--------------------------------------------------------------------------------





5.6    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the First Out Obligations in excess of the amount or rate permitted under
or consistent with any applicable law, rule or regulation.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable laws, rules and regulations.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.
(d)    Rebate of Excess Interest. Notwithstanding the foregoing, and after
giving effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.
ARTICLE VI
CONDITIONS PRECEDENT TO EFFECTIVENESS
This Agreement shall be effective upon the satisfaction of the following
conditions precedent:
6.1    Executed Credit Agreement. The Administrative Agent shall have received
(including by facsimile or other electronic means) this Agreement, executed and
delivered by a duly Authorized Officer of the Borrower, the Administrative
Agent, each Lender (including the Swingline Lenders) and each Letter of Credit
Issuer; provided that none of the Schedules shall be required to be attached to
this Agreement on the Effective Date other than Schedule 1.1(a), Schedule
1.1(b), Schedule 1.1(c), Schedule 11.8 and Schedule 14.2.
6.2    Secretary’s Certificate of the Borrower. The Administrative Agent shall
have received, in form and substance reasonably satisfactory to the
Administrative Agent, certificates of the secretary or an assistant secretary of
the Borrower containing specimen signatures of the Persons authorized to execute
Credit Documents to which the Borrower is a party or any other documents
provided for herein or therein, together with (a) a copy of the resolutions, in
form and substance reasonably satisfactory to the Administrative Agent, of the
board of directors Borrower (or a duly authorized committee thereof) authorizing
(i) the execution, delivery and performance of this Agreement (and any
agreements relating thereto) to which it is a party and (ii) the extensions of
credit contemplated hereunder and (b) true and complete copies of each of the
organizational documents of the Borrower as of the Effective Date.


88

--------------------------------------------------------------------------------





6.3    Good Standing Certificate of the Borrower. The Administrative Agent shall
have received a certificate of good standing (or the equivalent) from the
appropriate governing agency of the Borrower’s jurisdiction of organization.
The Administrative Agent (or at the Administrative Agent’s direction, its
counsel) shall notify the Borrower and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.
ARTICLE VII
CONDITIONS PRECEDENT TO INITIAL BORROWING
The obligation of each Revolving Lender to advance the initial Revolving Loans
hereunder, of each Term Loan Lender to advance Term Loans hereunder, of the
Swingline Lenders to advance the initial Swingline Loan and of the Letter of
Credit Issuer to issue its initial Letter of Credit hereunder, is subject to
satisfaction (or waiver in accordance with Section 14.1) of the following
conditions precedent:
7.1    Certain Credit Documents. The Administrative Agent shall have received:
(a)    the Guarantee, executed and delivered by a duly Authorized Officer of
each Person that is a Guarantor as of the Funding Date and the Guarantee shall
be in full force and effect as of the Funding Date;
(b)    a promissory note executed by the Borrower in favor of each Lender that
has requested a promissory note; and
(c)    the Schedules to this Agreement not attached hereto on the Effective Date
in form and substance reasonably satisfactory to the Administrative Agent and
the Lenders.
7.2    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Vinson & Elkins LLP, counsel to the Borrower in form and
substance reasonably satisfactory to the Administrative Agent. The Borrower, the
other Credit Parties and the Administrative Agent hereby instruct such counsel
to deliver such legal opinion.
7.3    Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Funding Date, substantially in the
form of Exhibit G, with appropriate insertions, executed by the President or any
Vice President and the Secretary or any Assistant Secretary of each Credit
Party, and attaching the documents referred to in Section 7.4.
7.4    Authorization of Proceedings of Each Credit Party; Organizational
Documents. The Administrative Agent shall have received (a) a copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the board of directors or managers of each Credit Party (or a duly
authorized committee thereof) authorizing (i) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party and (ii) in the case of the Borrower, the extensions of
credit contemplated hereunder and (b) true and complete copies of each of the
organizational documents of each Person that is a Credit Party as of the Funding
Date.
7.5    Fees. All fees required to be paid on the Funding Date pursuant to any
fee letter previously agreed in writing between the Administrative Agent, the
Joint Lead Arrangers, the Joint Bookrunners and the Borrower and reasonable
out-of-pocket expenses required to be paid on the Funding Date pursuant to any
commitment letter in respect of the Commitments as agreed in writing between the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners and the
Borrower, to the extent invoiced at least


89

--------------------------------------------------------------------------------





three Business Days prior to the Funding Date (except as otherwise reasonably
agreed by the Borrower), shall, upon the initial Borrowings hereunder, have
been, or will be substantially simultaneously, paid.
7.6    Patriot Act. The Administrative Agent and the Joint Bookrunners shall
have received all documentation and other information about the Borrower and the
Guarantors as shall have been reasonably requested in writing by the
Administrative Agent or the Joint Bookrunners at least seven calendar days prior
to the Funding Date and as is mutually agreed to be required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.
7.7    Historical Financial Statements. The Joint Lead Arrangers shall have
received true, correct and complete copies of the Historical Financial
Statements.
7.8    Insurance. The Administrative Agent shall have received copies of
insurance certificates evidencing the insurance required to be maintained by the
Borrower and its Subsidiaries pursuant to Section 10.3.
7.9    Solvency Certificate. A solvency certificate from the chief financial
officer or controller (or other financial officer) of the Borrower, dated as of
the Funding Date, setting forth the conclusion that (after giving effect to the
consummation of the Transactions), the Borrower, on a consolidated basis with
its Subsidiaries, is Solvent.
7.10    Uniform Commercial Code Searches. Appropriate Uniform Commercial Code
search results in respect of the Credit Parties, as may be reasonably requested
by the Administrative Agent, from Delaware and any other relevant jurisdiction,
reflecting no prior Liens encumbering the properties of any Credit Party, other
than those which shall be released prior to or contemporaneously with the
Funding Date and Permitted Liens.
7.11    Material Indebtedness. After giving effect to the initial Borrowing and
any repayments of Indebtedness made substantially concurrently with the initial
Borrowing, neither the Borrower nor any of its Subsidiaries shall have any
material Indebtedness for borrowed money other than Indebtedness arising under
the Credit Documents and up to $5,500,000,000 of senior unsecured notes with
maturities outside the Maturity Date with any existing Indebtedness for borrowed
money other than the foregoing having been paid in full, any commitments
associated with such Indebtedness terminated and all liens and security
interests securing such Indebtedness released.
The Administrative Agent (or at the Administrative Agent’s direction, its
counsel) shall notify the Borrower and the Lenders of the Funding Date, and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders to make Loans, the Swingline Lenders to make
Swingline Loans and of the Letter of Credit Issuer to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 14.1) at or prior to 2:00 p.m., New
York City time, on January 31, 2015 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
ARTICLE VIII
CONDITIONS PRECEDENT TO ALL CREDIT EVENTS
The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Loans required to be made by the
Lenders in respect of Unpaid Drawings pursuant to Sections 3.3 and 3.4), and the
obligation of the Letter of Credit Issuer to issue Letters of Credit on any
date, is subject to the satisfaction of the following conditions precedent:


90

--------------------------------------------------------------------------------





8.1    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving pro forma effect thereto (including the application
of the proceeds thereof) (a) no Default or Event of Default shall have occurred
and be continuing, (b) all representations and warranties made by any Credit
Party contained herein or in the other Credit Documents shall be, to the
knowledge of an Authorized Officer of the Borrower and its Subsidiaries, true
and correct in all material respects (unless such representations and warranties
are already qualified by materiality, Material Adverse Effect or a similar
qualification, in which case they are true and correct in all respects) with the
same effect as though such representations and warranties had been made on and
as of the date of such Credit Event (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representations and warranties are already qualified by
materiality, Material Adverse Effect or a similar qualification, in which case
they are true and correct in all respects) as of such earlier date) and (c) the
Consolidated Cash Balance does not exceed $150,000,000.
8.2    Notice of Borrowing.
(a)    Prior to the making of each Loan (other than any Loan made pursuant to
Section 3.4(a)) and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3(a).
(b)    Prior to the issuance of each Letter of Credit, the Administrative Agent
and the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Article VIII above have been satisfied as
of that time.
ARTICLE IX
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes, on the Funding Date and on each other date as required or
otherwise set forth in this Agreement, the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit:
9.1    Corporate Status. Each of the Borrower and each Subsidiary (a) is a duly
organized and validly existing corporation or other entity in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged, (c) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified, and (d) is in compliance with all Requirements
of Law, except in each case referred to in clauses (b), (c) and (d), where the
failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect.
9.2    Corporate Power and Authority; Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in


91

--------------------------------------------------------------------------------





accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).
9.3    No Violation. None of the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party or the compliance
with the terms and provisions thereof will (a) contravene any material
applicable provision of any material Requirement of Law, (b) result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Credit Party or any of the Subsidiaries (other than Liens created under the
Credit Documents) pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument to which such
Credit Party or any of the Subsidiaries is a party or by which it or any of its
property or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) except to the extent such breach, default or Lien
that would not reasonably be expected to result in a Material Adverse Effect or
(c) violate any provision of the certificate of incorporation, by-laws or other
organizational documents of such Credit Party or any of the Subsidiaries.
9.4    Litigation. Except as set forth on Schedule 9.4, as of the Funding Date,
(a) there are no actions, suits or proceedings pending or, to the knowledge of
an Authorized Officer of the Borrower, threatened with respect to the Borrower
or any of its Subsidiaries and (b) the Borrower has not received any written
notice of Environmental Claims from a Governmental Authority, that, in each
case, would reasonably be expected to result in a Material Adverse Effect.
9.5    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, Regulation
U or Regulation X of the Board. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying margin stock.
9.6    Governmental Approvals. The execution, delivery and performance of each
Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (a) such
as have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (c) such consents, approvals, registrations, filings or actions the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.
9.7    Investment Company Act. No Credit Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
9.8    True and Complete Disclosure.
(a)    None of the written factual information and written data (taken as a
whole) furnished by or on behalf of the Borrower, any of the Subsidiaries or any
of their respective authorized representatives to the Administrative Agent, any
Joint Lead Arranger, any Joint Bookrunner and/or any Lender on or before the
Funding Date (including all such information and data contained in the Credit
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein contained any untrue statement of any material
fact or omitted to state any material fact necessary to make such information
and data (taken as a whole) not materially misleading at such time (after giving
effect to all supplements so furnished prior to such time, including all
information set forth in the Form 10-12B of the Borrower as filed with the SEC
from time to time) in light of the circumstances under which such information or
data was furnished; it being understood and agreed that for purposes of this
Section 9.8(a), such factual information and data shall not include pro forma
financial information, projections or estimates


92

--------------------------------------------------------------------------------





(including financial estimates, forecasts and other forward-looking information)
and information of a general economic or general industry nature.
(b)    The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 9.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Administrative Agent and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and the Subsidiaries, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material.
9.9    Financial Condition; Financial Statements.
(a)    On the Funding Date, the Historical Financial Statements present fairly
in all material respects the combined consolidated financial position of the
Borrower and the combined consolidated Subsidiaries at the dates of such
information and for the period covered thereby and have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes thereto, if any, subject, in the case of the unaudited financial
information, to changes resulting from audit, normal year end audit adjustments
and to the absence of footnotes.
(b)    On the Funding Date, neither the Borrower nor any Subsidiary has any
material Indebtedness (including Disqualified Stock) other than the Senior
Notes, any material guarantee obligations, contingent liabilities other than
liabilities created under the OPC Related Transactions, off balance sheet
liabilities, partnership liabilities for taxes or unusual forward or long-term
commitments that, in each case, are not reflected or provided for in the
Historical Financial Statements, except as would not reasonably be expected to
have a Material Adverse Effect.
(c)    Since the date of the financial statements most recently delivered
pursuant to Section 10.1(a), and only with respect to the Funding Date, since
December 31, 2013, to the actual knowledge of any Authorized Officer of the
Borrower, there has been no Material Adverse Effect.
9.10    Tax Matters. Except where the failure of which would not be reasonably
expected to have a Material Adverse Effect, (a) each of the Borrower and the
Subsidiaries has filed all federal income tax returns and all other tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
payable by it that have become due, other than those (i) not yet delinquent or
(ii) being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided to the extent required by and in accordance
with GAAP and (b) to the extent then due and payable, the Borrower and each of
the Subsidiaries have paid, or have provided adequate reserves (in the good
faith judgment of management of the Borrower or such Subsidiary) in accordance
with GAAP for the payment of, all federal, state, provincial and foreign taxes
applicable for the current fiscal year to the Funding Date.
9.11    Compliance with ERISA.
(a)    Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; each Plan has satisfied the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, and there has been no determination that any
such Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan or a Multiemployer Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069,


93

--------------------------------------------------------------------------------





4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or has been notified
in writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan or Multiemployer Plan; no proceedings have been
instituted to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to the Borrower or any ERISA Affiliate; no Multiemployer Plan is insolvent
or in reorganization, and no written notice of any such insolvency or
reorganization has been given to the Borrower or any ERISA Affiliate; and no
lien imposed under the Code or ERISA on the assets of the Borrower or any ERISA
Affiliate exists (or is reasonably likely to exist) nor has the Borrower or any
ERISA Affiliate been notified in writing that such a lien will be imposed on the
assets of the Borrower or any ERISA Affiliate on account of any Plan or a
Multiemployer Plan, except to the extent that a breach of any of the
representations, warranties or agreements in this Section 9.11(a) would not
result, individually or in the aggregate, in an amount of liability that would
be reasonably likely to have a Material Adverse Effect. No Plan has an Unfunded
Current Liability that would, individually or when taken together with any other
liabilities referenced in this Section 9.11(a), be reasonably likely to have a
Material Adverse Effect. With respect to Multiemployer Plans, the
representations and warranties in this Section 9.11(a), other than any made with
respect to liability under Section 4201 or 4204 of ERISA, are made to the
knowledge of the Borrower.
(b)    All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
9.12    Subsidiaries. Schedule 9.12 lists each Subsidiary of the Borrower (and
the direct and indirect ownership interest of the Borrower therein), in each
case existing on the Third Amendment Effective Date.
9.13    Environmental Laws.
(a)    On the Funding Date, except as would not reasonably be expected to have a
Material Adverse Effect as of the Funding Date: (i) the Borrower and each of the
Subsidiaries and all Oil and Gas Properties are in compliance with all
applicable Environmental Laws; (ii) neither the Borrower nor any Subsidiary has
received written notice of any Environmental Claim or any other liability under
any applicable Environmental Law; (iii) neither the Borrower nor any Subsidiary
is conducting any investigation, removal, remedial or other corrective action
pursuant to any applicable Environmental Law at any location; and (iv) there has
been no release or, to the knowledge of any Authorized Officer of the Borrower,
threatened release of any Hazardous Materials at, on or under any Oil and Gas
Properties currently owned or leased by the Borrower or any of its Subsidiaries.
(b)    On the Funding Date, except as would not reasonably be expected to have a
Material Adverse Effect as of the Funding Date, neither the Borrower nor any of
the Subsidiaries has treated, stored, transported, released or disposed or
arranged for disposal or transport for disposal of Hazardous Materials at, on,
under or from any currently or formerly owned or leased Oil and Gas Properties
or facility in a manner that would reasonably be expected to give rise to
liability of the Borrower or any Subsidiary under any applicable Environmental
Law.
9.14    Properties.


94

--------------------------------------------------------------------------------





(a)    Each Credit Party has good and defensible title to its material Oil and
Gas Properties and good title to its material personal properties (in each case,
subject to any Permitted Liens which are permitted to attach thereto) and owns
such Oil and Gas Properties, in each case, free and clear of all Liens other
than Liens permitted by Section 11.2. After giving full effect to the Liens
permitted by Section 11.2, the Borrower or the Subsidiary specified as the owner
owns the working interests and net revenue interests attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such properties shall not in any material respect
obligate the Borrower or such Subsidiary to bear the costs and expenses relating
to the maintenance, development and operations of each such property in an
amount in excess of the working interest of each property set forth in the most
recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or such Subsidiary’s net revenue
interest in such property.
(b)    All material leases and agreements necessary for the conduct of the
business of the Borrower and the Subsidiaries are valid and subsisting, in full
force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.
(c)    The rights and properties presently owned, leased or licensed by the
Credit Parties including all easements and rights of way, include all rights and
properties necessary to permit the Credit Parties to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.
(d)    All of the properties of the Borrower and the Subsidiaries that are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards,
except to the extent any failure to satisfy the foregoing would reasonably be
expected to have a Material Adverse Effect.
9.15    Solvency. The Borrower, on a consolidated basis with its Subsidiaries,
is Solvent and neither the Borrower nor any of its Subsidiaries presently
intends to or presently anticipates it will (a) be or become subject to a
voluntary case under any debt relief law, (b) make a general assignment for the
benefit of creditors or (c) have a custodian, conservator, receiver or similar
official appointed for such Person or any substantial part of such Person’s
assets, and no such Person presently expects or presently anticipates it will
(w) be or become subject to an involuntary case under any debt relief law, (x)
be subject to a forced liquidation or otherwise be adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent or bankrupt, (y) make a general assignment for the
benefit of creditors as a result of any direct action by any other Person or (z)
have a custodian, conservator, receiver or similar official appointed for such
Person or any substantial part of such Person’s assets as a result of any direct
action by any other Person.
9.16    Insurance. The properties of the Borrower and the Subsidiaries are
insured in the manner contemplated by Section 10.3.
9.17    Hedge Agreements. As of the Funding Date, the Hedge Agreements of the
Credit Parties are in compliance with Section 11.10.
9.18    Patriot Act. On the Funding Date, each Credit Party is in compliance in
all material respects with the material provisions of the Patriot Act, and the
Borrower has provided to the Administrative Agent and the Lenders all
information related to the Credit Parties (including but not limited to names,
addresses and tax identification numbers (if applicable)) reasonably requested
in writing by the Administrative Agent and the Lenders and mutually agreed to be
required by the Patriot Act to be obtained by the Administrative Agent or any
Lender.


95

--------------------------------------------------------------------------------





9.19    Liens Under the Security Documents. During a Borrowing Base Trigger
Period, upon the execution and delivery of the Security Documents in accordance
herewith, and where appropriate the filing and recordation thereof with the
appropriate filing or recording officers in each of the necessary jurisdictions,
the Liens granted and to be granted by any Credit Party to the Administrative
Agent, will constitute validly created, perfected and first priority Liens,
provided that Liens permitted under Section 11.2 may exist on such assets and;
provided, further that no intention to subordinate the first priority Lien of
the Administrative Agent and the Secured Parties pursuant to the Security
Documents is to be hereby implied or expressed by the permitted existence of
such Permitted Liens.
9.20    No Default. On the Funding Date, no Credit Party is in default under or
with respect to any Contractual Requirement that would, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Credit Document.
Each of the Borrower and each Subsidiary is in compliance in all material
respects with the Requirements of Law applicable to it or to its properties,
except in such instances in which (a) such Requirement of Law is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
9.21    Direct Benefit. The initial Borrowing hereunder and all additional
Borrowings are for the direct benefit of the Borrower and its Subsidiaries. The
Borrower and its Subsidiaries shall engage as an integrated group in the
business of oil and gas exploration, production and related activities and other
legal business purposes, and any benefits to the Borrower and its Subsidiaries
is a benefit to all of them, both directly or indirectly, inasmuch as the
successful operation and condition of the Borrower and its Subsidiaries is
partially dependent upon the continued successful performance of the functions
of the integrated group as a whole.
9.22    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and its directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Authorized Officers of the Borrower, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of (a) the Borrower, any of its Subsidiaries or to the knowledge of the
Authorized Officers of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Authorized
Officers of the Borrower any agent of the Borrower or any of its Subsidiaries
that will act in any capacity in connection with or benefit from the Facilities,
is a Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or
other Transactions will violate Anti-Corruption Laws or applicable Sanctions.
9.23    Pari Passu or Priority Status. Neither the Borrower nor any other Credit
Party has taken any action which would cause the claims of unsecured creditors
of the Borrower or of any other Credit Party, as the case may be (other than
claims of such creditors to the extent that they are statutorily preferred or
Permitted Liens), to have priority over the claims of the Administrative Agent
and the Secured Parties against the Borrower and such other Credit Party under
this Agreement or the other Credit Documents.
9.24    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.
9.25    Flood Insurance Regulations. As of the Seventh Amendment Effective Date,
Schedule 9.25 identifies all Mortgaged Property such that if such Mortgaged
Property were located in a special flood


96

--------------------------------------------------------------------------------





hazard area, such Mortgaged Property would require flood insurance pursuant to
the Flood Insurance Regulations.
9.26    Beneficial Ownership. As of the Eighth Amendment Effective Date, to the
best knowledge of the Borrower, the information included in the Beneficial
Ownership Certification provided on or prior to the Eighth Amendment Effective
Date to any Lender in connection with this Agreement is true and correct in all
respects.
ARTICLE X
AFFIRMATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Funding Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all other First Out Obligations incurred
hereunder (other than Hedge Obligations under Secured Hedge Agreements, Cash
Management Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:
10.1    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    Annual Financial Statements. As soon as available and in any event within
five (5) Business Days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) (or, if such financial statements are not required to be filed with
the SEC, on or before the date that is 90 days after the end of each such fiscal
year), the audited consolidated balance sheets of the Borrower and the
Subsidiaries and, if different, the Borrower and the Subsidiaries, in each case
as at the end of such fiscal year, and the related consolidated statements of
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth comparative consolidated figures for the preceding fiscal years (or, in
lieu of such audited financial statements of the Borrower and the Subsidiaries,
a detailed reconciliation, reflecting such financial information for the
Borrower and the Subsidiaries, on the one hand, and the Borrower and the
Subsidiaries, on the other hand), all in reasonable detail and prepared in
accordance with GAAP, and, except with respect to such reconciliation, certified
by independent certified public accountants of recognized national standing
whose opinion shall not be materially qualified with a “going concern” or like
qualification or exception (other than with respect to, or resulting from, (x)
the occurrence of the Maturity Date within one year from the date such opinion
is delivered or (y) any potential inability to satisfy the Financial Performance
Covenants on a future date or in a future period), together in any event with a
certificate of such accounting firm stating that in the course of either (i) its
regular audit of the business of the Borrower and its consolidated Subsidiaries,
which audit was conducted in accordance with generally accepted auditing
standards or (ii) performing certain other procedures permitted by professional
standards, such accounting firm has obtained no knowledge of any Event of
Default relating to the Financial Performance Covenants that has occurred and is
continuing or, if in the opinion of such accounting firm such an Event of
Default has occurred and is continuing, a statement as to the nature thereof,
together with, if not otherwise required to be filed with the SEC, a customary
management discussion and analysis describing the financial condition and
results of operations of the Borrower and its Subsidiaries.
(b)    Quarterly Financial Statements. As soon as available and in any event
within five (5) Business Days after the date on which such financial statements
are required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of the Borrower (or, if such financial statements are not
required to be filed with


97

--------------------------------------------------------------------------------





the SEC, on or before the date that is 60 days after the end of each such
quarterly accounting period), the consolidated balance sheets of the Borrower
and the Subsidiaries and, if different, the Borrower and the Subsidiaries, in
each case as at the end of such quarterly period and the related consolidated
statements of operations, shareholders’ equity and cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and setting forth comparative consolidated
figures for the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the prior fiscal year (or, in
lieu of such unaudited financial statements of the Borrower and the
Subsidiaries, a detailed reconciliation reflecting such financial information
for the Borrower and the Subsidiaries, on the one hand, and the Borrower and the
Subsidiaries, on the other hand), all of which shall be certified by an
Authorized Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows, of the Borrower and its consolidated Subsidiaries in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and the absence of footnotes, together with, if not otherwise
required to be filed with the SEC, a customary management discussion and
analysis describing the financial condition and results of operations of the
Borrower and its Subsidiaries.
(c)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 10.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Subsidiaries
were in compliance with the Financial Performance Covenants as at the end of
such fiscal year or period, as the case may be and (ii) a specification of any
change in the identity of the Material Subsidiaries and Guarantors as at the end
of such fiscal year or period, as the case may be, from the Material
Subsidiaries and Guarantors, respectively, provided to the Lenders on the Third
Amendment Effective Date or the most recent fiscal year or period, as the case
may be.
(d)    Notice of Default; Litigation. Promptly after an Authorized Officer of
the Borrower obtains actual knowledge thereof, notice of (i) the occurrence of
any event that constitutes a Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto and (ii) any litigation or
governmental proceeding pending against the Borrower or any of the Subsidiaries
for which it would reasonably be expected that an adverse determination is
probable, and that such determination would result in a Material Adverse Effect.
(e)    Environmental Matters. Promptly after an Authorized Officer of the
Borrower obtains written notice of any Governmental Authority of any one or more
of the following environmental matters, unless such environmental matters would
not, individually, or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect, notice of:
(i)    any pending or threatened Environmental Claim against any Credit Party or
any Oil and Gas Properties;
(ii)    any condition or occurrence on any Oil and Gas Properties that (A) would
reasonably be expected to result in noncompliance by any Credit Party with any
applicable Environmental Law or (B) would reasonably be anticipated to form the
basis of an Environmental Claim against any Credit Party or any Oil and Gas
Properties;
(iii)    any condition or occurrence on any Oil and Gas Properties that would
reasonably be anticipated to cause such Oil and Gas Properties to be subject to
any restrictions on the ownership, occupancy, use or transferability of such Oil
and Gas Properties under any Environmental Law; and


98

--------------------------------------------------------------------------------





(iv)    the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Oil and
Gas Properties.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.
(f)    Other Information. (i) Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8), (ii) contemporaneously with the delivery thereof to such other Person
copies of all financial statements, proxy statements, notices and reports that
the Borrower or any of the Subsidiaries shall send to the holders of any
publicly issued debt of the Borrower and/or any of the Subsidiaries, in each
case in their capacity as such holders, lenders or agents (in each case to the
extent not theretofore delivered to the Administrative Agent pursuant to this
Agreement), (iii) with reasonable promptness, but subject to the limitations set
forth in the last sentences of Section 10.2(a) and Section 14.6, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender (acting through the Administrative Agent) may
reasonably request in writing from time to time and (iv) promptly following any
request therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation.
(g)    Beneficial Ownership. Prompt written notice of any change in the
information provided in the Beneficial Ownership Certification delivered to any
Lender that would result in a change to the list of beneficial owners identified
in such certification.
Documents required to be delivered pursuant to Sections 10.1(a) and (b) and
Section 10.1(f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 14.2, (ii) on which such documents are
transmitted by electronic mail to the Administrative Agent or (iii) on which
such documents are filed of record with the SEC; provided that the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents (except that no such notice shall be required to the extent such
documents are filed on record with the SEC). Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the certificates required by Section 10.1(c) to the Administrative Agent.
Each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of such documents from the Administrative Agent and
maintaining its copies of such documents.
10.2    Books, Records and Inspections.
(a)    The Borrower will, and will cause each Subsidiary to, permit officers and
designated representatives of the Administrative Agent or the Majority Lenders
(as accompanied by the Administrative Agent) to visit and inspect any of the
properties or assets of the Borrower or such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the


99

--------------------------------------------------------------------------------





Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, upon reasonable advance
notice to the Borrower, all at such reasonable times and intervals during normal
business hours and to such reasonable extent as the Administrative Agent or the
Majority Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default (i) only the
Administrative Agent on behalf of the Majority Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 10.2, and (ii) only
one such visit shall be at the Borrower’s expense; provided, further, that when
an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) or any representative of the
Majority Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Majority Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in Section
10.1(f)(iii) or this Section 10.2, neither the Borrower nor any Subsidiary will
be required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter (i)
that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
any Requirement of Law or any binding agreement or (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product.
(b)    The Borrower will, and will cause each of the Subsidiaries to, maintain
proper books of record and account, in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.
10.3    Maintenance of Insurance. The Borrower will, and will cause each
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business; and will furnish to the Administrative Agent, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried; provided that prior to the Spinoff Date, all such
insurance may be carried, at the Borrower’s option, by OPC for the benefit of
the Borrower and the Subsidiaries. During any Borrowing Base Trigger Period (and
only during any Borrowing Base Trigger Period), the Secured Parties shall be the
additional insureds on any such liability insurance as their interests may
appear and, if casualty insurance is obtained, the Administrative Agent shall be
the additional loss payee under any such casualty insurance; provided that, so
long as no Event of Default has occurred and is then continuing, the Secured
Parties will provide any proceeds of such casualty insurance to the Borrower to
the extent that the Borrower undertakes to apply such proceeds to the
reconstruction, replacement or repair of the property insured thereby. During
any Borrowing Base Trigger Period (and only during any Borrowing Base Trigger
Period), all policies of insurance required by the terms of this Agreement or
any Security Document shall provide that each insurer shall endeavor to give at
least 30 days’ prior written notice to the Administrative Agent of any
cancellation of such insurance (or at least 10 days’ prior written notice in the
case of cancellation of such insurance due to non-payment of premiums). If any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) constitutes Mortgaged Property, each applicable


100

--------------------------------------------------------------------------------





Credit Party shall maintain in full force and effect flood insurance for such
property, structures and contents in such amount and for so long as required by
the Flood Insurance Regulations.
10.4    Payment of Taxes. The Borrower will pay and discharge, and will cause
each of the Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which material
penalties attach thereto, and all lawful material claims in respect of any Taxes
imposed, assessed or levied that, if unpaid, would reasonably be expected to
become a material Lien upon any properties of the Borrower or any of the
Subsidiaries; provided that neither the Borrower nor any of the Subsidiaries
shall be required to pay or discharge any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of management of the
Borrower) with respect thereto to the extent required by, and in accordance
with, GAAP or the failure to pay or discharge would not reasonably be expected
to result in a Material Adverse Effect.
10.5    Consolidated Corporate Franchises. The Borrower will do, and will cause
each Subsidiary to do, or cause to be done, all things necessary to preserve and
keep in full force and effect its existence, corporate rights and authority,
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect; provided, however, that the Borrower and its
Subsidiaries may consummate any transaction permitted under Section 11.3, 11.4
or 11.5.
10.6    Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Subsidiary to, comply with all Requirements of Law applicable to it
or its property, including all governmental approvals or authorizations required
to conduct its business, and to maintain all such governmental approvals or
authorizations in full force and effect, in each case except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
10.7    ERISA.
(a)    Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an application is to be made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code with respect to a Plan;
that a Plan having an Unfunded Current Liability has been or is to be
terminated, or a Multiemployer Plan is to be reorganized, partitioned or
declared insolvent, under Title IV of ERISA (including the giving of written
notice thereof); that a Plan has an Unfunded Current Liability that has or will
result in a lien under ERISA or the Code; that a proceeding has been instituted
against the Borrower or an ERISA Affiliate pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; that the PBGC has
notified the Borrower or any ERISA Affiliate of its intention to appoint a
trustee to administer any Plan; that the Borrower or any ERISA Affiliate has
failed to make a required installment or other payment pursuant to Section 412
of the Code with respect to a Plan; or that the Borrower or any ERISA Affiliate
has


101

--------------------------------------------------------------------------------





incurred or will incur (or has been notified in writing that it will incur) any
liability (including any contingent or secondary liability) to or on account of
a Plan or a Multiemployer Plan pursuant to Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the
Code.
(b)    Promptly following any request therefor, the Borrower will deliver to the
Administrative Agent copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower and any of its Subsidiaries or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Borrower and any of its Subsidiaries or any
ERISA Affiliate may request with respect to any Multiemployer Plan; provided
that if the Borrower, any of its Subsidiaries or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower, the applicable Subsidiary(ies) or
the ERISA Affiliate(s) shall promptly, following a request from the
Administrative Agent, make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof.
10.8    Maintenance of Properties. The Borrower will, and will cause each of the
Subsidiaries to, except in each case where the failure to so comply would not
reasonably be expected to result in a Material Adverse Effect:
(a)    operate its Oil and Gas Properties and other material properties or cause
such Oil and Gas Properties and other material properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable Contractual Requirements and all
applicable Requirements of Law, including applicable proration requirements and
applicable Environmental Laws, and all applicable Requirements of Law of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom;
(b)    keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
properties, including all equipment, machinery and facilities; and
(c)    to the extent a Credit Party is not the operator of any property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 10.8.
10.9    [Reserved].
10.10    Additional Guarantors, Grantors and Collateral.
(a)    Subject to any applicable limitations set forth in the Security Documents
or the Pledge Agreement, upon the occurrence and during the continuation of a
Borrowing Base Trigger Period, as soon as practicable using commercially
reasonable efforts (and executing and delivering each Security Document as it
may become available), but in any event within sixty (60) days (or such longer
period as the Administrative Agent shall agree) of the first day of such
Borrowing Base Trigger Period, the Borrower will execute and cause its Material
Subsidiaries to execute: (i) the Pledge Agreement, (ii) the Security Agreement
and (iii) any Mortgages such that after giving effect thereto the Borrower will
meet the Collateral Requirements; provided that, in connection with the delivery
of any Mortgages, the Administrative Agent shall receive, with regards to
certain laws of the State of California, a legal opinion of Day Carter & Murphy
LLP or other California counsel to the Borrower, in a form and substance


102

--------------------------------------------------------------------------------





reasonably satisfactory to the Administrative Agent, and in each case, subject
to customary qualifications and exceptions.
(b)    Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause any direct or indirect Material
Subsidiary formed or otherwise purchased or acquired after the Third Amendment
Effective Date (including pursuant to a Permitted Acquisition), within thirty
(30) days from the date of such formation or acquisition (or such longer period
as the Administrative Agent may agree in its reasonable discretion) to execute a
supplement to each of the Guarantee, and during a Borrowing Base Trigger Period,
the Security Agreement and the Pledge Agreement, in each case, in order to
become a Guarantor under the Guarantee, a grantor under the Security Agreement
and a pledgor under the Pledge Agreement. On the Third Amendment Effective Date,
the Borrower will cause any Material Subsidiary that is not then a party to the
Guarantee, the Security Agreement or the Pledge Agreement to execute a
supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement, as applicable, in each case, in order to become a Guarantor under the
Guarantee, a grantor under the Security Agreement and a pledgor under the Pledge
Agreement.
(c)    During a Borrowing Base Trigger Period, subject to any applicable
limitations set forth in the Pledge Agreement, the Borrower will pledge, and, if
applicable, will cause each other Subsidiary Guarantor (or Person required to
become a Subsidiary Guarantor pursuant to Section 10.10(b)) to pledge, to the
Administrative Agent, for the benefit of the Secured Parties all of the Stock
(other than any Excluded Stock) of each Subsidiary owned by the Borrower or any
Subsidiary Guarantor (or Person required to become a Guarantor pursuant to
Section 10.10(b)).
(d)    During a Borrowing Base Trigger Period, subject to any applicable
limitations set forth in the Guarantee or the Security Documents, the Borrower
will deliver to the Administrative Agent for filing, registration or recording
all documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Administrative Agent to be filed, registered or recorded to create or
continue, as applicable, the Liens intended to be created by any Security
Document and perfect such Liens to the extent required by, and with the priority
required by, such Security Document to the Administrative Agent and none of the
Collateral shall be subject to any other pledges, security interests or
mortgages, except for Liens permitted under Section 11.2. Notwithstanding the
foregoing, Borrower will not be required to take any action to perfect a Lien on
any of its or the Subsidiaries’ personal property unless perfection may be
accomplished by (A) the filing of a Uniform Commercial Code financing statement
in Borrower’s or a Subsidiary’s respective jurisdiction of formation or in the
case of as-extracted collateral and goods that are or are to become fixtures or
collateral in connection with a Mortgage, the filing of a financing statement
filed as a fixture filing or as a financing statement covering such property in
the county in which such collateral or fixtures are located, (B) delivery of
certificates representing pledged Stock or Stock Equivalents consisting of
certificated securities together with appropriate endorsements or transfer
powers, (C) granting the Administrative Agent “control” (within the meaning of
the relevant Uniform Commercial Code) over any pledged Stock or Stock
Equivalents consisting of uncertificated securities and (D) granting the
Administrative Agent “control” (within the meaning of the relevant Uniform
Commercial Code) over any Deposit Accounts (other than Excluded Deposit
Accounts) by entering into a deposit account control agreement with the
Administrative Agent and the account bank for such Deposit Account.
(e)    During a Borrowing Base Trigger Period, subject to any applicable
limitations set forth in the Pledge Agreement, the Borrower will pledge, and if
applicable will cause each other Subsidiary Guarantor (or Person required to
become a Subsidiary Guarantor pursuant to Section 10.10(b)) to pledge, as soon
as is practicable using commercially reasonable efforts, but in any event within
ten (10) Business Days (or such longer period as the Administrative Agent shall
agree) of the Fifth Amendment Effective Date or, for after-acquired property,
the date it is first acquired or received by the Borrower or a Subsidiary


103

--------------------------------------------------------------------------------





Guarantor (or Person required to become a Guarantor pursuant to Section
10.10(b)), as applicable, to the Administrative Agent, for the benefit of the
Secured Parties, all of the Stock (other than any Excluded Stock meeting the
definition of any of clause (a)-(c) or (e)-(h) thereof) that is owned by the
Borrower or any Subsidiary Guarantor (or Person required to become a Guarantor
pursuant to Section 10.10(b)) in each Development Joint Venture.
(f)    Subject to any applicable limitations set forth in the Security Documents
or the Pledge Agreement, upon the occurrence and during the continuation of a
Borrowing Base Trigger Period, as soon as practicable using commercially
reasonable efforts, but in any event within thirty (30) days (or such longer
period as the Administrative Agent shall agree in its reasonable discretion) of
the Sixth Amendment Effective Date, the Borrower will execute and cause its
Material Subsidiaries to execute any Mortgages necessary to provide an
Acceptable Security Interest subject to one-action rule waivers (to the extent
permitted by applicable law) on all non-Borrowing Base Properties of the Credit
Parties having a value in excess of $10,000,000, individually or in the
aggregate; provided that in the event such non-Borrowing Base Properties are
acquired during a Borrowing Base Trigger Period, the Borrower shall execute such
Mortgages as soon as practicable using commercially reasonable efforts, but in
any event within ten Business Days (10) days (or such longer period as the
Administrative Agent shall agree) after such non-Borrowing Base Properties
having a value in excess of $10,000,000, individually or in the aggregate, are
acquired; provided, further that (i) such assets may be subject to Liens
permitted under Section 11.2 and (ii) no intention to subordinate the Acceptable
Security Interest of the Administrative Agent and the Secured Parties pursuant
to the Security Documents is to be hereby implied or expressed by the permitted
existence of such Permitted Liens.  
(g)    Within twenty (20) days of the Seventh Amendment Effective Date (or such
longer period as the Majority Lenders may agree in their sole discretion), the
applicable Credit Parties shall execute and deliver to the Administrative Agent
Mortgages with respect to each property set forth on Schedule 9.25; provided
that the Administrative Agent will provide five (5) Business Days’ advance
notice to the Lenders before recording any Mortgages delivered in connection
with this Section 10.10(g) and, absent an objection from any Lender by notice to
the Administrative Agent of additional flood due diligence requirements with
respect to such Mortgaged Properties, the Administrative Agent will proceed to
record such Mortgages.
(h)    Within twenty (20) days of the day on which the Administrative Agent
provides notice to the Borrower of the election by the Administrative Agent or
any Lender that a property listed on Schedule 1.1(e) shall no longer constitute
Excluded Property (or such longer period as the Majority Lenders may agree in
their sole discretion), the applicable Credit Parties shall execute and deliver
to the Administrative Agent Mortgages with respect to each such property;
provided that the Administrative Agent will provide five (5) Business Days’
advance notice to the Lenders before recording any Mortgages delivered in
connection with any such election and, absent an objection from any Lender by
notice to the Administrative Agent of additional flood due diligence
requirements with respect to such Mortgaged Properties, the Administrative Agent
will proceed to record such Mortgages.  
10.11    Use of Proceeds.
(a)    The Borrower will use the proceeds of the Loans (i) to pay Transaction
Expenses, (ii) to make Restricted Payments permitted to be made hereunder, (iii)
to finance the acquisition, development and exploration of Oil and Gas
Properties, (iv) to redeem, defease, prepay or repay Indebtedness permitted to
be incurred hereunder, including any fees, premiums and expenses associated
therewith and (v) for working capital, capital expenditures and other general
corporate purposes of the Borrower and its Subsidiaries.


104

--------------------------------------------------------------------------------





(b)    The Borrower will use Letters of Credit for general corporate purposes
and to support deposits required under purchase agreements pursuant to which the
Borrower or its Subsidiaries may acquire Oil and Gas Properties and other
assets.
(c)    The Borrower shall not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
10.12    Further Assurances. During a Borrowing Base Trigger Period:
(a)    Subject to the applicable limitations set forth in Section 10.10 and the
Security Documents, the Borrower will, and will cause each other Credit Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture, filings, assignments of as-extracted
collateral, mortgages, deeds of trust and other documents) that may be required
under any applicable Requirements of Law, or that the Administrative Agent or
the Majority Lenders may reasonably request, in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created by the applicable Security Documents, all at the
expense of the Borrower and the Subsidiaries.
(b)    Notwithstanding anything herein to the contrary, if the Administrative
Agent and the Borrower reasonably determine in writing that the cost of creating
or perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents.
(c)    Notwithstanding anything herein to the contrary, upon the written request
of the Administrative Agent, the Borrower shall pay the Administrative Agent all
costs and expenses incurred or to be incurred in connection with an appraisal of
the Elk Hills power plant.
10.13    Reserve Reports.
(a)    If the Borrower’s Credit Rating is not at least Ba2 from Moody’s and BB
from S&P, on or before April 1st and October 1st of each year, the Borrower
shall furnish to the Administrative Agent a Reserve Report evaluating, as of the
immediately preceding December 31st (with respect to the April 1st Reserve
Report) or June 30th (with respect to the October 1st Reserve Report) the Proved
Reserves of the Borrower and the Credit Parties located within the geographic
boundaries of the United States of America (or the Outer Continental Shelf
adjacent to the United States of America) that the Borrower desires to have
included in any calculation of the Borrowing Base. The April 1st Reserve Report
will, at the Borrower’s option, be either (i) prepared by an independent
petroleum engineering firm reasonably acceptable to the Administrative Agent or
(ii) prepared by or under the supervision of the Borrower’s chief engineer and
audited or subject to a process review by an independent petroleum engineering
firm reasonably acceptable to the Administrative Agent; provided that to the
extent the Borrower elects to have such Reserve Report prepared internally and
audited or made subject to a process review by an independent petroleum
engineer, such audit or process review shall be acceptable so long as the
aggregate of the oil and gas volumes audited or reviewed in such Reserve Report
(1) equals or exceeds 20% of the aggregate volumes evaluated in such Reserve
Report and (2) when aggregated with all of the other oil and gas volumes audited
or reviewed by an independent petroleum engineer over the prior five years,
equals or exceeds 80%


105

--------------------------------------------------------------------------------





of the aggregate volumes evaluated in such Reserve Report; provided, further,
that such Reserve Report shall be substantially similar to the Borrower’s
year-end reserve report filed with the SEC. The October 1st Reserve Report will,
at the Borrower’s option, be either (i) prepared by an independent petroleum
engineering firm reasonably acceptable to the Administrative Agent or (ii)
prepared by or under the supervision of the Borrower’s chief engineer provided
that such Reserve Report shall be prepared in a customary fashion substantially
similar to past reserve reports delivered under this Agreement. Concurrently
with the delivery of the April 1st Reserve Report, Borrower shall deliver notice
of the date and time of a meeting with Lenders (including a dial-in option) to
discuss technical information related to the May 1st Scheduled Redetermination,
which meeting the Borrower shall host not later than 5 days after the delivery
of the Reserve Report.
(b)    Upon a Borrowing Base Trigger Event or in the event of an Interim
Redetermination, the Borrower shall furnish to the Administrative Agent a
Reserve Report prepared by one or more Approved Petroleum Engineers or by or
under the supervision of the chief engineer of the Borrower or by the Borrower.
For any Interim Redetermination pursuant to Section 2.14(b) or any determination
of the Borrowing Base upon a Borrowing Base Trigger Event pursuant to Section
2.14(l), the Borrower shall provide such Reserve Report as soon as possible, but
in any event (i) no later than ninety (90) days following the receipt of such a
request occurring on or prior to December 31, 2015 and (ii) no later than sixty
(60) days following the receipt of such a request occurring after December 31,
2015, in each case with an “as of” date as of the most recent month ending prior
to the request; provided that the Reserve Report delivered in connection with
the Borrowing Base Trigger Event occurring immediately prior to the Second
Amendment shall have an “as of” date of October 1, 2015.
(c)    During a Borrowing Base Trigger Period, on or before the date of delivery
to the Administrative Agent of each Reserve Report required by Section 10.13(a),
the Borrower will use commercially reasonable efforts to deliver, if requested
by the Administrative Agent, title information consistent with usual and
customary standards for the geographic regions in which the Borrowing Base
Properties are located, taking into account the size, scope and number of leases
and wells of the Borrower and its Subsidiaries, provided that with respect to
any Oil and Gas Properties for which title information reasonably acceptable to
the Administrative Agent was provided prior to the Funding Date, the Borrower
shall be under no obligation to provide additional title information during a
Borrowing Base Trigger Period. Notwithstanding anything in this Agreement to the
contrary, the sole remedy of the Administrative Agent and the Lenders with
respect to the Borrower’s failure to comply with this Section 10.13(c) shall be
the remedy set forth in Section 2.14(g).
10.14.    Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all First Out Obligations of each
Credit Party (other than Borrower) and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Credit Party (other than the Borrower) in order for
such Credit Party to honor its obligations under the Guarantee including
obligations with respect to Hedge Agreements (provided, however, that the
Borrower shall only be liable under this Section 10.14 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 10.14, or otherwise under this Agreement or any Credit
Document, as it relates to such other Credit Parties, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section 10.14 shall
remain in full force and effect until all First Out Obligations are paid in full
to the Lenders, the Administrative Agent and all other Secured Parties, and all
of the Commitments are terminated. The Borrower intends that this Section 10.14
constitute, and this Section 10.14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


106

--------------------------------------------------------------------------------





10.15    Monthly Delivered 13 Week Cash Flow Forecast and Reporting Package. On
the eleventh (11th) Business Day of each month, with delivery commencing March
15, 2016, Borrower will furnish to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice) an internally generated financial projection and reporting
package for the Borrower and its Subsidiaries certified by an Authorized Officer
of the Borrower, containing substantially the items set forth in Exhibit J
hereto, with any such modifications thereto as the Administrative Agent and the
Borrower may reasonably determine is necessary to reflect its internal reporting
mechanisms, and including: (i) a rolling 13 week cash flow forecast (the “Weekly
Cash Budget”) and (ii) a monthly operational report for the most recently ended
month.
ARTICLE XI
NEGATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Funding Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all other First Out Obligations incurred
hereunder (other than Hedge Obligations under Secured Hedge Agreements, Cash
Management Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full (and, in
each case, subject to the Borrower’s right to determine which exception will
apply, in the case of any particular transaction that may be permitted under
more than one exception, and in any event, with no exception limiting any other
exception):
11.1    Limitation on Indebtedness. The Borrower will not, and will not permit
any of the Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:
(a)    Indebtedness arising under the Credit Documents;
(b)    Indebtedness (including Guarantee Obligations thereunder) in respect of
the Senior Notes and any fees, underwriting discounts, premiums and other costs
and expenses incurred in connection with the foregoing and any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness;
(c)    Intercompany loans and advances made by the Borrower to any Subsidiary or
made by any Subsidiary to the Borrower or its Subsidiaries; provided that if
such Indebtedness is owing to a Subsidiary that is not a Guarantor, such
Indebtedness is subject to subordination terms acceptable to the Administrative
Agent, to the extent permitted by Requirements of Law and not giving rise to
material adverse tax consequences;
(d)    Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);
(e)    subject to compliance with Section 11.5, Guarantee Obligations incurred
by (i) Subsidiaries in respect of Indebtedness of the Borrower or other
Subsidiaries that is permitted to be incurred under this Agreement (except that
a Subsidiary that is not a Credit Party may not, by virtue of this Section
11.1(e) guarantee Indebtedness that such Subsidiary could not otherwise incur
under this Section 11.1) and (ii) the Borrower in respect of Indebtedness of
Subsidiaries that is permitted to be incurred under this


107

--------------------------------------------------------------------------------





Agreement; provided that (A) if the Indebtedness being guaranteed under this
Section 11.1(e) is subordinated to the First Out Obligations, such Guarantee
Obligations shall be subordinated to the Guarantee of the First Out Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness and (B) no guarantee by any Subsidiary of any
Permitted Additional Debt (or Indebtedness under clause (b) above) shall be
permitted unless such Subsidiary shall have also provided a guarantee of the
First Out Obligations substantially on the terms set forth in the Guarantee;
(f)    Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) otherwise constituting Investments permitted
by Sections 11.5(b)(iv), (viii), (xv), (xvi) and (xvii);
(g)    (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of, or assumed in connection with, the acquisition,
construction, lease, repair, replacement, expansion or improvement of fixed or
capital assets to finance the acquisition, construction, lease, repair,
replacement expansion, or improvement of such fixed or capital assets; (ii)
Indebtedness arising under Capital Leases, other than (A) Capital Leases in
effect on the Funding Date and (B) Capital Leases entered into pursuant to
subclause (i) above (provided that, in the case of each of the foregoing
subclauses (i) and (ii), the Borrower shall be in compliance on a pro forma
basis after giving effect to the incurrence of such Indebtedness with the
Financial Performance Covenants, as such covenants are recomputed as at the last
day of the most recently ended Test Period as if such incurrence had occurred on
the first day of such Test Period); and (iii) any Permitted Refinancing
Indebtedness issued or incurred to Refinance any such Indebtedness;
(h)    Indebtedness outstanding on the Funding Date listed on Schedule 11.1 and
any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;
(i)    (i) Indebtedness of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Subsidiary (or is a Subsidiary that
survives a merger with such Person or any of its Subsidiaries) or Indebtedness
attaching to the assets that are acquired by the Borrower or any Subsidiary, in
each case after the Funding Date as the result of a Permitted Acquisition;
provided that:
(A)    such Indebtedness existed at the time such Person became a Subsidiary or
at the time such assets were acquired and, in each case, was not created in
anticipation thereof,
(B)    such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary (other than any such Person that so becomes a Subsidiary or is the
survivor of a merger with such Person or any of its Subsidiaries),
(C)    (1) the Stock of such Person is pledged to the Administrative Agent to
the extent required under Section 10.10(c) and (2) such Person executes a
supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement, in each case to the extent required under Section 10.10; provided
that the assets covered by such pledges and security interests may, to the
extent permitted by Section 11.2, equally and ratably secure such Indebtedness
assumed with the Secured Parties subject to intercreditor arrangements in form
and substance reasonably satisfactory to the Administrative Agent; provided,
further, that the requirements of this clause (C) shall not apply to any
Indebtedness of the type that could have been incurred under Section 11.1(g),
and
(D)    after giving effect to the assumption of any such Indebtedness, to such
acquisition and to any related pro forma adjustment, the Borrower shall be in
compliance on


108

--------------------------------------------------------------------------------





a pro forma basis with the Financial Performance Covenants, as such covenants
are recomputed as at the last day of the most recently ended Test Period as if
such assumption and acquisition had occurred on the first day of such Test
Period;
(ii)    any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;
(j)    (i) Indebtedness incurred to finance a Permitted Acquisition; provided
that:
(A)    (1) the Stock of the Person acquired is pledged to the Administrative
Agent to the extent required under Section 10.10(c) and (2) such Person executes
a supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement and delivers any other Security Documents, in each case, to the extent
required under Section 10.10;
(B)    after giving effect to the incurrence of any such Indebtedness, to such
acquisition and to any related pro forma adjustment, the Borrower shall be in
compliance on a pro forma basis with the Financial Performance Covenants, as
such covenant are recomputed as at the last day of the most recently ended Test
Period as if such incurrence and acquisition had occurred on the first day of
such Test Period;
(C)    the maturity of such Indebtedness is not earlier than, and no mandatory
repayment or redemption (other than customary change of control or asset sale
offers or upon any event of default) is required prior to, 91 days after the
Maturity Date (determined at the time of issuance or incurrence); and
(D)    such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary Guarantor except to the extent permitted under Section 11.5;
(ii)    any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;
(k)    Indebtedness consisting of secured financings by a Foreign Subsidiary in
which no Credit Party’s assets are used to secure such Indebtedness;
(l)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice;
(m)    Cash Management Obligations, Cash Management Services and other
Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;
(n)    Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services;
(o)    Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations (including earn-outs), in each case


109

--------------------------------------------------------------------------------





entered into in connection with the Spinoff Transaction and the OPC Related
Transactions, Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock permitted hereunder;
(p)    Indebtedness of the Borrower or any Subsidiary consisting of (i)
obligations to pay insurance premiums or (ii) obligations contained in firm
transportation or supply agreements or other take or pay contracts, in each case
arising in the ordinary course of business;
(q)    Indebtedness representing deferred compensation to employees, consultants
or independent contractors of the Borrower (or, to the extent such work is done
for the Borrower or its Subsidiaries, any direct or indirect parent thereof) and
the Subsidiaries incurred in the ordinary course of business;
(r)    Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) permitted by Section 11.6;
(s)    Indebtedness consisting of obligations of the Borrower and the
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions, Permitted Acquisitions or
any other Investment permitted hereunder;
(t)    Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business;
(u)    Indebtedness consisting of the undischarged balance of any Production
Payment in an aggregate principal amount not to exceed $250,000,000 at any one
time outstanding, subject to adjustment of the Borrowing Base as set forth in
Section 2.14(e) to the extent required under Section 11.4(a)(ii);
(v)    [Reserved];
(w)    during (i) an Investment Grade Period, other Indebtedness and (ii) during
a Borrowing Base Trigger Period, Indebtedness in respect of Permitted Additional
Debt; provided, in each case, that after giving effect to the incurrence of any
such Indebtedness, the Borrower shall be in compliance on a pro forma basis with
the Financial Performance Covenants as each such covenant is recomputed as of
the last day of the most recently ended Test Period as if such incurrence had
occurred on the first day of such Test Period and any Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness;
(x)    during a Borrowing Base Trigger Period, other Indebtedness; provided that
(i) the aggregate principal amount of such Indebtedness at the time of the
incurrence thereof does not exceed $50,000,000 and (ii) after giving pro forma
effect to such incurrence and any concurrent use of proceeds, the Borrower is in
pro forma compliance with the Financial Performance Covenants set forth in
Section 11.11;
(y)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (x) above and clauses (z) and (cc) below, in
each case subject to any limitations on Consolidated Interest Charges contained
therein;


110

--------------------------------------------------------------------------------





(z)    (x) Permitted Second Lien Indebtedness not to exceed, at any time,
$2,250,000,000; provided that as of the time of the issuance or incurrence
thereof and after giving pro forma effect thereto and to the use of proceeds
thereof, (i) no Event of Default has occurred and is continuing, (ii) the
Borrower is in pro forma compliance with the Financial Performance Covenants set
forth in Section 11.11 and (iii) the proceeds thereof are issued or incurred to
prepay, repurchase, redeem or defease (A) the Term Loans simultaneously with the
issuance or incurrence of such Indebtedness or (B) the Senior Notes or Permitted
Additional Debt, so long as, with respect to this clause (B), (I) Liquidity is
equal to $150,000,000 or greater and (II) the aggregate increase in the
Consolidated Interest Charges resulting from transactions consummated pursuant
to this clause (B) from the Second Amendment Effective Date to the date of such
issuance or incurrence does not exceed $34,000,000 and (y) any Permitted
Refinancing Indebtedness issued or incurred to refinance such Indebtedness;
provided, further, that the amount of any Permitted Second Lien Indebtedness and
Permitted Refinancing Indebtedness in respect thereof that may be incurred
pursuant to this Section 11.1(z) will be permanently reduced on a
dollar-for-dollar basis by the principal amount of any Permitted Second Lien
Indebtedness and Permitted Refinancing Indebtedness in respect thereof that is
prepaid, repurchased, redeemed or defeased pursuant to Section 11.7(a)(vi);
(aa)    during a Borrowing Base Trigger Period, (x) additional Permitted Junior
Indebtedness of the Borrower or any other Credit Party incurred solely for the
purposes set forth in Section 5.2(g)(i)(A) and Section 11.7(a)(ii); provided
that (i) the aggregate principal amount of such Indebtedness at any time does
not exceed $1,000,000,000, (ii) after giving effect to the permitted use of
proceeds thereof, the aggregate increase in annual pro forma Consolidated
Interest Charges (excluding, for the purposes of this Section 11.1(aa) interest
that is permitted to be paid in kind) from the Fifth Amendment Effective Date to
the date of such issuance or incurrence does not exceed the product of (1)
$40,000,000 and (2) the ratio of aggregate amount of Permitted Junior
Indebtedness incurred pursuant to this Section 11.1(aa) and $1,000,000,000
(giving effect to up to $1,000,000 for undrawn fees related to the Revolving
Commitment reduction on the Fifth Amendment Effective Date), (iii) the principal
amount of Senior Notes and Permitted Second Lien Debt prepaid, repurchased,
redeemed or defeased is in an amount not less than $500,000,000 and (iv) the
Term Loans are concurrently prepaid pursuant to Section 5.2(h) and (y) any
Permitted Refinancing Indebtedness issued or incurred to refinance such
Indebtedness; provided, further, that the amount of First Lien Second Out Junior
Indebtedness and Permitted Refinancing Indebtedness in respect thereof that may
be incurred pursuant to this Section 11.1(aa) will be permanently reduced on a
dollar-for-dollar basis by the principal amount of any First Lien Second Out
Junior Indebtedness and Permitted Refinancing Indebtedness in respect thereof
that is prepaid, repurchased, redeemed or defeased pursuant to Section
11.7(a)(vi);
(bb)    (1) First Out Substitute Facility Indebtedness in an aggregate
outstanding principal amount not to exceed the positive difference between (x)
the greater of (i) the Borrowing Base and (ii) $2,200,000,000 and (y) the Total
Commitment (such amount, the “First Out Substitute Facility Cap”); provided that
(i) such Indebtedness is subject to the Existing Intercreditor Agreement such
that the lending parties under such Indebtedness are “Priority Lien Secured
Parties” (as defined therein), (ii) such Indebtedness is subject to the First
Lien Intercreditor Agreement such that the lending parties under such
Indebtedness are “First Out Secured Parties” (as defined therein), (iii) is
subject to a First Out Collateral Agency Agreement, (iv) has a maturity date
(taking into account any adjustable features of the maturity date) that is not
earlier than 91 days after the Maturity Date (determined at the time of issuance
or incurrence of such Indebtedness), (v) is issued at market terms, as certified
by an Authorized Officer of the Borrower in good faith, which certification may
be made at the time that the documents governing such Indebtedness are entered
into and (vi) may not be mandatorily prepaid prior to the repayment of the Term
Loans (except regularly scheduled amortization payments not to exceed 1%
annually of the original principal amount of such Indebtedness or as a result of
a change of control or asset sale); provided, further, that the First Out
Substitute Facility Credit Documents and the terms of such Indebtedness shall be
(A) reasonably satisfactory to the Majority Lenders or (B) either (x) not
materially more restrictive, taken as a whole, to


111

--------------------------------------------------------------------------------





the Borrower and its Subsidiaries, than the Credit Documents (or if materially
more restrictive, the Lenders receive the benefit of the more restrictive terms
which, for the avoidance of doubt, may be provided to the Lenders without
consent) or (y) if more restrictive, then such more restrictive terms are only
applicable after all of the First Out Obligations (other than First Out
Obligations arising under the First Out Substitute Facility Credit Documents)
then due shall have been indefeasibly paid in full in cash, in each case, as
certified by an Authorized Officer of the Borrower in good faith and (2) any
Permitted Refinancing Indebtedness issued or incurred to refinance such
Indebtedness; provided, further, that the amount of First Out Substitute
Facility Indebtedness and Permitted Refinancing Indebtedness in respect thereof
that may be incurred pursuant to this Section 11.1(bb) will be permanently
reduced on a dollar-for-dollar basis by the principal amount of any First Out
Substitute Facility Indebtedness and Permitted Refinancing Indebtedness in
respect of thereof that is prepaid, repurchased, redeemed or defeased pursuant
to Section 11.7(a)(vi); and
(cc)    Permitted Junior Refinancing Indebtedness.  
11.2    Limitation on Liens. The Borrower will not, and will not permit any of
the Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of the
Borrower or any Subsidiary, whether now owned or hereafter acquired, except:
(a)    Liens arising under the (i) Credit Documents and (ii) First Out
Substitute Facility Credit Documents, in each case, to secure the First Out
Obligations (including Liens contemplated by Section 3.8); provided that the
First Out Obligations secured by Liens arising under the First Out Substitute
Facility Credit Documents shall not exceed the First Out Substitute Facility
Cap;
(b)    Permitted Liens;
(c)    Liens (including liens arising under Capital Leases to secure Capital
Lease Obligations) securing Indebtedness permitted pursuant to Section 11.1(g);
provided that such Liens attach concurrently with or within 270 days after the
acquisition, lease, repair, replacement, construction, expansion or improvement
(as applicable) being financed with such Indebtedness, (i) other than the
property financed by such Indebtedness, such Liens do not at any time encumber
any property, except for replacements thereof and accessions and additions to
such property and the proceeds and the products thereof and customary security
deposits and (ii) with respect to Capital Leases, such Liens do not at any time
extend to or cover any assets (except for accessions and additions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capital Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;
(d)    Liens existing on the Funding Date; provided that any Lien securing
Indebtedness in excess of (i) $5,000,000 individually or (ii) $10,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (d) that are not listed on Schedule 11.2)
shall only be permitted to the extent such Lien is listed on Schedule 11.2;
(e)    (i) the modification, replacement, extension or renewal of any Lien
permitted by clauses (a), (b), (c), (d), during a Borrowing Base Trigger Period,
(f), (i), (s) and (w) of this Section 11.2 upon or in the same assets
theretofore subject to such Lien or upon or in after-acquired property that is
(A) affixed or incorporated into the property covered by such Lien, (B) in the
case of Liens permitted by clauses (f) and (s), subject to a Lien securing
Indebtedness permitted under Section 11.1, the terms of which Indebtedness
require or include a pledge of after-acquired property (it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (C) the
proceeds and products thereof or (ii) during a Borrowing Base


112

--------------------------------------------------------------------------------





Trigger Period, Liens securing Indebtedness incurred in replacement, extension
or renewal (without increase in the amount or change in any direct or contingent
obligor except to the extent otherwise permitted hereunder) of secured
Indebtedness, to the extent the replacement, extension or renewal of the
Indebtedness secured thereby is permitted by Section 11.1;
(f)    during a Borrowing Base Trigger Period, Liens existing on the assets of
any Person that becomes a Subsidiary, or existing on assets acquired, pursuant
to a Permitted Acquisition to the extent the Liens on such assets secure
Indebtedness permitted by Section 11.1(i); provided that such Liens attach at
all times only to the same assets that such Liens (or upon or in after-acquired
property that is (i) affixed or incorporated into the property covered by such
Lien, (ii) after-acquired property subject to a Lien securing Indebtedness
permitted under Section 11.1(i), the terms of which Indebtedness require or
include a pledge of after-acquired property (it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
proceeds and products thereof) attached to, and secure only, the same
Indebtedness or obligations (or any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness permitted by Section 11.1) that such Liens
secured, immediately prior to such Permitted Acquisition;
(g)    during a Borrowing Base Trigger Period, Liens placed upon the Stock and
Stock Equivalents of any Person that becomes a Subsidiary pursuant to a
Permitted Acquisition, or the assets of such a Subsidiary, in each case, to
secure Indebtedness incurred pursuant to Section 11.1(j); provided that such
Liens attach at all times only to the Stock and Stock Equivalents or assets so
acquired;
(h)    during a Borrowing Base Trigger Period, Liens securing Indebtedness or
other obligations (i) of the Borrower or a Subsidiary in favor of a Credit Party
and (ii) of any Subsidiary that is not a Credit Party in favor of any Subsidiary
that is not a Credit Party;
(i)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);
(j)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 11.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under Section
11.4, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(k)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Subsidiaries in the ordinary course of business permitted by this
Agreement;
(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 11.5;
(m)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and approved by the Borrower’s board of directors;
(n)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Subsidiary to permit satisfaction


113

--------------------------------------------------------------------------------





of overdraft or similar obligations incurred in the ordinary course of business
of the Borrower and the Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any Subsidiary
in the ordinary course of business;
(o)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(p)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(q)    Liens in respect of Production Payments which, in the case of Production
Payments constituting Indebtedness, shall not exceed an aggregate principal
amount of $250,000,000 at any one time outstanding, subject to adjustment of the
Borrowing Base as set forth in Section 2.14(e) to the extent required under
Section 11.4(a)(ii);
(r)    the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(s)    agreements to subordinate any interest of the Borrower or any Subsidiary
in any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any Subsidiary pursuant to an agreement entered into in the
ordinary course of business;
(t)    Liens on Stock in a joint venture that does not constitute a Subsidiary
securing obligations of such joint venture so long as the assets of such joint
venture do not constitute Collateral;
(u)    Liens securing any Indebtedness permitted by Section 11.1(k);
(v)    Liens arising pursuant to Section 107(l) of CERCLA, or other
Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, and (ii) relates to a
liability of the Borrower or any Subsidiary that is reasonably likely to exceed
$30,000,000;
(w)    [Reserved];
(x)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 12.9;
(y)    during a Borrowing Base Trigger Period, Liens securing Indebtedness
issued or incurred under Section 11.1(z); provided that such Liens are
subordinated to the Liens securing the First Out Obligations pursuant to the
Existing Intercreditor Agreement;
(z)    during a Borrowing Base Trigger Period, additional Liens on property not
constituting Borrowing Base Properties, provided that (i) the aggregate
principal amount of the obligations secured thereby at the time of the
incurrence thereof does not exceed $50,000,000 and (ii) after giving pro forma
effect to such incurrence and any concurrent use of proceeds the Borrower is in
pro forma compliance with the Financial Performance Covenants set forth in
Section 11.11 (measured based on the financial statements most recently
delivered prior to such date);
(aa)    during a Borrowing Base Trigger Period, Liens securing Indebtedness
incurred under Section 11.1(aa); provided that in the case of Permitted Second
Lien Indebtedness, such Liens are subordinated to the Liens securing the
Obligations pursuant to the Existing Intercreditor Agreement;


114

--------------------------------------------------------------------------------





(bb)    Liens securing the counterparty’s interests under farm-in agreements or
farm-out agreements and Development Joint Ventures relating to Proved
Undeveloped Reserves or Hydrocarbon Interests to which no Proved Reserves are
attributable or undeveloped acreage to which no Proved Reserves are
attributable, which Liens may be first priority Liens senior to the Liens
securing the Obligations, if the aggregate value of the property secured by such
Liens pursuant to this Section 11.2(bb), valued at the time such agreement is
entered into, is less than or equal to $200,000,000; provided that, if requested
by the Borrower, the Administrative Agent shall release its Mortgage to the
extent it encumbers property that is the subject of the counterparty’s interests
under such farm-in agreements, farm-out agreements or Development Joint Ventures
and release the Liens on the interest to be transferred to the counterparty
under such farm-in agreements, farm-out agreements or Development Joint
Ventures; provided, further, that the Administrative Agent may refile such
Mortgage immediately following the grant and perfection of the Lien securing the
counterparty’s interest permitted by this Section 11.2(bb) or after 30 days
following release, whichever is earlier; provided, further that the
Administrative Agent shall be required to do so only if the same actions have
been taken, or will be taken substantially concurrently, by the agent for the
First Lien Second Out Secured Parties; and
(cc)    Liens securing Permitted Junior Refinancing Indebtedness.  
11.3    Limitation on Fundamental Changes. Except as permitted by Sections 11.4
or 11.5, the Borrower will not, and will not permit any of the Subsidiaries to,
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of, all
or substantially all its business units, assets or other properties, except
that:
(a)    any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person or, in the case of a
merger, amalgamation or consolidation with or into the Borrower, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Borrower) shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein referred
to as the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing at the date of such merger, amalgamation or consolidation or would
result from such consummation of such merger, amalgamation or consolidation, and
(iv) if such merger, amalgamation or consolidation involves the Borrower and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Subsidiary of the Borrower (A) the Successor Borrower
shall be in compliance, on a pro forma basis after giving effect to such merger,
amalgamation or consolidation, with the Financial Performance Covenants, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Section as if such merger, amalgamation or consolidation had
occurred on the first day of such Test Period, (B) each Guarantor, unless it is
the other party to such merger, amalgamation or consolidation or unless the
Successor Borrower is the Borrower, shall have by a supplement to the Guarantee
confirmed that its Guarantee shall apply to the Successor Borrower’s obligations
under this Agreement, (C) each Subsidiary grantor and each Subsidiary pledgor,
unless it is the other party to such merger, amalgamation or consolidation or
unless the Successor Borrower is the Borrower, shall have by a supplement to the
Credit Documents confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (D) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or consolidation
or unless the Successor Borrower is the Borrower, shall have by an amendment to
or restatement of the applicable Mortgage confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, (E) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate stating that such merger, amalgamation or consolidation
and


115

--------------------------------------------------------------------------------





any supplements to the Credit Documents preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Documents, (F) if reasonably requested by the Administrative Agent, an opinion
of counsel shall be required to be provided to the effect that such merger,
amalgamation or consolidation does not violate this Agreement or any other
Credit Document; provided, further, that if the foregoing are satisfied, the
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement and (G) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 11.5;
(b)    any Subsidiary of the Borrower or any other Person (other than the
Borrower) may be merged, amalgamated or consolidated with or into any one or
more Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Subsidiaries, (A) a
Subsidiary shall be the continuing or surviving Person or (B) the Borrower shall
take all steps necessary to cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Subsidiary) to become a
Subsidiary, (ii) in the case of any merger, amalgamation or consolidation
involving one or more Guarantors, a Guarantor shall be the continuing or
surviving Person or the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Guarantor) shall execute a
supplement to the Guarantee, the Security Agreement, the Pledge Agreement and
any applicable Mortgage, each in form and substance reasonably satisfactory to
the Administrative Agent in order for the surviving Person to become a Guarantor
and pledgor, mortgagor and grantor of Collateral for the benefit of the Secured
Parties, (iii) no Borrowing Base Deficiency, Default or Event of Default has
occurred and is continuing on the date of such merger, amalgamation or
consolidation or would result from the consummation of such merger, amalgamation
or consolidation and (iv) if such merger, amalgamation or consolidation involves
a Subsidiary and a Person that, prior to the consummation of such merger,
amalgamation or consolidation, is not a Subsidiary of the Borrower, (A) the
Borrower shall be in compliance, on a pro forma basis after giving effect to
such merger, amalgamation or consolidation, with the Financial Performance
Covenants, as such covenants are recomputed as at the last day of the most
recently ended Test Period under such Section as if such merger, amalgamation or
consolidation had occurred on the first day of such Test Period, (B) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and such
supplements to any Credit Document preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the Security Agreement and
(C) such merger, amalgamation or consolidation shall comply with all the
conditions set forth in the definition of the term “Permitted Acquisition” or is
otherwise permitted under Section 11.5;
(c)    any Subsidiary that is not a Guarantor may (i) merge, amalgamate or
consolidate with or into any other Subsidiary and (ii) Dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Borrower, a
Guarantor or any other Subsidiary of the Borrower;
(d)    any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor and (ii) Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any other
Guarantor;
(e)    any Subsidiary may liquidate or dissolve if (i) the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders and (ii) to
the extent such Subsidiary is a Credit Party, any assets or business of such
Subsidiary not otherwise Disposed of or transferred in accordance with Section
11.4 or 11.5, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Credit Party after giving
effect to such liquidation or dissolution; and


116

--------------------------------------------------------------------------------





(f)    to the extent that no Borrowing Base Deficiency, Default or Event of
Default would result from the consummation of such Disposition, the Borrower and
the Subsidiaries may consummate a merger, dissolution, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 11.4.
11.4    Limitation on Sale of Assets.
(a)    During a Borrowing Base Trigger Period, the Borrower will not, and will
not permit any of the Subsidiaries to, (x) convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose (each of the
foregoing a “Disposition”) of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired or
(y) sell to any Person (other than the Borrower or a Guarantor) any shares owned
by it of any Subsidiary’s Stock and Stock Equivalents, except that:
(i)    the Borrower and the Subsidiaries may Dispose of (i) inventory and other
goods held for sale, including Hydrocarbons, obsolete, worn out, used or surplus
equipment, vehicles and other assets (other than accounts receivable) in the
ordinary course of business (including equipment that is no longer necessary for
the business of the Borrower or its Subsidiaries or is replaced by equipment of
at least comparable value and use), (ii) Permitted Investments, and (iii) assets
for the purposes of community and public outreach, including, without
limitation, charitable contributions and similar gifts, funding of or
participation in trade, business and technical associations, and political
contributions made in accordance with applicable Requirements of Law, to the
extent such assets are not material to the ability of the Borrower and its
Subsidiaries, taken as a whole, to conduct its business in the ordinary course;
(ii)    the Borrower and the Subsidiaries may Dispose of any Oil and Gas
Properties or any interest therein or the Stock or Stock Equivalents of any
Subsidiary owning Oil and Gas Properties (and including, but without limitation,
Dispositions pursuant to the OPC Related Transactions, Dispositions in respect
of Production Payments, Specified Royalties, Royalty Trusts, sale leaseback
transactions and in connection with operating agreements, farm-ins, joint
exploration and development agreements and other agreements customary in the oil
and gas industry for the purpose of developing such Oil and Gas Properties);
provided that such Disposition is for Fair Market Value; provided, further, that
if such Disposition of Oil and Gas Properties or of any Stock or Stock
Equivalents of any Subsidiary owning Oil and Gas Properties involves Borrowing
Base Properties included in the most recently delivered Reserve Report and the
aggregate PV-9 (calculated at the time of such Disposition) of all such
Borrowing Base Properties Disposed, when aggregated with the Hedge PV (as
calculated at the time of any such termination or creation of off-setting
positions) of terminated and/or offsetting positions (after taking into account
any other Hedge Agreement, executed contemporaneously with the taking of such
actions), since the later of (i) the last Scheduled Redetermination Date and
(ii) the last adjustment of the Borrowing Base made pursuant to Section 2.14(e)
exceeds 5% of the then-effective Borrowing Base, then no later than two Business
Days’ after the date of consummation of any such Disposition, the Borrower shall
provide notice to the Administrative Agent of such Disposition and the Borrowing
Base Properties so Disposed and the Borrowing Base shall be adjusted in
accordance with the provisions of Section 2.14(e); provided, further, that,
other than in the case of an Exploration and Development Disposition made in
compliance with this Section 11.4(a)(ii), to the extent that the Borrower is
notified by the Administrative Agent that a Borrowing Base Deficiency could
result from an adjustment to the Borrowing Base resulting from such Disposition,
after the consummation of such Disposition(s), the Borrower shall have received
net cash proceeds, or shall have cash on hand, sufficient to eliminate any such
potential Borrowing Base Deficiency;
(iii)    the Borrower and the Subsidiaries may Dispose of property or assets to
the Borrower or to a Subsidiary; provided that if the transferor of such
property is a Credit Party (i) the transferee thereof must either be a Credit
Party or (ii) such transaction is permitted under Section 11.5;


117

--------------------------------------------------------------------------------





(iv)    the Borrower and any Subsidiary may effect any transaction permitted by
Section 11.3, 11.5 or 11.6;
(v)    the Borrower and the Subsidiaries may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the ordinary course of business;
(vi)    Dispositions constituting like-kind exchanges (including reverse
like-kind exchanges) of Borrowing Base Properties to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are applied to the
purchase price of such replacement property, in each case under Section 1031 of
the Code or otherwise, and (iii) after giving effect to such Disposition, the
difference between (x) the Borrowing Base in effect immediately prior to such
Disposition minus (y) the PV-9 (calculated at the time of such Disposition) of
the Borrowing Base Properties Disposed of since the later of (i) the last
Scheduled Redetermination Date and (ii) the last adjustment of the Borrowing
Base made pursuant to Section 2.14(e) exceeds the Revolving Loan Limit in effect
immediately prior to such Disposition;
(vii)    Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable and farm-outs of undeveloped acreage to which no Proved Reserves
are attributable and assignments in connection with such farm-outs;
(viii)    Dispositions of Investments in joint ventures (regardless of the form
of legal entity) to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties set forth in joint
venture arrangements and similar binding arrangements to the extent the same
would be permitted under Section 11.5(b)(viii);
(ix)    Dispositions listed on Schedule 11.4 (“Scheduled Dispositions”);
(x)    transfers of property subject to a (i) Casualty Event or in connection
with any condemnation proceeding with respect to Collateral upon receipt of the
net cash proceeds of such Casualty Event or condemnation proceeding or (ii) in
connection with any Casualty Event or any condemnation proceeding, in each case
with respect to property that does not constitute Collateral;
(xi)    Dispositions of accounts receivable (i) in connection with the
collection or compromise thereof or (ii) to the extent the proceeds thereof are
used to prepay any Loans then outstanding;
(xii)    the unwinding, terminating and/or offsetting of any Hedge Agreement
(subject to the terms of Section 2.14(e)); provided, that if the Hedge PV of the
unwound, terminated and/or offsetting positions (as calculated at the time of
any such unwind, termination or creation of off-setting positions, after taking
into account any other Hedge Agreement, executed contemporaneously with the
taking of such actions) when aggregated with the aggregate PV-9 of all Borrowing
Base Properties Disposed (calculated at the time of such Disposition) included
in the most recently delivered Reserve Report, since the later of (i) the last
Scheduled Redetermination Date and (ii) the last adjustment of the Borrowing
Base made pursuant to Section 2.14(e), exceeds 5% of the then-effective
Borrowing Base, then no later than two Business Days’ after the date of
consummation of any unwinding, terminating and/or offsetting of any Hedge
Agreement, the Borrower shall provide notice to the Administrative Agent of such
unwinding, terminating and/or offsetting of any Hedge Agreement and the
Borrowing Base shall be adjusted in accordance with the provisions of Section
2.14(e); provided, further, that to the extent that the Borrower is notified by
the Administrative Agent that a Borrowing Base Deficiency could result from an
adjustment to the Borrowing Base resulting from such unwinding, terminating
and/or offsetting of any Hedge Agreement, after the consummation of such
unwinding, terminating and/or offsetting of any Hedge


118

--------------------------------------------------------------------------------





Agreement, the Borrower shall have received net cash proceeds, or shall have
cash on hand, sufficient to eliminate any such potential Borrowing Base
Deficiency;
(xiii)    Dispositions of Oil and Gas Properties and other assets not included
in the Borrowing Base;
(xiv)    Disposition of any asset between or among the Borrower and/or its
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (i) through (xiii)
above; and
(xv)    Disposition of any easement on any surface rights to any Governmental
Authority to satisfy the requirements of any “conservation easements” or similar
programs established by any Governmental Authority; provided that such
Disposition does not materially impair the exploitation and development of the
affected Oil and Gas Properties;
provided, however, that at least 75% (or with respect to Non-Borrowing Base
Dispositions or a Disposition of the Elk Hills Power Plant under Section
11.4(a)(xiii) only, the respective percentage of cash necessary for the Borrower
to satisfy its Loan prepayment obligations under Section 5.2(e)) of the
consideration received by the Borrower or any Subsidiary in connection with a
Disposition permitted under this Section 11.4(a) is in the form of cash (other
than (A) any Disposition permitted under subsections (i), (iii)-(iv),
(vii)-(ix), (xi), (xii) or (xv) of Section 11.4(a), (B) any Dispositions of net
profits interests to any NPI JV on or after the Sixth Amendment Effective Date,
(C) any Disposition consisting of (x) farm-in or farm-out transactions permitted
under this Section 11.4(a) or (y) Proved Reserves disposed of to a Development
Joint Venture (including an NPI JV); provided that (1) any portion of such
Dispositions under clauses (B) or (C) (an “Exploration and Development
Disposition”) constituting Borrowing Base Properties is subject to the terms of
Section 11.4(a)(ii), (2) the PV-9, as set forth in the most recently delivered
Reserve Report, of any such Borrowing Base Properties included in such
Exploration and Development Disposition, is in the aggregate less than or equal
to $250,000,000 during the term of this Agreement and (3) cash received in such
Exploration and Development Disposition may be used to fund exploration and
development operations and (D) any Specified Royalty Transaction, to which
clause (d) of the definition thereof shall apply); provided, further that if the
consideration for any Disposition (other than any Specified Royalty Transaction
or Dispositions referenced in clauses (A) (excluding any Disposition under
subsection 11.4(a)(iii) made to a Subsidiary that is not a Credit Party), (B)
and (C) above) equals or exceeds $100,000,000, such Disposition shall be for
Fair Market Value and the determination of Fair Market Value shall be confirmed
by an investment bank or made by an independent third-party reasonably
acceptable to the Administrative Agent.
(b)    On any date during an Investment Grade Period, the Borrower will not, and
will not permit any of the Subsidiaries to, make any Disposition, unless after
giving pro forma effect to such Disposition (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) the Borrower
shall be in compliance with the Financial Performance Covenants on a pro forma
basis after giving effect to such Disposition, as such covenants are recomputed
as at the last day of the most recently ended Test Period as if such Disposition
had occurred on the first day of such Test Period.
11.5    Limitation on Investments.
(a)    [Reserved].
(b)    During a Borrowing Base Trigger Period, the Borrower will not, and will
not permit any of the Subsidiaries, to make any Investment except:


119

--------------------------------------------------------------------------------





(i)    extensions of trade credit and purchases of assets and services
(including purchases of inventory, supplies and materials) in the ordinary
course of business;
(ii)    Investments in assets that constituted Permitted Investments at the time
such Investments were made;
(iii)    loans and advances to officers, directors, employees and consultants of
the Borrower (or any direct or indirect parent thereof) or any of its
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of the Borrower (or any direct or indirect parent
thereof; provided that, to the extent such loans and advances are made in cash,
the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing subclauses (i) and (ii); provided that the
aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $20,000,000;
(iv)    (A) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Funding Date as set forth on Schedule 11.5, (B)
Investments existing on the Funding Date of the Borrower or any Subsidiary in
any other Subsidiary and (C) any extensions, renewals or reinvestments thereof,
so long as the amount of any Investment made pursuant to this clause (iv) is not
increased at any time above the amount of such Investment set forth on Schedule
11.5;
(v)    Investments received in connection with the bankruptcy or reorganization
of suppliers or customers and in settlement of delinquent obligations of, and
other disputes with, customers arising in the ordinary course of business or
upon foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;
(vi)    Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 11.1) of the Borrower (or any direct or indirect parent
thereof);
(vii)    [Reserved];
(viii)    (A) Investments in respect of Permitted Acquisitions and (B)
Investments in respect of Royalty Trusts and master limited partnerships, in
each case valued at the Fair Market Value (determined by the Borrower acting in
good faith) of such Investment at the time each such Investment is made, in an
aggregate amount pursuant to this Section 11.5(b)(viii) that, at the time each
such Investment is made, would not exceed the sum of (a) $50,000,000 plus (b)
the Applicable Equity Amount at such time plus (c) to the extent not otherwise
included in the determination of the Applicable Equity Amount, an amount equal
to any repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the Fair Market
Value of such Investment at the time such Investment was made); provided that
the foregoing limits shall not apply during the period in which, and Investments
may be made pursuant to this Section 11.5(b)(viii) without limit at any such
time during which, after giving pro forma effect to the making of any such
Investment, (1) no Event of Default shall have occurred and be continuing and
(2) Liquidity is not less than 10% of the then-effective Revolving Loan Limit
(on a pro forma basis after giving effect to such Investment); provided,
further, that (x) intercompany current liabilities incurred in the ordinary
course of business and consistent with past practices, in connection with the
cash management operations of the Borrower and the Subsidiaries shall not be
included in calculating any limitations in this paragraph at any time and (y)
for the avoidance of doubt, any prepayment, repurchase,


120

--------------------------------------------------------------------------------





redemption or defeasance of the Senior Notes, any Permitted Junior Indebtedness
or any Permitted Additional Debt shall also be subject to compliance with
Section 11.7;
(ix)    Investments constituting non-cash proceeds of Dispositions of assets to
the extent such Disposition is permitted by Section 11.4;
(x)    Investments made to repurchase or retire Stock or Stock Equivalents of
the Borrower or any direct or indirect parent thereof owned by any employee or
any stock ownership plan or key employee stock ownership plan of the Borrower
(or any direct or indirect parent thereof);
(xi)    loans and advances to any direct or indirect parent of the Borrower in
lieu of, and not in excess of the amount of, Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 11.6;
(xii)    Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
(xiii)    Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;
(xiv)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;
(xv)    guarantee obligations of the Borrower or any Subsidiary of leases (other
than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(xvi)    Investments held by a Person acquired (including by way of merger or
consolidation) after the Funding Date otherwise in accordance with this Section
11.5 to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
(xvii)    Investments in Industry Investments and in interests in additional Oil
and Gas Properties and gas gathering systems related thereto or Investments
related to farm-out, farm-in, joint operating, joint venture, joint development
or other area of mutual interest agreements, other similar industry investments,
gathering systems, pipelines or other similar oil and gas exploration and
production business arrangements whether through direct ownership or ownership
through a joint venture or similar arrangement; provided that any asset,
property, equity interests or other interest that (a) is property described in
clauses (d) or (f) of the definition of Excluded Stock, (b) has an aggregate
value with all such property in excess of $50,000,000 and (c) is received in
connection with any Investment under this clause (xvii) shall be pledged as
Collateral except (i) to the extent such Investment is made in connection with a
farm-in, farm-out or Development Joint Venture or (ii) to the extent otherwise
excluded pursuant to clause (b) of the definition of Excluded Stock;
(xviii)    Investments in Hedge Agreements permitted by Section 11.1 and Section
11.10;


121

--------------------------------------------------------------------------------





(xix)    Investments consisting of Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 11.1, 11.3, 11.4
and 11.6 (other than 11.6(c));
(xx)    Investments by the Borrower or any Subsidiary in any Subsidiary;
(xxi)    Investments consisting of licensing of intellectual property pursuant
to joint marketing arrangements with other Persons in the ordinary course of
business; and
(xxii)    Investments in office buildings or other similar commercial real
property useful for the operations of the Borrower in an amount not to exceed
$50,000,000 in the aggregate.
11.6    Limitation on Restricted Payments. The Borrower will not pay any
dividends (other than Restricted Payments payable solely in its Stock that is
not Disqualified Stock) or return any capital to its equity holders or make any
other distribution, payment or delivery of property or cash to its equity
holders as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for consideration, any shares of any class of its Stock or Stock
Equivalents or the Stock or Stock Equivalents of any direct or indirect parent
now or hereafter outstanding, or set aside any funds for any of the foregoing
purposes, or permit any of the Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted by Section
11.5) any Stock or Stock Equivalents of the Borrower (or any direct or indirect
parent thereof), now or hereafter outstanding (all of the foregoing, “Restricted
Payments”); except that:
(a)    the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its Stock or Stock Equivalents or
with proceeds from substantially concurrent equity contributions or issuances of
new Stock or Stock Equivalents; provided that such new Stock or Stock
Equivalents contain terms and provisions at least as advantageous to the Lenders
in all material respects to their interests as those contained in the Stock or
Stock Equivalents redeemed thereby, and the Borrower may pay Restricted Payments
payable solely in the Stock and Stock Equivalents (other than Disqualified Stock
not otherwise permitted by Section 11.1) of the Borrower;
(b)    the Borrower may (i) redeem, acquire, retire or repurchase shares of its
Stock or Stock Equivalents held by any present or former officer, manager,
consultant, director or employee (or their respective Affiliates, estates,
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributees or immediate family members) of the Borrower and its Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that, non-discretionary repurchases, acquisitions, retirements or
redemptions pursuant to the terms of any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement, the
aggregate amount of all cash paid in respect of all such shares of Stock or
Stock Equivalents so redeemed, acquired, retired or repurchased in any calendar
year does not exceed the $50,000,000; and (ii) pay Restricted Payments in an
amount equal to withholding or similar Taxes payable or expected to be payable
by any present or former employee, director, manager or consultant (or their
respective Affiliates, estates or immediate family members) and any repurchases
of Stock or Stock Equivalents in consideration of such payments including deemed
repurchases in connection with the exercise of stock options so long as the
amount of such payments does not exceed $25,000,000 in the aggregate;


122

--------------------------------------------------------------------------------





(c)    to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 11.5;
(d)    to the extent constituting Restricted Payments, the Borrower may enter
into and consummate transactions expressly permitted by any provision of Section
11.3;
(e)    the Borrower may repurchase Stock or Stock Equivalents of the Borrower
(or any direct or indirect parent thereof) upon exercise of stock options or
warrants if such Stock or Stock Equivalents represents all or a portion of the
exercise price of such options or warrants;
(f)    the Borrower or any of the Subsidiaries may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (ii) so long as, after giving pro forma effect
thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) if such payment is made while a Borrowing Base Trigger Period
is in effect, no Borrowing Base Deficiency exists, honor any conversion request
by a holder of convertible Indebtedness and make cash payments in lieu of
fractional shares in connection with any such conversion and may make payments
on convertible Indebtedness in accordance with its terms;
(g)    the Borrower may pay any Restricted Payment within 60 days after the date
of declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;
(h)    [Reserved];
(i)    during any Investment Grade Period, if no Event of Default shall have
occurred and be continuing or would result therefrom and after giving effect to
the making of any such Restricted Payment, the Borrower shall be in compliance
on a pro forma basis with the Financial Performance Covenants as such covenants
are re-computed as of the last day of the most recently ended Test Period as if
such Restricted Payment had been paid on the first day of such Test Period, then
the Borrower may declare and pay Restricted Payments in cash or other property;
(j)    the Borrower may pay any Restricted Payment to OPC or its subsidiaries
(i) in connection with the Spinoff Transaction in an aggregate amount not to
exceed $6,500,000,000 and (ii) pursuant to the OPC Related Transactions; and
(k)    the Borrower may make payments described in Sections 11.12(a), (d), (e),
(f) and (i) (subject to the conditions set out therein).
11.7    Limitations on Debt Payments and Amendments.
(a)    Except as permitted by Section 11.7(b), the Borrower shall not, and shall
not permit the other Credit Parties to, make any prepayment, repurchase,
redemption or defeasance of the Senior Notes, any Permitted Junior Indebtedness,
Permitted Junior Refinancing Indebtedness or any Permitted Additional Debt (it
being understood that payments of regularly scheduled cash interest in respect
of, payment of principal on the scheduled maturity date of, the Senior Notes,
Permitted Junior Indebtedness (only to the extent permitted under the definition
thereof), Permitted Junior Refinancing Indebtedness or Permitted Additional Debt
shall be permitted prior to maturity, as applicable), except the Borrower or any
Credit Party, as applicable, may:
(i)    after giving effect to any prepayment of Loans required by Section 5.2(e)
as the result of a Non-Borrowing Base Disposition or Disposition of the Elk
Hills Power Plant, as


123

--------------------------------------------------------------------------------





applicable, prepay, repurchase, redeem or defease any Permitted Additional Debt,
the Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior
Refinancing Indebtedness with an amount up to (w) for all Net Cash Proceeds
obtained as consideration for a Non-Borrowing Base Disposition that total less
than or equal to $500,000,000 when aggregated with all consideration obtained
for Non-Borrowing Base Dispositions since the Seventh Amendment Effective Date,
75% multiplied by the sum of (A) such Net Cash Proceeds and (B) Permitted
Additional Debt, Senior Notes, Permitted Second Lien Indebtedness or Permitted
Junior Refinancing Indebtedness obtained as consideration for such Non-Borrowing
Base Disposition (such amount reduced by any portion of the total consideration
for such Disposition received by the Borrower or such other Credit Party in the
form of Permitted Additional Debt, Senior Notes, Permitted Second Lien
Indebtedness or Permitted Junior Refinancing Indebtedness), (x) for all Net Cash
Proceeds obtained as consideration for a Non-Borrowing Base Disposition that
total greater than $500,000,000 but less than or equal to $1,000,000,000 when
aggregated with all consideration obtained for Non-Borrowing Base Dispositions
since the Seventh Amendment Effective Date, 50% multiplied by the sum of (A)
such Net Cash Proceeds and (B) Permitted Additional Debt, Senior Notes,
Permitted Second Lien Indebtedness or Permitted Junior Refinancing Indebtedness
obtained as consideration for such Non-Borrowing Base Disposition (such amount
reduced by any portion of the total consideration for such Disposition received
by the Borrower or such other Credit Party in the form of Permitted Additional
Debt, Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior
Refinancing Indebtedness), (y) for all Net Cash Proceeds obtained as
consideration for a Non-Borrowing Base Disposition that total greater than
$1,000,000,000 when aggregated with all consideration obtained for Non-Borrowing
Base Dispositions since the Seventh Amendment Effective Date, 25% multiplied by
the sum of (A) such Net Cash Proceeds and (B) Permitted Additional Debt, Senior
Notes, Permitted Second Lien Indebtedness or Permitted Junior Refinancing
Indebtedness obtained as consideration for such Non-Borrowing Base Disposition
(such amount reduced by any portion of the total consideration for such
Disposition received by the Borrower or such other Credit Party in the form of
Permitted Additional Debt, Senior Notes, Permitted Second Lien Indebtedness or
Permitted Junior Refinancing Indebtedness) or (z) for all Net Cash Proceeds
obtained as consideration for a Disposition of the Elk Hills Power Plant, 50%
multiplied by the sum of (A) such Net Cash Proceeds and (B) Permitted Additional
Debt, Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior
Refinancing Indebtedness obtained as consideration for such Disposition (such
amount reduced by any portion of the total consideration for such Disposition
received by the Borrower or such other Credit Party in the form of Permitted
Additional Debt, Senior Notes, Permitted Second Lien Indebtedness or Permitted
Junior Refinancing Indebtedness).
(ii)    prepay, repurchase, redeem or defease any Permitted Additional Debt, the
Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior Refinancing
Indebtedness with an amount up to 100% multiplied by the sum of (x) Net Cash
Proceeds plus (y) Permitted Additional Debt, Senior Notes, Permitted Second Lien
Indebtedness or Permitted Junior Refinancing Indebtedness obtained as proceeds,
in each case of any incurrence of Indebtedness permitted under Section 11.1(aa)
(such amount reduced by any portion of the total proceeds of such incurrence
received by the Borrower or such other Credit Party in the form of Permitted
Additional Debt, Senior Notes, Permitted Second Lien Indebtedness or Permitted
Junior Refinancing Indebtedness (which Permitted Additional Debt, Senior Notes,
Permitted Second Lien Indebtedness or Permitted Junior Refinancing Indebtedness
may comprise up to 100% of such total proceeds));
(iii)    (x) prepay, repurchase, redeem or defease any Permitted Additional
Debt, the Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior
Refinancing Indebtedness with the proceeds of Revolving Loans in an amount not
to exceed $300,000,000 in the aggregate for all such prepayments, repurchases,
redemptions and defeasements and (y) following any Non-Borrowing Base
Disposition that occurs on or after the Eighth Amendment Effective Date, prepay,
repurchase, redeem or defease any Permitted Additional Debt, the Senior Notes,
Permitted Second Lien Indebtedness or Permitted Junior Refinancing Indebtedness
with the proceeds of Revolving Loans in an amount equal to the positive


124

--------------------------------------------------------------------------------





difference, if any, between (A) the amount of proceeds of such Non-Borrowing
Base Disposition that would be permitted to be used to prepay, repurchase,
redeem or defease any Permitted Additional Debt, Senior Notes, Permitted Second
Lien Indebtedness or Permitted Junior Refinancing Indebtedness pursuant to
Section 11.7(a)(i) and (B) the amount of proceeds of such Non-Borrowing Base
Disposition that were previously used to prepay, repurchase, redeem or defease
Permitted Additional Debt, Senior Notes Permitted Second Lien Indebtedness or
Permitted Junior Refinancing Indebtedness pursuant to Section 11.7(a)(i);
(iv)    prepay, repurchase, redeem, defease or exchange any Indebtedness for
borrowed money at a discount to par with Net Cash Proceeds of the incurrence of,
or exchange for, Indebtedness incurred under Section 11.1(cc);
(v)    prepay, repurchase, redeem, defease or exchange the Senior Notes,
Permitted Additional Debt, any Permitted Junior Indebtedness or any Permitted
Refinancing Indebtedness in respect of the foregoing with Net Cash Proceeds of
any Permitted Refinancing Indebtedness issued or incurred to refinance such
Indebtedness; and
(vi)    prepay, repurchase, redeem or defease the Senior Notes, Permitted
Additional Debt, Permitted Junior Indebtedness, Permitted Junior Refinancing
Indebtedness or any Permitted Refinancing Indebtedness in respect of the
foregoing with an amount equal to the Specified Royalty Transaction Proceeds
received by any Credit Party; provided, that (A) no prepayment, repurchase,
redemption or defeasance of any Indebtedness pursuant to this Section
11.7(a)(vi) shall be permitted after July 31, 2020, (B) any Specified Royalty
Transaction Proceeds that are utilized to prepay, repurchase, redeem, defease or
exchange Indebtedness in accordance with this Section 11.7(a)(vi) are so applied
in the following order of priority: (1) first to any First Lien Second Out
Junior Indebtedness, any Permitted Junior Refinancing Indebtedness in respect
thereof or Permitted Refinancing Indebtedness in respect of the foregoing, (2)
second, after the payment in full in cash of all outstanding obligations under
clause (1), to any First Out Substitute Facility Indebtedness, any Permitted
Junior Refinancing Indebtedness in respect thereof or any Permitted Refinancing
Indebtedness in respect of the foregoing, (3) third, after the payment in full
in cash of all outstanding obligations under clauses (1) and (2), to any
Permitted Second Lien Indebtedness, any Permitted Junior Refinancing
Indebtedness in respect thereof or any Permitted Refinancing Indebtedness in
respect of the foregoing, (4) fourth, after the payment in full in cash of all
outstanding obligations under clauses (1), (2) and (3), to any Senior Notes, any
Permitted Junior Refinancing Indebtedness in respect thereof or any Permitted
Refinancing Indebtedness in respect of the foregoing and (5) fifth, after the
payment in full in cash of all outstanding obligations under clauses (1), (2),
(3) and (4), to any Permitted Additional Debt, any Permitted Junior Refinancing
Indebtedness in respect thereof or any Permitted Refinancing Indebtedness in
respect of the foregoing and (C) when the Specified Royalty Transaction
Expiration Event has occurred with respect to any Specified Royalty Transaction,
no prepayment, repurchase, redemption or defeasance of any Indebtedness pursuant
to this Section 11.7(a)(vi) with the Specified Royalty Transaction Proceeds from
such Specified Royalty Transaction shall thereafter be permitted (other than
those for which an irrevocable tender or call offer was made prior to the
occurrence of such Specified Royalty Transaction Expiration Event);
provided that (1) after giving pro forma effect to such prepayment repurchase,
redemption or defeasance, Liquidity is equal to $300,000,000 or greater, (2) no
Event of Default has occurred and is continuing, (3) after giving pro forma
effect to such prepayment, repurchase, redemption or defeasance and any related
pro forma adjustment (including, without limitation, any substantially
concurrent incurrence of Indebtedness or Disposition and with such pro forma
adjustments including the recalculation of PV-10 on a pro forma basis), the
Borrower is in pro forma compliance with the Financial Performance Covenants set
forth in Section 11.11, (4) in the case of any prepayment, repurchase,
redemption, defeasance or exchange pursuant to Sections 11.7(a)(i) to (iv), the
principal amount of such Indebtedness is prepaid, repurchased, redeemed


125

--------------------------------------------------------------------------------





or defeased at a discount to par (calculated for each prepayment, repurchase,
redemption or defeasance on a weighted average basis giving effect (in addition
to the discount in such prepayment, repurchase, redemption or defeasance) to any
prior discount in prepayments, repurchases, redemptions or defeasances that have
occurred from the first day of the calendar quarter in which such prepayment,
repurchase, redemption or defeasance is consummated to the date such prepayment,
repurchase, redemption or defeasance is consummated (it being understood that
such calculation shall be made exclusive of any consideration paid to the
holders of such Indebtedness in the form of Stock or the cash proceeds of Stock
used to prepay, repurchase, redeem or defease such Indebtedness)) and (5) in the
case of any prepayment, repurchase, redemption, defeasance or exchange with Net
Cash Proceeds of Permitted Refinancing Indebtedness or Permitted Junior
Refinancing Indebtedness, if such Permitted Refinancing Indebtedness or
Permitted Junior Refinancing Indebtedness is secured by the Liens on the
Collateral that secure the First Out Obligations, after giving pro forma effect
to such prepayment, repurchase, redemption, defeasance or exchange there is no
increase in the Consolidated Interest Charges as were in effect at the Eighth
Amendment Effective Date. Notwithstanding anything to the contrary contained in
this Section 11.7(a), the Borrower may use the proceeds of Revolving Loans to
prepay, repurchase, redeem or defease up to $100,000,000 aggregate principal
amount of 2020 Notes and 2021 Notes after the Seventh Amendment Effective Date.
For the avoidance of doubt, for the purposes of this Section 11.7(a), the amount
of any Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior
Refinancing Indebtedness shall be calculated using the Fair Market Value of such
Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior Refinancing
Indebtedness at the time of the prepayment, repurchase, redemption or defeasance
thereof;
(b)    Notwithstanding the foregoing, nothing in Section 11.7(a) shall prohibit
(i) the repayment or prepayment of intercompany subordinated Indebtedness owed
among the Borrower and/or the Subsidiaries, in either case unless an Event of
Default has occurred and is continuing and the Borrower has received a notice
from the Administrative Agent instructing it not to make or permit the Borrower
and/or the Subsidiaries to make any such repayment or prepayment, (ii)
substantially concurrent transfers of credit positions in connection with
intercompany debt restructurings so long as such Indebtedness is permitted by
Section 11.1 after giving effect to such transfer or (iii) the prepayment,
repurchase, redemption or other defeasance of the Senior Notes, any Permitted
Junior Indebtedness, any Permitted Junior Refinancing Indebtedness or any
Permitted Additional Debt (x) with the amount of the Net Cash Proceeds of the
issuance or sale of Stock (other than Disqualified Stock) of the Borrower within
four months of the issuance of such Stock (such amount, an “Equity Funded
Prepayment”), (y) with the proceeds of Revolving Loans in an amount equal to the
positive difference, if any, between an Equity Funded Prepayment and the amount
of such Equity Funded Prepayment that are actually used to prepay, repurchase,
redeem or defease Permitted Additional Debt, Senior Notes, Permitted Second Lien
Indebtedness or Permitted Junior Refinancing Indebtedness pursuant to the
foregoing clause (x) within four months of the related issuance of Stock or (z)
in exchange for Stock (other than Disqualified Stock) of the Borrower; and
(c)    The Borrower will not amend or modify the Senior Notes Documents or the
documentation governing any Permitted Junior Indebtedness or any senior
subordinated or subordinated Permitted Additional Debt or the terms applicable
thereto to the extent that (i) any such amendment or modification, taken as a
whole, would be adverse to the Lenders in any material respect or (ii) the
provisions of the Senior Notes Documents or the documentation governing any
senior subordinated or subordinated Permitted Additional Debt, as so amended or
modified, would not be permitted to be included in the documentation governing
any senior subordinated or subordinated Permitted Additional Debt at the time
such Indebtedness was issued.
11.8    Negative Pledge Agreements. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into or permit to exist any Contractual
Requirement (other than this Agreement or any other Credit Document or any
documentation in respect of (a) secured Indebtedness otherwise permitted


126

--------------------------------------------------------------------------------





hereunder or (b) the Credit Parties’ Oil and Gas Properties to the extent that
the property covered thereby is not required to be pledged as Collateral
pursuant to the definition of “Collateral Requirements”) that limits the ability
of the Borrower or any Guarantor to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the First Out Obligations or under the Credit Documents; provided
that the foregoing shall not apply to Contractual Requirements that (i)(x) exist
on the Effective Date and (to the extent not otherwise permitted by this Section
11.8) are listed on Schedule 11.8 and (y) to the extent Contractual Requirements
permitted by clause (x) are set forth in an agreement evidencing Indebtedness or
other obligations, are set forth in any agreement evidencing any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness or obligation
so long as such Permitted Refinancing Indebtedness does not expand the scope of
such Contractual Requirement, (ii) are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower (or are binding on
property at the time such property first becomes property of the Borrower or a
Subsidiary), so long as such Contractual Requirements were not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower (or
such property becomes property of the Borrower or a Subsidiary), (iii) represent
Indebtedness of a Subsidiary of the Borrower that is not a Guarantor to the
extent such Indebtedness is permitted by Section 11.1 so long as such
Contractual Requirement applies only to such Subsidiary, (iv) arise pursuant to
agreements entered into with respect to any sale, transfer, lease or other
Disposition permitted by Section 11.4 and applicable solely to assets under such
sale, transfer, lease or other Disposition, (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted by Section 11.5 and applicable solely to such joint venture
or otherwise arise in (A) agreements which restrict the Disposition or
distribution of assets or property in oil and gas leases, joint operating
agreements, joint exploration and/or development agreements, participation
agreements or (B) any production sharing contract or similar instrument on which
a Lien cannot be granted without the consent of a third party (to the extent
that (i) the Administrative Agent and the Lenders otherwise have an Acceptable
Security Interest in the property covered by such contract or instrument
pursuant to the definition thereof or (ii) the property covered thereby is not
required to be pledged as Collateral pursuant to the definition of “Collateral
Requirements”) and, in each case, other similar agreements entered into in the
ordinary course of the oil and gas exploration and development business, (vi)
are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 11.1, but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness,
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (viii) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 11.1 to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Subsidiary or
in leases prohibiting Liens on retained property rights of the lessor in
connection with operations of the lessee conducted on the leased property, (x)
are customary provisions restricting assignment of any agreement entered into in
the ordinary course of business, (xi) restrict the use of cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (xii) are imposed by applicable law, (xiii) exist under any
documentation governing any Permitted Refinancing Indebtedness incurred to
Refinance any Indebtedness but only to the extent such Contractual Requirement
was contained in the document evidencing the Indebtedness being refinanced,
(xiv) are customary net worth provisions contained in real property leases
entered into by Subsidiaries of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligations, (xv) relate to property, an interest in which has
been granted or conveyed to a Royalty Trust or a master limited partnership or
which is subject to a term net profits interest, and (xvi) are restrictions
regarding licenses or sublicenses by the Borrower and its Subsidiaries of
intellectual property in the ordinary course of business (in which case such
restriction shall relate only to such intellectual property).


127

--------------------------------------------------------------------------------





11.9    Limitation on Subsidiary Distributions. The Borrower will not, and will
not permit any of its Subsidiaries that are not Guarantors to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any such
Subsidiary to pay dividends or make any other distributions to the Borrower or
any Subsidiary on its Stock or with respect to any other interest or
participation in, or measured by, its profits or transfer any property to the
Borrower or any Subsidiary except (in each case) for such encumbrances or
restrictions existing under or by reason of:
(a)    contractual encumbrances or restrictions in effect on the Effective Date
that are described on Schedule 11.9 or pursuant to the Credit Documents;
(b)    the Senior Notes, the Senior Notes Documents and related guarantees;
(c)    purchase money obligations for property acquired in the ordinary course
of business and Capital Lease Obligations that impose restrictions on
transferring the property so acquired;
(d)    Requirement of Law or any applicable rule, regulation or order;
(e)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Subsidiary, or that is assumed in
connection with the acquisition of assets from such Person, in each case that is
in existence at the time of such transaction (but not created in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person and its
Subsidiaries, or the property or assets of the Person and its Subsidiaries, so
acquired or designated;
(f)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or assets of such Subsidiary;
(g)    secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 11.1 and 11.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness;
(h)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(i)    other Indebtedness, Disqualified Stock or preferred stock of Subsidiaries
permitted to be incurred subsequent to the Funding Date pursuant to Section 11.1
and either (A) the provisions relating to such encumbrance or restriction
contained in such Indebtedness are no less favorable to the Borrower, taken as a
whole, as determined by the board of directors of the Borrower in good faith,
than the provisions contained in this Agreement as in effect on the Funding Date
or (B) any such encumbrance or restriction contained in such Indebtedness does
not prohibit (except upon a default or an event of default thereunder) the
payment of dividends in an amount sufficient, as determined by the board of
directors of the Borrower in good faith, to make scheduled payments of cash
interest on the First Out Obligations when due;
(j)    customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property;
(k)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business; and


128

--------------------------------------------------------------------------------





(l)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (k) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower’s
board of directors, no more restrictive in any material respect with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.
11.10    Hedge Agreements.
(a)    During a Borrowing Base Trigger Period, the Borrower will not, and will
not permit any Subsidiary to, enter into any Hedge Agreements with any Person
other than:
(i)    Hedge Agreements that are non-speculative (including Hedge Agreements
entered into to unwind or offset other permitted Hedge Agreements); provided
that:
(A)    any such Hedge Agreement does not have a term greater than sixty (60)
months from the date such Hedge Agreement is entered into;
(B)    at all times, on a net basis, (A) the aggregate notional volume for each
of natural gas (including natural gas liquids) and crude oil, calculated
separately, covered by market sensitive Hedge Agreements for any month in the
first year of the forthcoming five year period (other than Excluded Hedges)
shall not exceed 90% of the Projected Volume of natural gas (including natural
gas liquids) and crude oil production, calculated separately, for each such
month in such forthcoming period and (B) the aggregate notional volume for each
of natural gas (including natural gas liquids) and crude oil, calculated
separately, covered by market sensitive Hedge Agreements for any month in each
of the second through fifth years of the forthcoming five year period (other
than Excluded Hedges) shall not exceed 80% of the Projected Volume of natural
gas (including natural gas liquids) and crude oil production, calculated
separately, for each such month in such forthcoming period;
(C)    notwithstanding the limitations set forth in clause (i) of this Section
11.10(a), in contemplation of a Permitted Acquisition, the Borrower and its
Subsidiaries may enter into additional market sensitive Hedge Agreements such
that the aggregate notional volumes for each of natural gas (including natural
gas liquids) and crude oil, calculated separately, for each month in the
forthcoming five year period covered by such additional market sensitive Hedge
Agreements do not exceed 70% of the Projected Volume of natural gas (including
natural gas liquids) and crude oil production, calculated separately, from the
estimated reserves to be acquired in such Permitted Acquisition for each month
in such forthcoming period; provided such additional Hedge Agreements are
entered into (A) after the execution of a definitive agreement with respect to a
proposed Acquisition, but in any event no earlier than 90 days prior to the
proposed Funding Date of such Permitted Acquisition and (B) in the event such
agreement is terminated or such Acquisition is otherwise not consummated within
90 days after such initial additional market sensitive Hedge Agreements have
been entered into (or such longer period as may be reasonably acceptable to the
Administrative Agent in the event the proposed closing of such Permitted
Acquisition has been delayed beyond what the Borrower originally expected), then
within 15 days after such termination or the end of such 90 day (or longer)
period, as applicable, the Borrower shall and shall cause the Subsidiaries to
novate, unwind or otherwise dispose of market sensitive Hedge Agreements to the
extent necessary to be in compliance with the limitations set forth in clause
(i) of this Section 11.10(a); and


129

--------------------------------------------------------------------------------





(D)    so long as the Borrower and the Subsidiaries properly identify and
consistently report such hedges, the Borrower and the Subsidiaries may utilize
crude oil hedges as a substitute for hedging natural gas liquids.
(ii)    Hedge Agreements entered into with the purpose and effect of (i) fixing
or limiting interest rates on a principal amount of indebtedness of any Credit
Party that is accruing interest at a variable rate or (ii) obtaining variable
interest rates on a principal amount of indebtedness of any Credit Party that is
accruing interest at a fixed rate (in each case including Hedge Agreements
entered into to unwind or offset other permitted Hedge Agreements), provided
that the aggregate notional amount of such Hedge Agreements does not (on a net
basis) exceed the outstanding principal balance of the variable or fixed rate,
as the case may be, Indebtedness of the Credit Parties at the time such Hedge
Agreement is entered into.
(b)    During an Investment Grade Period, the Borrower will not, and will not
permit any Subsidiary to, enter into any Hedge Agreements with any Person other
than (i) Hedge Agreements not for speculative purposes entered into to hedge or
mitigate risks to which the Borrower or any Subsidiary has or may have exposure
(including with respect to commodity prices), (ii) Hedge Agreements not for
speculative purposes entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary and (iii) other Hedge
Agreements not for speculative purposes permitted under the risk management
policies approved by the Borrower’s Board of Directors from time to time and not
subject the Borrower and its Subsidiaries to material speculative risks.
It is understood that for purposes of this Section 11.10, the following Hedge
Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Hedge Agreement intended, at inception of execution,
to hedge or manage any of the risks related to existing and or forecasted
Hydrocarbon production of the Borrower or its Subsidiaries (whether or not
contracted) and (ii) any Hedge Agreement intended, at inception of execution,
(A) to hedge or manage the interest rate exposure associated with any debt
securities, debt facilities or leases (existing or forecasted) of the Borrower
or its Subsidiaries, (B) for foreign exchange or currency exchange management,
(C) to manage commodity portfolio exposure associated with changes in interest
rates or (D) to hedge any exposure that the Borrower or its Subsidiaries may
have to counterparties under other Hedge Agreements such that the combination of
such Hedge Agreements is not speculative taken as a whole.
11.11    Financial Performance Covenants.
(a)    First Lien First Out Leverage Ratio. The Borrower will not permit the
First Lien First Out Leverage Ratio as of the last day of each fiscal quarter of
the Borrower to be greater than the ratio applicable to such fiscal quarter set
forth below:
Fiscal Quarter Ending
First Lien First Out Leverage Ratio
September 30, 2017 through December 31, 2019
1.90 to 1.00
Thereafter
1.50 to 1.00

(b)    Interest Expense Ratio. The Borrower will not permit the Interest Expense
Ratio as of the last day of each fiscal quarter of the Borrower to be less than
1.20 to 1:00.


130

--------------------------------------------------------------------------------





(c)    First Lien Asset Coverage Ratio. The Borrower will not permit the First
Lien Asset Coverage Ratio as of the last day of each fiscal quarter of the
Borrower to be less than 1.20 to 1.00.
(d)    Liquidity. The Borrower will not permit Liquidity to be less than
$150,000,000 as of the last day of each calendar month. Together with the
delivery of the information required to be delivered pursuant to Section 10.15,
the Borrower will deliver a certificate of an Authorized Officer certifying the
amount of Liquidity as of the last day of the preceding calendar month and
showing, in reasonable detail, supporting information and calculations
reflecting the amount of such Liquidity.
11.12    Transactions with Affiliates. The Borrower will not, and will not
permit any of the Subsidiaries to conduct, any material transaction with any of
its Affiliates (other than the Borrower and the Subsidiaries or any entity that
becomes a Subsidiary as a result of such transaction) on terms other than those
that are substantially as favorable to the Borrower or such Subsidiary as it
would obtain at the time in a comparable arm’s-length transaction (which
includes, for the avoidance of doubt, any transaction consummated for Fair
Market Value) with a Person that is not an Affiliate, as determined by the board
of directors or managers of the Borrower or such Subsidiary in good faith;
provided that the foregoing restrictions shall not apply to:
(a)    the payment of Transaction Expenses,
(b)    the OPC Related Transactions as in effect from time to time, provided
that any amendment or modification after the Spinoff Date, taken as a whole,
shall not be adverse to the Lenders in any material respect,
(c)    loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under Article XI,
(d)    employment and severance arrangements and health, disability, retirement
savings, employee benefit and similar insurance or benefit plans between the
Borrower (or any direct or indirect parent thereof) and the Subsidiaries and
their respective directors, officers, employees or consultants (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of Stock or Stock Equivalents
pursuant to put/call rights or similar rights with current or former employees,
officers, directors or consultants and equity option or incentive plans and
other compensation arrangements) in the ordinary course of business or as
otherwise approved by the board of directors or managers of the Borrower (or any
direct or indirect parent thereof),
(e)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of, or in connection with any services provided to,
the Borrower and the Subsidiaries,
(f)    transactions pursuant to agreements in existence on the Funding Date and
set forth on Schedule 11.12 or any amendment thereto to the extent such an
amendment is not adverse, taken as a whole, to the Lenders in any material
respect,
(g)    Restricted Payments, redemptions, repurchases and other actions permitted
under Section 11.6 and Section 11.7,


131

--------------------------------------------------------------------------------





(h)    any issuance of Stock or Stock Equivalents or other payments, awards or
grants in cash, securities, Stock, Stock Equivalents or otherwise pursuant to,
or the funding of, employment arrangements, equity options and equity ownership
plans approved by the board of directors or board of managers of the Borrower
(or any direct or indirect parent thereof),
(i)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries,
(j)    payments by the Borrower (or any direct or indirect parent thereof) and
the Subsidiaries pursuant to tax sharing agreements among the Borrower (and any
such parent) and the Subsidiaries on customary terms; provided that payments by
Borrower and the Subsidiaries under any such tax sharing agreements shall not
exceed the excess (if any) of the amount they would have paid on a standalone
basis over the amount they actually pay directly to Governmental Authorities,
and
(k)    customary agreements and arrangements with Royalty Trusts and master
limited partnership agreements that comply with the affiliate transaction
provisions of such Royalty Trust or master limited partnership agreement.
11.13    Change in Business. The Borrower and its Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business of Industry Investments by the
Borrower and its Subsidiaries and other business activities incidental or
reasonably related to any of the foregoing.
11.14    Use of Proceeds. The Borrower will not, and will not permit any of its
Subsidiaries to, use the proceeds of any Loans or Letter of Credit, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
11.15    [Reserved].
11.16    Due Diligence. From and after the Fifth Amendment Effective Date, the
Borrower shall use its commercially reasonable efforts to provide to the
Administrative Agent information regarding the Non-Borrowing Base Properties as
reasonably requested by the Administrative Agent in connection with customary
due diligence undertaken on behalf of the Lenders.
ARTICLE XII
EVENTS OF DEFAULT
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
12.1    Payments. The Borrower shall default in the payment when due of any
principal of the Loans or any interest on the Loans or any Unpaid Drawings, fees
or of any other amounts owing hereunder or under any other Credit Document and
such default shall continue for five or more days.
12.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.


132

--------------------------------------------------------------------------------





12.3    Covenants. Any Credit Party shall:
(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 10.1(d)(i), 10.5 (solely with respect to the
Borrower), 10.10(g), 10.11(c) or XI; or
(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 12.1 or 12.2 or clause (a)
of this Section 12.3) contained in this Agreement or any Security Document and
such default shall continue unremedied for a period of at least 30 days after
receipt of written notice thereof by the Borrower from the Administrative Agent.
12.4    Default Under Other Agreements. (a) (i) The Borrower or any of the
Subsidiaries shall default in any payment with respect to any Indebtedness
(other than Indebtedness described in Section 12.1) or Hedge Obligations in
excess of $125,000,000, beyond the grace period, if any, provided in the
instrument or agreement under which such Indebtedness or Hedge Obligation was
created or (ii) without limiting the provisions of clause (i), any Indebtedness
or Hedge Obligations referred to in clause (i) shall be declared to be due and
payable, or shall be required to be prepaid, defeased or redeemed other than by
a regularly scheduled required prepayment or as a mandatory prepayment (and, (A)
with respect to any Hedge Obligations, other than due to a termination event or
equivalent event pursuant to the terms of the related Hedge Agreements and (B)
other than secured Indebtedness that becomes due as a result of a Disposition
(including as a result of Casualty Event) of the property or assets securing
such Indebtedness permitted under this Agreement), prior to the stated maturity
thereof or (b) the Borrower or any Subsidiary (i) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of First Lien Second Out Junior Indebtedness or (ii)
fails to observe or perform any other agreement or condition relating to any
such Second Out Junior Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto that would allow the lenders thereunder
to accelerate such Second Out Junior Indebtedness.
12.5    Bankruptcy, Etc. The Borrower or any Specified Subsidiary shall commence
a voluntary case, proceeding or action concerning itself under (a) Title 11 of
the United States Code entitled “Bankruptcy”; or (b) in the case of any Foreign
Subsidiary that is a Specified Subsidiary, any domestic or foreign law relating
to bankruptcy, judicial management, insolvency, reorganization, administration
or relief of debtors in effect in its jurisdiction of incorporation, in each
case as now or hereafter in effect, or any successor thereto (collectively, the
“Bankruptcy Code”); or an involuntary case, proceeding or action is commenced
against the Borrower or any Specified Subsidiary and the petition is not
dismissed within 60 days after commencement of the case, proceeding or action
or, in connection with any such voluntary proceeding or action, the Borrower or
any Specified Subsidiary commences any other proceeding or action under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any Specified Subsidiary; or a
custodian (as defined in the Bankruptcy Code), receiver, receiver manager,
trustee or similar person is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any Specified Subsidiary;
or there is commenced against the Borrower or any Specified Subsidiary any such
proceeding or action that remains undismissed for a period of 60 days; or any
order of relief or other order approving any such case or proceeding or action
is entered; or the Borrower or any Specified Subsidiary suffers any appointment
of any custodian, receiver, receiver manager, trustee or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Borrower or any Specified Subsidiary makes a general
assignment for the benefit of creditors.


133

--------------------------------------------------------------------------------





12.6    ERISA.
(a)    Any Plan shall fail to satisfy the minimum funding standard required for
any plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
or Multiemployer Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); the Borrower or any
ERISA Affiliate has incurred or is likely to incur a liability to or on account
of a Plan or a Multiemployer Plan under Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 or of ERISA or Section 4971 or 4975 of the Code
(including the giving of written notice thereof);
(b)    there results from any event or events set forth in clause (a) of this
Section 12.6 the imposition of a lien, the granting of a security interest, or a
liability; and
(c)    such lien, security interest or liability would be reasonably likely to
have a Material Adverse Effect.
12.7    Guarantee. The Guarantee or any material provision thereof shall cease
to be in full force or effect (other than pursuant to the terms hereof and
thereof) or any Guarantor or any other Credit Party shall deny or disaffirm in
writing any such Guarantor’s obligations under the Guarantee.
12.8    Security Documents. During a Borrowing Base Trigger Period, the Security
Agreement, Mortgage or any other Security Document pursuant to which the assets
of the Borrower or any Subsidiary are pledged as Collateral or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof) or any grantor thereunder or any other Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement, the Mortgage or any other Security Document.
12.9    Judgments. One or more monetary judgments or decrees shall be entered
against the Borrower or any of the Subsidiaries involving a liability of
$50,000,000 or more in the aggregate for all such judgments and decrees for the
Borrower and the Subsidiaries (to the extent not paid or covered by insurance
provided by a carrier not disputing coverage) and any such judgments or decrees
shall not have been satisfied, vacated, discharged or stayed or bonded pending
appeal within 60 days after the entry thereof.
12.10    Change of Control. A Change of Control shall occur.
Then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Majority Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 12.5 shall
occur with respect to the Borrower, the result that would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (a), (b)
and (d) below shall occur automatically without the giving of any such notice):
(a) declare the Total Commitment and Swingline Commitment terminated, whereupon
the Commitment of each Lender and the Swingline Lender, as the case may be,
shall forthwith terminate immediately and any fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind; (b)
declare the principal of and any accrued interest and fees in respect of any or
all Loans and any or all First Out Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or


134

--------------------------------------------------------------------------------





other notice of any kind, all of which are hereby waived by the Borrower; (c)
terminate any Letter of Credit that may be terminated in accordance with its
terms; and/or (d) direct the Borrower to pay (and the Borrower agrees that upon
receipt of such notice, or upon the occurrence of an Event of Default specified
in Section 12.5 with respect to the Borrower, it will pay) to the Administrative
Agent at the Administrative Agent’s Office such additional amounts of cash, to
be held as security for the Borrower’s respective reimbursement obligations for
Drawings that may subsequently occur thereunder, equal to the aggregate Stated
Amount of all Letters of Credit issued and then outstanding. In addition, after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.
Any amount received by the Administrative Agent from any Credit Party (or from
proceeds of any Collateral) following any acceleration of the First Out
Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 12.5 shall be applied:
(i)    first, to payment or reimbursement of that portion of the First Out
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in each Person’s capacity as such;
(ii)    second, to the Secured Parties, an amount equal to all First Out
Obligations due and owing to them on the date of distribution and, if such
moneys shall be insufficient to pay such amounts in full, then ratably (without
priority of any one over any other) to such Secured Parties in proportion to the
unpaid amount thereof; and
(iii)    third, pro rata to any other First Out Obligations then due and owing;
and
(iv)    fourth, any surplus then remaining, after all of the First Out
Obligations then due shall have been indefeasibly paid in full in cash, shall be
paid to the Borrower or its successors or assigns or to whomever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may award.
Notwithstanding the foregoing, amounts received from the Borrower or any Credit
Party that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Hedge Obligations (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Hedge Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause second above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause second above by the holders of any Excluded
Hedge Obligations are the same as the proportional aggregate recoveries with
respect to other Obligations pursuant to clause second above).
Any amount received by the Administrative Agent from any Credit Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 12.5 shall be applied in accordance with the appropriate section of the
First Lien Intercreditor Agreement.
ARTICLE XIII
THE ADMINISTRATIVE AGENT
13.1    Appointment.


135

--------------------------------------------------------------------------------





(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Article XIII (other than
Section 13.1(b) with respect to the Joint Lead Arrangers, the Joint Bookrunners,
the Syndication Agent and the Documentation Agents and Section 13.10 with
respect to the Borrower) are solely for the benefit of the Administrative Agent
and the Lenders, and the Borrower shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.
(b)    Each of the Syndication Agent, the Documentation Agents, the Joint Lead
Arrangers and the Joint Bookrunners, each in its capacity as such, shall not
have any obligations, duties or responsibilities under this Agreement but shall
be entitled to all benefits of this Article XIII.
13.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it in the absence of gross
negligence or willful misconduct (as determined in the final judgment of a court
of competent jurisdiction).
13.3    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein (IT BEING THE INTENTION OF
THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL,
IN ALL CASES, BE INDEMNIFIED FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE)) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of the Borrower, any other Credit Party or any officer thereof contained in
this Agreement or any other Credit Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower
or any other Credit Party to perform its obligations hereunder or thereunder.
The Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party or
any Affiliate thereof. The Administrative Agent shall not be under any
obligation to any Lender, the Swingline Lender or any Letter of Credit Issuer to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.


136

--------------------------------------------------------------------------------





13.4    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or instruction believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Majority Revolving Lenders, the Majority Term Loan Lenders,
or the Majority Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Majority Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable Requirements of Law. For purposes
of determining compliance with the conditions specified in Article VI and
Article VIII on the Funding Date, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Funding
Date specifying its objection thereto.
13.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Majority Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
13.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that
no act by the Administrative Agent hereinafter taken, including any review of
the affairs of the Borrower or any other Credit Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender, the Swingline Lender or any Letter of Credit Issuer. Each Lender, the
Swingline Lender and each Letter of Credit Issuer represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and each other Credit Party and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform


137

--------------------------------------------------------------------------------





itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower and any other Credit Party. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, assets, operations, properties,
financial condition, prospects or creditworthiness of the Borrower or any other
Credit Party that may come into the possession of the Administrative Agent any
of their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
13.7    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Bookrunners, Joint Lead Arrangers or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.
13.8    Indemnification. The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Commitments or Loans, as
applicable, outstanding in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Total Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable to the Administrative Agent for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence, bad faith or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction (IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE
ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED
FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE); provided,
further, that no action taken in accordance with the directions of the Majority
Lenders (or such other number or percentage of the Lenders as shall be required
by the Credit Documents) shall be deemed to constitute gross negligence, bad
faith or willful misconduct for purposes of this Section 13.8. In the case of
any investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans), this Section 13.8
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including attorneys’ fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice rendered in
respect of rights or responsibilities under, this Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower; provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto. If any indemnity furnished to the Administrative Agent for any purpose
shall, in the opinion of the Administrative Agent, be insufficient or become
impaired, the Administrative Agent may call for additional indemnity and cease,
or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided, in no event shall this sentence require any
Lender to indemnify


138

--------------------------------------------------------------------------------





the Administrative Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s pro rata portion thereof; and provided, further, this sentence shall
not be deemed to require any Lender to indemnify the Administrative Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement resulting from the Administrative Agent
gross negligence, bad faith or willful misconduct. The agreements in this
Section 13.8 shall survive the payment of the Loans and all other amounts
payable hereunder.
13.9    Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower and any other Credit Party as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Credit Documents. With respect to the Loans made by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any Lender and may exercise the same as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
13.10    Successor Agent. The Administrative Agent may at any time give notice
of its resignation to the Lenders, the Swingline Lender, the Letter of Credit
Issuer and the Borrower. If the Administrative Agent and/or Swingline Lender
becomes a Defaulting Lender, then such Administrative Agent or Swingline Lender
may be removed as the Administrative Agent or Swingline Lender, as the case may
be, at the reasonable request of the Borrower and the Required Revolving
Lenders. Upon receipt of any such notice of resignation or removal, as the case
may be, the Majority Lenders shall have the right, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed) so long as no Default
under Section 12.1 or 12.5 is continuing, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If, in the case of the resignation of the
Administrative Agent, no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the Administrative Agent gives notice of its resignation, then the
Administrative Agent may on behalf of the Lenders, the Swingline Lender and the
Letter of Credit Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Upon the acceptance of a successor’s appointment
as the Administrative Agent hereunder, and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Majority
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Security Documents, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower (following the
effectiveness of such appointment) to the successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Credit Documents, the provisions of
this Article XIII (including Section 13.8) and Section 14.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
the Administrative Agent.
Any resignation of any Person as Administrative Agent pursuant to this Section
shall also constitute its resignation as Letter of Credit Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Letter of Credit Issuer,
(b) the retiring Letter of Credit Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other


139

--------------------------------------------------------------------------------





arrangements satisfactory to the retiring Letter of Credit Issuer to effectively
assume the obligations of the retiring Letter of Credit Issuer with respect to
such Letters of Credit.
13.11    Withholding Tax. To the extent required by any applicable Requirement
of Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by any applicable
Credit Party and without limiting the obligation of any applicable Credit Party
to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due to the Administrative Agent under this Section 13.11. For
the avoidance of doubt, for purposes of this Section 13.11, the term “Lender”
includes any Letter of Credit Issuer and any Swingline Lender.
13.12    Security Documents and Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 14.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent may (a) execute any documents or instruments necessary in
connection with a Disposition of assets permitted by this Agreement, (b) release
any Lien encumbering any item of Collateral that is the subject of such
Disposition of assets or with respect to which Majority Lenders (or such other
Lenders as may be required to give such consent under Section 14.1) have
otherwise consented, (c) release any Guarantor from the Guarantee with respect
to which Majority Lenders (or such other Lenders as may be required to give such
consent under Section 14.1) have otherwise consented or (d) enter into the
Existing Intercreditor Agreement.
13.13    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Credit Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Secured Party hereby agree that (a)
no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guarantee; it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Documents
may be exercised solely by the Administrative Agent, and (b) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Majority Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the First Out
Obligations as a credit on account of the purchase price for any collateral
payable by the Administrative Agent at such sale or other disposition.
13.14    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 12.5, the Administrative Agent


140

--------------------------------------------------------------------------------





(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 14.5) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under Section
14.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
13.15    Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Majority Lenders, to credit bid
all or any portion of the First Out Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the First Out
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Credit Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the First Out Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Majority Lenders on a ratable basis (with First Out Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that shall vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid, (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the First Out Obligations which were
credit bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale, (iii)
the Administrative Agent shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Majority Lenders or their permitted
assignees under


141

--------------------------------------------------------------------------------





the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Majority Lenders contained in Section 14.1 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant First Out Obligations which were credit bid, interests, whether
as equity, partnership interests, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that First
Out Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of First Out Obligations assigned to the acquisition
vehicle exceeds the amount of First Out Obligations credit bid by the
acquisition vehicle or otherwise), such First Out Obligations shall
automatically be reassigned to the Secured Parties pro rata with their original
interest in such First Out Obligations and the equity interests and/or debt
instruments issued by any acquisition vehicle on account of such First Out
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the First Out Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
13.16    Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and its respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


142

--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless Section 13.16(a)(i) is true with respect to a Lender
or such Lender has provided another representation, warranty and covenant as
provided in Section 13.16(a)(iv), such Lender further (i) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (ii)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
none of the Administrative Agent, any Syndication Agent, any Documentation Agent
or any of their respective Affiliates is a fiduciary with respect to the
Collateral or the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Credit Document or any documents related to hereto or thereto).
(c)    The Administrative Agent, each Syndication Agent and each Documentation
Agent hereby informs the Lenders that each such Person is not undertaking to
provide investment advice or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments, this Agreement and any
other Credit Documents (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
ARTICLE XIV
MISCELLANEOUS
14.1    Amendments, Waivers and Releases. Except as expressly set forth in this
Agreement (including, for the avoidance of doubt, Section 2.17), neither this
Agreement nor any other Credit Document, nor any terms hereof or thereof, may be
amended, supplemented or modified except in accordance with the provisions of
this Section 14.1. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent shall, from time to time, (a) enter
into with the relevant Credit Party or Credit Parties written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the Credit
Parties hereunder or thereunder or (b) waive in writing, on such terms and
conditions as the Majority Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that each such waiver and each such amendment,
supplement or modification shall be effective only in the specific instance and
for the specific purpose for which given; provided, further, that no such waiver
and no such amendment, supplement or modification shall (i) forgive or reduce
any portion of any Loan or reduce the stated rate (it being understood that only
the consent of the Majority Lenders shall be necessary to waive any obligation
of the Borrower to pay interest at the Default Rate or amend Section 2.8(e)), or
forgive any portion, or extend the date for the payment, of any interest or fee
payable


143

--------------------------------------------------------------------------------





hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or extend the Maturity Date or the
final expiration date of any Lender’s Commitment (provided that any Lender, upon
the request of the Borrower, may extend the final expiration date of its
Commitment without the consent of any other Lender, including the Majority
Lenders) or extend the final expiration date of any Letter of Credit beyond the
L/C Maturity Date, or increase the amount of the Commitment of any Lender
(provided that, any Lender, upon the request of the Borrower, may increase the
amount of its Commitment without the consent of any other Lender, including the
Majority Lenders), or make any Loan, interest, fee or other amount payable in
any currency other than Dollars, in each case without the written consent of
each Lender directly and adversely affected thereby, or (ii) amend, modify or
waive any provision of this Section 14.1, or amend or modify any of the
provisions of Section 14.8(a) to the extent it would alter the ratable
allocation of payments thereunder, or reduce the percentages specified in the
definitions of the terms “Majority Lenders”, “Majority Revolving Lenders”,
“Majority Term Loan Lenders”, “Required Revolving Lenders” or “Borrowing Base
Required Lenders”, consent to the assignment or transfer by the Borrower of its
rights and obligations under any Credit Document to which it is a party (except
as permitted pursuant to Section 11.3) or alter the order of application set
forth in the provisions of Article XII following Section 12.10 or modify any
definition used in such final paragraph if the effect thereof would be to alter
the order of payment specified therein, in each case without the written consent
of each Lender directly and adversely affected thereby, or (iii) amend, modify
or waive any provision of Article XIII without the written consent of the
then-current Administrative Agent, as applicable, or any other former
Administrative Agent to whom Article XIII then applies in a manner that directly
and adversely affects such Person, or (iv) amend, modify or waive any provision
of Article III with respect to any Letter of Credit without the written consent
of each Letter of Credit Issuer to whom Article III then applies in a manner
that directly and adversely affects such Person, or (v) amend, modify or waive
any provisions hereof relating to Swingline Loans without the written consent of
the Swingline Lender, or (vi) release all or substantially all of the Guarantors
under the Guarantee (except as expressly permitted by the Guarantee or this
Agreement) without the prior written consent of each Lender, or (vii) release
all or substantially all of the Collateral under the Security Documents (except
as expressly permitted by the Security Documents or this Agreement, including
upon the termination of any Borrowing Base Trigger Period) without the prior
written consent of each Lender, or (viii) amend Section 2.9 so as to permit
Interest Period intervals greater than six months without regard to availability
to Lenders, without the written consent of each Lender directly and adversely
affected thereby, or (ix) during a Borrowing Base Trigger Period, increase the
Borrowing Base without the written consent of the Borrowing Base Required
Lenders, decrease or maintain the Borrowing Base without the written consent of
the Required Revolving Lenders or otherwise modify Section 2.14(b), (c), (d),
(e) or 2.14(i) without the written consent of Borrowing Base Required Lenders;
provided that a Scheduled Redetermination may be postponed by the Majority
Revolving Lenders, or (x) affect the rights or duties of, or any fees or other
amounts payable to the Administrative Agent under this Agreement or any other
Credit Document) without the prior written consent of the Administrative Agent,
(xi) amend, modify or waive any provision of Article VII or Article VIII without
the written consent of each Lender; provided, further, that any provision of
this Agreement or any other Credit Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Majority Lenders stating that the Majority Lenders object to such amendment.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the


144

--------------------------------------------------------------------------------





concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender.
14.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(a)    if to the Borrower, the Administrative Agent, the Swingline Lender or the
Letter of Credit Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 14.2 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and
(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Swingline Lender and the Letter of Credit Issuer.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.
14.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by
Requirements of Law.
14.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
14.5    Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Joint Lead Arrangers for all of their
reasonable and documented out-of-pocket costs and expenses (with respect to
attorney costs, limited to reasonable fees, disbursements and other charges of
one primary counsel to the Administrative Agent and the Joint Lead Arrangers)
incurred in connection with the preparation and execution and delivery of, and
any amendment, waiver, supplement or modification to, this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Simpson Thacher & Bartlett LLP, in its capacity as counsel
to the Administrative Agent, and one counsel in each appropriate local
jurisdiction (other than any allocated costs of in-house counsel), (b) to pay or
reimburse the Administrative Agent, and each Lender for all its reasonable and
documented out-of-pocket


145

--------------------------------------------------------------------------------





costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Credit Documents and any such
other documents (with respect to attorney costs, limited to the reasonable fees,
disbursements and other charges of one primary counsel and one additional local
counsel in each material jurisdiction to the Administrative Agent and the
Lenders and, solely in the case of an actual or potential conflict of interest,
one additional legal counsel in each of the applicable jurisdictions of the
affected Administrative Agent and Lenders), (c) to pay, indemnify, and hold
harmless each Lender, Letter of Credit Issuer and the Administrative Agent from,
any and all recording and filing fees and (d) to pay, indemnify, and hold
harmless each Lender, Letter of Credit Issuer and the Administrative Agent and
their respective Related Parties from and against any and all other liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
whether or not such proceedings are brought by the Borrower, any of its Related
Parties or any other third Person (with respect to attorney costs, limited to
the reasonable and documented fees, disbursements and other charges of one
primary counsel for all such Persons, taken as a whole, and, if necessary, of a
single firm of local counsel in each appropriate jurisdiction for all such
Persons, taken as a whole (unless there is an actual or perceived conflict of
interest in which case each such Person may, with the consent of the Borrower
(not to be unreasonably withheld or delayed) retain its own counsel), with
respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Credit Documents and any such other
documents, including, without limitation, any of the foregoing relating to the
violation of, noncompliance with or liability under, any applicable
Environmental Law (other than by such indemnified person or any of its Related
Parties (other than any trustee or advisor)) or to any actual or alleged
presence, release or threatened release of Hazardous Materials involving or
attributable to the operations of the Borrower, any of its Subsidiaries or any
of the Oil and Gas Properties (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”); provided that the Borrower shall
have no obligation hereunder to the Administrative Agent or any Lender or any of
their respective Related Parties with respect to Indemnified Liabilities to the
extent it has been determined by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from (i) the gross negligence, bad faith
or willful misconduct of the party to be indemnified or any of its Related
Parties (IT BEING THE INTENTION OF THE PARTIES HERETO THAT EACH LENDER, LETTER
OF CREDIT ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE RELATED
PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED FOR ITS ORDINARY COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE), (ii) any material breach of any Credit
Document by the party to be indemnified or (iii) disputes, claims, demands,
actions, judgments or suits not arising from any act or omission by the Borrower
or its Affiliates, brought by an indemnified Person against any other
indemnified Person (other than disputes, claims, demands, actions, judgments or
suits involving claims against the Administrative Agent in its capacity as
such). NO PERSON ENTITLED TO INDEMNIFICATION UNDER CLAUSE (D) OF THIS SECTION
14.5 SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. THE TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS USED BY THE ADMINISTRATIVE AGENT IS PROVIDED
“AS IS” AND “AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PARTIES WARRANT THE ADEQUACY OF SUCH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH


146

--------------------------------------------------------------------------------





ANY COMMUNICATIONS OR ANY TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS. No Person entitled to indemnification under clause (d) of
this Section 14.5, nor the Borrower or any of its Subsidiaries, shall have any
liability for any special, punitive, indirect, exemplary or consequential
damages (including, without limitation, any loss of profits, business or
anticipated savings) relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Funding Date); provided that the foregoing shall not negate
the Borrower’s obligations with respect to Indemnified Liabilities. All amounts
payable under this Section 14.5 shall be paid within 10 Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expense in
reasonable detail. The agreements in this Section 14.5 shall survive repayment
of the Loans and all other amounts payable hereunder. This Section 14.5 shall
not apply with respect to any claims for Taxes which shall be governed
exclusively by Section 5.4 and, to the extent set forth therein, Sections 2.10
and 3.5.
14.6.    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 11.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 14.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section 14.6) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 14.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may at any time assign to one or more assignees (other than the Borrower,
its Subsidiaries, their Affiliates, or any natural person) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that,
notwithstanding the foregoing clause, the Borrower shall have the right to
withhold or delay its consent to any assignment (x) if, in order for such
assignment to comply with applicable Requirements of Law, the Borrower would be
required to obtain the consent of, or make any filing or registration with, any
Governmental Authority or (y) with respect to an assignment of Revolving
Commitments to an entity other than a commercial bank or other financial
institution customarily engaged in the business of making loans in the oil and
gas industry) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment (1) to a Lender, an Affiliate of such assigning Lender or an
Approved Fund or (2) if an Event of Default under Section 12.1 or Section 12.5
has occurred and is continuing; and provided, further, that if the Borrower’s
has not responded within ten (10) Business Days after the delivery of any
written request for a consent, such consent shall be deemed to have been given;
and
(B)    the Administrative Agent, each Swingline Lender and each Letter of Credit
Issuer; provided that no consent of the Administrative Agent shall be required
for


147

--------------------------------------------------------------------------------





assignments in respect of (1) the Revolving Facility if such assignment is to a
Person that is a Revolving Lender, an Affiliate of such Revolving Lender or an
Approved Fund with respect to such Revolving Lender, or (2) any Term Loans to a
Person who is a Lender, an Affiliate of a Lender or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, (1) the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 and
increments of $1,000,000 in excess thereof and (2) after giving effect to such
assignment, the amount of the remaining Commitment or Loans of the assigning
Lender (determined as of the date the Assignment and Acceptance with respect to
such assignment is delivered to the Administrative Agent) shall not be less than
$15,000,000, in each case unless each of the Borrower, each Letter of Credit
Issuer and the Administrative Agent otherwise consents (which consents shall not
be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default under Section 12.1 or Section
12.5 has occurred and is continuing; provided, further, that contemporaneous
assignments to a single assignee made by Affiliates of Lenders and related
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 14.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 14.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 14.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 14.6.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest amounts) of the Loans and L/C
Obligations and any payment made by the Letter of Credit Issuer under any Letter
of Credit owing to, each Lender


148

--------------------------------------------------------------------------------





pursuant to the terms hereof from time to time (the “Register”). Further, the
Register shall contain the name and address of the Administrative Agent and the
lending office through which each such Person acts under this Agreement. The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Letter of Credit Issuer and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Letter of Credit Issuer, the Swingline Lender and, solely with respect to
itself, each other Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 14.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 14.6, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Swingline Lender or any Letter of Credit Issuer, sell
participations to one or more banks or other entities other than the Borrower or
any Subsidiary of the Borrower (each, a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Letter of Credit Issuer and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i) or (ii) of the proviso to
Section 14.1 that affects such Participant, provided that the Participant shall
have no right to consent to any modification to the percentages specified in the
definitions of the terms “Majority Lenders”, “Majority Revolving Lenders”,
“Majority Term Loan Lenders”, “Required Revolving Lenders” or “Borrowing Base
Required Lenders”. Subject to clause (c)(ii) of this Section 14.6, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.10,
2.11, 3.5 and 5.4 to the same extent as if it were a Lender (subject to the
limitations and requirements of those Sections as though it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this Section
14.6, including the requirements of clause (e) of Section 5.4). To the extent
permitted by Requirements of Law, each Participant also shall be entitled to the
benefits of Section 14.8(b) as though it were a Lender; provided such
Participant agrees to be subject to Section 14.8(a) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld); provided that the Participant shall be subject to the provisions in
Section 2.12 as if it were an assignee under clauses (a) and (b) of this Section
14.6. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of


149

--------------------------------------------------------------------------------





this Agreement notwithstanding any notice to the contrary. No Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.
(d)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Letter of Credit Issuer or the Swingline Lender at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender, and this Section 14.6 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. In order to facilitate such pledge or assignment or
for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of Exhibit
I-1 or I-2, as the case may be, evidencing the Loans and Swingline Loans,
respectively, owing to such Lender.
(e)    Subject to Section 14.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.
(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(g)    Notwithstanding anything to the contrary contained herein, any Term Loan
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Term Loan that such Granting Lender would
otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Term Loan and (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Term Loan pursuant to the terms hereof. The
making of a Term Loan by an SPV hereunder shall utilize the Term Loan Commitment
of the Granting Lender to the same extent, and as if, such Term Loan were made
by such Granting Lender. Each party hereto hereby agrees that no SPV shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender). In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, to the extent so required by the terms
of any commercial paper or other senior indebtedness to which any SPV is party,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of


150

--------------------------------------------------------------------------------





such SPV, it shall not institute against, or join any other person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 14.6(g), any SPV may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Term Loans to the Granting Lender or to any financial institutions (consented to
by the Borrower and Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPV to support the funding or maintenance
of its Term Loans and (ii) disclose on a confidential basis any non-public
information relating to its Term Loans to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such SPV. This Section 14.6(g) may not be amended without the written consent
of the SPV.
14.7    Replacements of Lenders under Certain Circumstances.
(a)    The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4, (ii) is
affected in the manner described in Section 2.10(a)(ii) and as a result thereof
any of the actions described in such Section is required to be taken, (iii)
becomes a Defaulting Lender or (iv) has failed to fund Loans, participations in
Letters of Credit or Swingline Loans or has made a notification or public
statement that it does not intend or expect to comply with its funding
obligations hereunder, in each case as a result of its determination that a
condition precedent to funding has not or cannot be satisfied pursuant to the
definition of “Lender Default”, in each case, with a replacement bank, lending
institution or other financial institution; provided that (A) such replacement
does not conflict with any Requirement of Law, (B) no Event of Default under
Section 12.1 or 12.5 shall have occurred and be continuing at the time of such
replacement, (C) the replacement bank or institution shall purchase, at par, all
Loans and the Borrower shall pay all other amounts (other than any disputed
amounts), pursuant to Section 2.10, 3.5 or 5.4, as the case may be) owing to
such replaced Lender prior to the date of replacement, (D) the replacement bank
or institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent (and
if a Commitment is being assigned, the Letter of Credit Issuer), (E) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 14.6(b) (provided that the Borrower shall be obligated
to pay the registration and processing fee referred to therein) and (F) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
(b)    If any Lender, including a Non-Consenting B/B Lender (each such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed Borrowing Base
pursuant to Section 2.14 or an amendment, waiver, discharge or termination that
pursuant to the terms of Section 14.1 requires the consent of all of the Lenders
affected, the Required Revolving Lenders or the Borrowing Base Required Lenders
and with respect to which the Majority Lenders, or in the case of a
Non-Consenting B/B Lender, the Borrowing Base Required Lenders, shall have
granted their consent, then provided no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent (and if a Commitment
is being assigned, the Letter of Credit Issuer); provided that: (i) all First
Out Obligations of the Borrower owing to such Non-Consenting Lender being
replaced (other than principal and interest) shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 14.6.


151

--------------------------------------------------------------------------------





(c)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 14.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.
14.8    Adjustments; Set-off.
(a)    If any Lender (a “Benefited Lender”) shall at any time receive any
payment in respect of any principal of or interest on all or part of the Loans
made by it, or the participations in Letter of Credit Obligations held by it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 12.5, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefited Lender shall (i) notify the
Administrative Agent of such fact, and (ii) purchase for cash at face value from
the other Lenders a participating interest in such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective Loans and other amounts owing them; provided,
however, that, (A) if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest and (B) the provisions of this paragraph shall
not be construed to apply to (1) any payment made by the Borrower or any other
Credit Party pursuant to and in accordance with the express terms of this
Agreement and the other Credit Documents, (2) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in Drawings to any assignee or participant
or (3) any disproportionate payment obtained by a Lender as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments or any increase in the Applicable Margin in respect of
Loans or Commitments of Lenders that have consented to any such extension. Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by Requirements
of Law, each Lender shall have the right, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable Requirements of Law, upon any amount becoming due and payable by
the Borrower hereunder or under any Credit Document (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower. Each Lender agrees promptly to notify the Borrower (and the Credit
Parties, if applicable) and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.
14.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission, i.e. a “pdf” or a “tif”), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.


152

--------------------------------------------------------------------------------





14.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
14.11    Integration. This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Guarantors, the Administrative Agent nor any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.
14.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
14.13    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York,
County of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 14.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 14.2;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 14.13 any special, exemplary, punitive or consequential damages; and
(f)    agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
14.14    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;
(b)    (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other


153

--------------------------------------------------------------------------------





modification hereof or of any other Credit Document) are an arm’s-length
commercial transaction between the Borrower and the other Credit Parties, on the
one hand, and the Administrative Agent and the Lenders, on the other hand, and
the Borrower and the other Credit Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for any of the
Borrower, any other Credit Parties or any of their respective Affiliates, equity
holders, creditors or employees or any other Person; (iii) neither the
Administrative Agent, any Joint Bookrunner, any Joint Lead Arranger, nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Credit Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent,
any Joint Bookrunner, any Joint Lead Arranger or any Lender has advised or is
currently advising any of the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and none of the Administrative Agent,
any Joint Bookrunner, any Joint Lead Arranger or any Lender has any obligation
to any of the Borrower, the other Credit Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the Borrower,
the other Credit Parties and their respective Affiliates will not assert any
claim based on alleged breach of fiduciary duty; (v) the Administrative Agent
and its Affiliates and each Lender and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its respective Affiliates, and none of the Administrative Agent or
any Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (vi) neither the Administrative
Agent nor any Lender has provided and none will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Credit Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent with respect to any
breach or alleged breach of agency or fiduciary duty; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.
14.15    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, EACH
LETTER OF CREDIT ISSUER AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
14.16    Confidentiality. The Administrative Agent, each other Agent, any Letter
of Credit Issuer, any Swingline Lender and each other Lender shall hold all
non-public information furnished by or on behalf of the Borrower or any of its
Subsidiaries in connection with such Lender’s evaluation of whether to become a
Lender hereunder or obtained by such Lender, any Swingline Lender, the
Administrative Agent, any Letter of Credit Issuer or such other Agent pursuant
to the requirements of this Agreement (“Confidential Information”), confidential
in accordance with its customary procedure for handling confidential
information of this nature and in any event may make disclosure (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information, are instructed to keep such Information confidential and agree to
keep such Information confidential on the same terms as provided herein) (b) as
required or requested by any


154

--------------------------------------------------------------------------------





Governmental Authority, self-regulatory agency or representative thereof or
pursuant to legal process or applicable Requirements of Law, (c) to any other
party hereto (d) to such Lender’s or the Administrative Agent’s, any Letter of
Credit Issuer’s or such other Agent’s attorneys, professional advisors,
independent auditors, trustees or Affiliates, in each case who need to know such
information in connection with the administration of the Credit Documents and
are informed of the confidential nature of such information, (e) in connection
with the exercise of any remedies hereunder or under any other Credit Document
or any action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder (f) to an investor
or prospective investor in a securitization that agrees its access to
information regarding the Credit Parties, the Loans and the Credit Documents is
solely for purposes of evaluating an investment in a securitization and who
agrees to treat such information as confidential, (g) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in connection
with the administration, servicing and reporting on the assets serving as
collateral for a securitization and who agrees to treat such information as
confidential, (h) to a nationally recognized ratings agency that requires access
to information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued with respect to a securitization, (i) to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facility, (j) subject to an
agreement containing provisions substantially the same as those of this Section
14.16, to (x) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights and obligations under this Agreement, or
(y) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (k)
with the consent of the Borrower and (l) to the extent such non-public
information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Administrative Agent, any Lender,
Swingline Lender, Letter of Credit Issuer, such other Agent or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower; provided that unless specifically prohibited by applicable
Requirements of Law, each Lender, the Administrative Agent, the Swingline
Lender, any Letter of Credit Issuer and each other Agent shall endeavor to
notify the Borrower (without any liability for a failure to so notify the
Borrower) of any request made to such Lender, the Administrative Agent, any
Letter of Credit Issuer or such other Agent, as applicable, by any governmental,
regulatory or self-regulatory agency or representative thereof (other than any
such request in connection with an examination of the financial condition of
such Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information; provided, further that in
no event shall any Lender, the Administrative Agent, any Letter of Credit Issuer
or any other Agent be obligated or required to return any materials furnished by
the Borrower or any Subsidiary. In addition, each Lender, the Administrative
Agent and each other Agent may provide Confidential Information to prospective
Transferees or to any pledgee referred to in Section 14.6 or to prospective
direct or indirect contractual counterparties in Hedge Agreements to be entered
into in connection with Loans made hereunder as long as such Person is advised
of and agrees to be bound by the provisions of this Section 14.16 or
confidentiality provisions at least as restrictive as those set forth in this
Section 14.16.
14.17    Release of Collateral and Guarantee Obligations.
(a)    The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent by the Credit Parties on any Collateral shall be
automatically released (i) in full, as set forth in clauses (b) or (c) below,
(ii) upon the Disposition of such Collateral (including as part of or in
connection with any other Disposition permitted hereunder) to any Person other
than another Credit Party, to the extent such Disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may
rely conclusively on a certificate to that effect provided to it by any Credit
Party upon its reasonable request without further inquiry), (iii) to the extent
such Collateral is comprised of property leased to a Credit Party, upon
termination or expiration of such lease, (iv) if the release of such Lien is
approved, authorized or ratified in writing by the Majority Lenders (or such
other percentage of the Lenders whose consent may be


155

--------------------------------------------------------------------------------





required in accordance with Section 14.1), (v) to the extent the property
constituting such Collateral is owned by any Guarantor, upon the release of such
Guarantor from its obligations under the Guarantee (in accordance with the
second succeeding sentence and Section 5.14(b) of the Guarantee), (vi) to the
extent required in order to give effect to the release contemplated under
Section 11.2(bb) hereof and (vii) as required by the Administrative Agent to
effect any Disposition of Collateral in connection with any exercise of remedies
of the Administrative Agent pursuant to the Security Documents. Any such release
shall not in any manner discharge, affect, or impair the First Out Obligations
or any Liens (other than those being released) upon (or obligations (other than
those being released) of the Credit Parties in respect of) all interests
retained by the Credit Parties, including the proceeds of any Disposition, all
of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Lenders hereby irrevocably agree that (x) the
Guarantors shall be released from the Guarantees upon consummation of any
transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Subsidiary, or otherwise becoming an Excluded Subsidiary or ceasing
to constitute a Material Subsidiary and (y) any Collateral that is Excluded
Property shall be automatically released upon the written request of the
Borrower to the Administrative Agent. The Lenders hereby authorize the
Administrative Agent to execute and deliver any instruments, documents, and
agreements necessary or desirable to evidence and confirm the release of any
Guarantor or Collateral pursuant to the foregoing provisions of this paragraph,
all without the further consent or joinder of any Lender. Any representation,
warranty or covenant contained in any Credit Document relating to any such
Collateral or Guarantor shall no longer be deemed to be repeated.
(b)    Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all First Out Obligations (other than (i) Hedge
Obligations in respect of any Secured Hedge Agreements, (ii) Cash Management
Obligations in respect of any Secured Cash Management Agreements and (iii) any
contingent or indemnification obligations not then due) have been paid in full,
all Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to release its
security interest in all Collateral, and to release all obligations under any
Credit Document, whether or not on the date of such release there may be any (i)
Hedge Obligations in respect of any Secured Hedge Agreements, (ii) Cash
Management Obligations in respect of any Secured Cash Management Agreements and
(iii) any contingent or indemnification obligations not then due. Any such
release of First Out Obligations shall be deemed subject to the provision that
such First Out Obligations shall be reinstated if after such release any portion
of any payment in respect of the First Out Obligations guaranteed thereby shall
be rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.
(c)    Notwithstanding anything to the contrary contained herein or any other
Credit Document, upon the Borrower’s election to enter into an Investment Grade
Period pursuant to Section 14.18(b) and delivery of the written notice
contemplated therein, the Administrative Agent shall (without notice to, or vote
or consent of, any Secured Party) take such actions as shall be required to
release its security interest in all Collateral, and to release all obligations
under any Security Document.
14.18    Borrowing Base Election.
(a)    At any time that is not a Borrowing Base Trigger Period, the Borrower may
provide written notice to the Administrative Agent of its election to enter into
a Borrowing Base Trigger Period, which notice shall include a certification of
an Authorized Officer of the Borrower that the Borrower is exercising
commercially reasonable efforts to grant to the Administrative Agent a Lien on
the Collateral in


156

--------------------------------------------------------------------------------





accordance with the requirements of Section 10.10(a). A Borrowing Base Trigger
Period will commence upon the Administrative Agent’s receipt of such notice.
(b)    At any time during a Borrowing Base Trigger Period, as long as no
Borrowing Base Trigger Event has occurred and is continuing, the Borrower may
provide notice to the Administrative Agent of its election to exit such
Borrowing Base Trigger Period and enter into an Investment Grade Period together
with a certificate of an Authorized Officer of the Borrower confirming that (A)
no Event of Default exists and (B) no Borrowing Base Trigger Event has occurred
and is continuing.
14.19    USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow the Administrative Agent and
such Lender to identify each Credit Party in accordance with the Patriot Act.
14.20    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.
14.21    Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the First Out Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
14.22    Disposition of Proceeds. The Security Documents contain an assignment
by the Borrower and/or the Guarantors unto and in favor of the Administrative
Agent for the benefit of the Lenders of all of the Borrower’s or each
Guarantor’s interest in and to their as-extracted collateral in the form of
production and all proceeds attributable thereto which may be produced from or
allocated to the Mortgaged Property. The Security Documents further provide in
general for the application of such proceeds to the satisfaction of the First
Out Obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Documents, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.
14.23    Collateral Matters; Hedge Agreements. The benefit of the Security
Documents and of the provisions of this Agreement relating to any Collateral
securing the First Out Obligations shall also extend


157

--------------------------------------------------------------------------------





to and be available on a pro rata basis to any Person (a) under any Secured
Hedge Agreement, in each case, after giving effect to all netting arrangements
relating to such Hedge Agreements or (b) under any Secured Cash Management
Agreement; provided that, with respect to any Secured Hedge Agreement or Secured
Cash Management Agreement that remains secured after the Hedge Bank thereto or
the Cash Management Bank thereunder is no longer a Lender or an Affiliate of a
Lender, the provisions of Article XIII shall also continue to apply to such
Hedge Bank or Cash Management Bank in consideration of its benefits hereunder
and each such Hedge Bank or Cash Management Bank, as applicable, shall, if
requested by the Administrative Agent, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to evidence the continued
applicability of the provisions of Article XIII. No Person shall have any voting
rights under any Credit Document solely as a result of the existence of
obligations owed to it under any such Secured Hedge Agreement or Secured Cash
Management Agreement.
14.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
14.25    Post-Third Amendment Fall-Away. On the first date following December
31, 2016 that the Credit Parties satisfy the requirements of Section 11.11 as
such Section existed immediately prior to the Third Amendment Effective Date,
except with respect to the amendments set forth in Sections 2.1(g),
2.3(a), 2.3(c), 2.3(e), 2.4, 2.11, 2.14 and 2.30 of the Third Amendment and the
amendments set forth in Section 2.1(a) of the Third Amendment with respect to
the definitions of “Bail-In Action”, “Bail-In Legislation”, “EEA Financial
Institution”, “EEA Member Country”, “EEA Resolution Authority”, “EU Bail-In
Legislation Schedule”, “Lender-Related Distress Event”, and “Write-Down and
Conversion Powers”, the amendments to the Credit Agreement and the other Credit
Documents implemented through the Third Amendment shall automatically cease to
be effective and the Credit Agreement and the other Credit Documents shall be
deemed amended to reflect the terms of such agreements as they existed
immediately prior to the Third Amendment Effective Date (“the “Fall-Away”). If
on or before December 31, 2016, the Credit Parties satisfy the requirements of
Section 11.11 as such Section existed immediately prior to the Third Amendment
Effective Date, the Borrower may provide written notice to the
Administrative Agent of its election to commence a Fall-Away, which notice shall
include a certification


158

--------------------------------------------------------------------------------





of an Authorized Officer of the Borrower that the Borrower is in compliance with
the requirements of Section 11.11 as such Section existed immediately prior to
the Third Amendment Effective Date. The Fall-Away will occur upon the
Administrative Agent’s receipt of such notice.
14.26    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


159